UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/15 The following N-Q relates only to the Registrant’s series listed below and does not affect Dreyfus Core Equity Fund and Dreyfus Floating Rate Income Fund, a series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for Dreyfus Core Equity Fund and Dreyfus Floating Rate Income Fund, as appropriate. - General AMT-Free Municipal Money Market Fund (formerly, Dreyfus AMT-Free Municipal Reserves) -Dreyfus BASIC S&P 500 Stock Index Fund -Dreyfus Bond Market Index Fund -Dreyfus Disciplined Stock Fund -Dreyfus Money Market Reserves -Dreyfus Opportunistic Fixed Income Fund -Dreyfus Tax Managed Growth Fund -General Treasury and Agency Money Market Fund (formerly, Dreyfus U.S. Treasury Reserves) FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus AMT-Free Municipal Reserves July 31, 2015 (Unaudited) Coupon Maturity Principal Short-Term Investments99.5% Rate (%) Date Amount ($) Value ($) Alabama4.3% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.18 8/7/15 5,000,000 a 5,000,000 Columbia Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 0.02 8/3/15 1,200,000 a 1,200,000 Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.05 8/7/15 3,000,000 a 3,000,000 Arizona4.4% Arizona Health Facilities Authority, Revenue (Community Behavioral Health Properties of Southern Arizona Project) (LOC; Wells Fargo Bank) 0.12 8/7/15 1,000,000 a 1,000,000 Arizona Water Infrastructure Finance Authority, Water Quality Revenue 5.00 10/1/15 500,000 503,879 Phoenix Industrial Development Authority, Facilities Revenue (Southwest Human Development Project) (LOC; Wells Fargo Bank) 0.12 8/7/15 1,075,000 a 1,075,000 Yavapai County Industrial Development Authority, Revenue (Skanon Investments, Inc. - Drake Cement Project) (LOC; Citibank NA) 0.04 8/7/15 7,000,000 a 7,000,000 Colorado6.4% Colorado Educational and Cultural Facilities Authority, Educational Facilities Revenue (Trinity School of Durham and Chapel Hill Project) (LOC; Branch Banking and Trust Co.) 0.05 8/7/15 930,000 a 930,000 Colorado Educational and Cultural Facilities Authority, Revenue (Denver Seminary Project) (LOC; Wells Fargo Bank) 0.12 8/7/15 2,425,000 a 2,425,000 Colorado Educational and Cultural Facilities Authority, Revenue, Refunding (Boulder Country Day School Project) (LOC; Wells Fargo Bank) 0.12 8/7/15 1,585,000 a 1,585,000 Colorado Health Facilities Authority, Revenue (Arapahoe House Project) (LOC; Wells Fargo Bank) 0.12 8/7/15 1,000,000 a 1,000,000 Colorado Postsecondary Educational Facilities Authority, Revenue (Mullen High School Project) (LOC; Wells Fargo Bank) 0.17 8/7/15 540,000 a 540,000 Gateway Regional Metropolitan District, Limited Tax Improvement GO Notes, Refunding (LOC; Wells Fargo Bank) 0.07 8/7/15 2,565,000 a 2,565,000 Sheridan Redevelopment Agency, Tax Increment Revenue, Refunding (South Santa Fe Drive Corridor Redevelopment Project) (LOC; JPMorgan Chase Bank) 0.04 8/7/15 4,865,000 a 4,865,000 Connecticut7.1% Connecticut, State Revolving Fund General Revenue, Refunding 5.00 10/1/15 250,000 251,936 Connecticut Health and Educational Facilities Authority, Revenue (Eagle Hill School Issue) (LOC; JPMorgan Chase Bank) 0.05 8/7/15 4,695,000 a 4,695,000 Connecticut Health and Educational Facilities Authority, Revenue (The Children's School Issue) (LOC; JPMorgan Chase Bank) 0.06 8/7/15 5,105,000 a 5,105,000 Shelton Housing Authority, Revenue (Crosby Commons Project) (LOC; M&T Trust) 0.07 8/7/15 5,275,000 a 5,275,000 Florida5.1% Brevard County, Revenue (Holy Trinity Episcopal Academy Project) (LOC; Wells Fargo Bank) 0.17 8/7/15 615,000 a 615,000 Collier County Industrial Development Authority, Revenue (Redlands Christian Migrant Association, Inc. Project) (LOC; Bank of America) 0.13 8/7/15 2,780,000 a 2,780,000 Hillsborough County, IDR (The Museum of Science & Industry and The Institute for Business & Home Safety Project) (LOC; Branch Banking and Trust Co.) 0.05 8/7/15 945,000 a 945,000 Hillsborough County Industrial Development Authority, Revenue (Independent Day School Project) (LOC; Bank of America) 0.13 8/7/15 1,100,000 a 1,100,000 Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wells Fargo Bank) 0.12 8/7/15 700,000 a 700,000 Jacksonville, Educational Facilities Revenue (Edward Waters College Project) (LOC; Wells Fargo Bank) 0.12 8/7/15 3,300,000 a 3,300,000 Palm Beach County, IDR (Boca Raton Jewish Community Day School, Inc. Project) (LOC; Wells Fargo Bank) 0.12 8/7/15 1,655,000 a 1,655,000 Georgia6.2% Cobb County Development Authority, Revenue (American Heart Association, Inc. Project) (LOC; Wells Fargo Bank) 0.12 8/7/15 735,000 a 735,000 Cobb County Development Authority, Revenue (Dominion Christian High School, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.06 8/7/15 3,275,000 a 3,275,000 DeKalb Private Hospital Authority, RAC (Children's Healthcare of Atlanta, Inc. Project) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.05 8/7/15 6,985,000 a 6,985,000 Douglas County Development Authority, Revenue (Colonial Hills School Property, LLC Project) (LOC; Branch Banking and Trust Co.) 0.05 8/7/15 1,740,000 a 1,740,000 Macon-Bibb County Industrial Authority, IDR (I-75 Business Park and Airport South Industrial Park Projects) (LOC; Wells Fargo Bank) 0.12 8/7/15 760,000 a 760,000 Idaho.0% Coeur D'Alene Tribe, Revenue (LOC; Bank of America) 0.03 8/7/15 100,000 a 100,000 Illinois3.7% Chicago Heights, Revenue (Chicago Heights Fitness, L.L.C. Project) (LOC; JPMorgan Chase Bank) 0.12 8/7/15 500,000 a 500,000 Illinois Educational Facilities Authority, Revenue (The Lincoln Park Society) (LOC; Citibank NA) 0.06 8/7/15 2,600,000 a 2,600,000 Illinois Finance Authority, Revenue (Cristo Rey Jesuit High School Project) (LOC; JPMorgan Chase Bank) 0.13 8/7/15 1,765,000 a 1,765,000 Illinois Finance Authority, Revenue (Holy Family Ministries Center) (LOC; PNC Bank NA) 0.11 8/7/15 2,565,000 a 2,565,000 Naperville, GO Notes, Refunding 3.00 12/1/15 525,000 529,615 Indiana1.1% Huntington, EDR, Refunding (Huntington University Project) (LOC; Wells Fargo Bank) 0.12 8/7/15 800,000 a 800,000 Indiana Health Facility Financing Authority, Revenue, Refunding (Pathfinder Services, Inc. Project) (LOC; Wells Fargo Bank) 0.12 8/7/15 845,000 a 845,000 Indianapolis Local Public Improvement Bond Bank, Revenue 5.00 1/15/16 650,000 663,622 Iowa.9% Iowa Higher Education Loan Authority, Private College Facility Revenue, Refunding (Grinnell College Project) 5.00 12/1/15 650,000 660,077 Woodbury County, Educational Facility Revenue (Siouxland Medical Education Foundation, Inc. Project) (LOC; U.S. Bank NA) 0.12 8/7/15 1,250,000 a 1,250,000 Kentucky1.5% Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.00 8/1/15 1,700,000 1,700,071 Lexington-Fayette Urban County Government, Industrial Building Revenue (Community Action Council Project) (LOC; PNC Bank NA) 0.08 8/7/15 1,485,000 a 1,485,000 Louisiana1.9% Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.01 8/3/15 4,000,000 a 4,000,000 Maryland3.6% Baltimore County, GO Notes (Consolidated Public Improvement) 5.00 9/1/15 500,000 501,998 Maryland Economic Development Corporation, EDR (Blind Industries and Services of Maryland Project) (LOC; Bank of America) 0.13 8/7/15 5,410,000 a 5,410,000 Maryland Economic Development Corporation, EDR (Maryland Science Center Project) (LOC; Bank of America) 0.06 8/7/15 1,965,000 a 1,965,000 Massachusetts.2% Massachusetts Water Pollution Abatement Trust, State Revolving Fund Revenue, Refunding 5.00 8/1/15 350,000 350,091 Minnesota3.7% Minneapolis, Housing Development Revenue, Refunding (One Ten Grant Project) (LOC; FNMA) 0.02 8/7/15 1,800,000 a 1,800,000 Minneapolis, MFHR (Seven Corners Apartments Project) (LOC; Wells Fargo Bank) 0.12 8/7/15 1,295,000 a 1,295,000 Minnesota Rural Water Finance Authority, Public Projects Construction Notes 1.00 12/1/15 3,250,000 3,258,130 Saint Paul Housing and Redevelopment Authority, Revenue (Goodwill/Easter Seals Project) (LOC; U.S. Bank NA) 0.14 8/7/15 1,600,000 a 1,600,000 Missouri5.9% Columbia School District, GO Notes, Refunding 2.00 3/1/16 2,250,000 2,272,223 Kirkwood Industrial Development Authority, Revenue (Concordia Lutheran Church Community Recreational Facilities Project) (LOC; Bank of America) 0.13 8/7/15 1,640,000 a 1,640,000 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) 2.00 1/1/16 1,210,000 1,218,688 Saint Louis Industrial Development Authority, MFHR (Hamilton Place Apartments) (LOC; FHLMC) 0.04 8/7/15 4,635,000 a 4,635,000 Saint Louis Parking Commission Finance Corporation, Parking Revenue (Cupples Garage Project) (LOC; Bank of America) 0.12 8/7/15 1,380,000 a 1,380,000 Springfield Industrial Development Authority, MFHR, Refunding (Pebblecreek Apartments Project) (LOC; FHLB) 0.13 8/7/15 270,000 a 270,000 Springfield Industrial Development Authority, Revenue (DMP Properties, LLC Project) (LOC; FHLB) 0.06 8/7/15 1,260,000 a 1,260,000 New Jersey11.1% Bergen County, GO Notes, Refunding (County College Bonds, General Improvement Bonds, Special Services/Vocational School Bonds and State Aid County College Bonds) 1.00 10/15/15 470,000 470,672 Brigantine, GO Notes, BAN 1.00 12/9/15 3,000,000 3,004,886 Guttenberg, GO Notes, BAN 1.00 3/18/16 5,000,000 5,012,511 Little Egg Harbor Township, GO Notes, BAN 1.00 2/3/16 4,264,306 4,272,933 Northfield Board of Education, Temporary Notes 1.00 8/20/15 3,500,000 3,500,727 Pennsauken Township, GO Notes, BAN 1.00 6/23/16 2,000,000 2,006,200 Ringwood Borough, GO Notes, BAN 1.00 4/14/16 2,630,425 2,641,452 Wood-Ridge Borough, GO Notes, BAN 1.00 2/11/16 3,000,000 3,009,043 New York5.3% Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Trust) 0.07 8/7/15 7,535,000 a 7,535,000 New York City Industrial Development Agency, Civic Facility Revenue (Jewish Community Center on the Upper West Side, Inc. Project) (LOC; M&T Trust) 0.07 8/7/15 4,000,000 a 4,000,000 Ohio2.6% Hamilton County, EDR (Boys/Girls Clubs of Greater Cincinnati, Inc. Project) (LOC; PNC Bank NA) 0.06 8/7/15 1,775,000 a 1,775,000 Stark County Port Authority, Revenue (Canton Country Day School Project) (LOC; PNC Bank NA) 0.14 8/7/15 760,000 a 760,000 Union Township, GO Notes, BAN (Various Purpose) 1.00 9/9/15 3,050,000 3,051,784 Oklahoma1.1% Oklahoma County, GO Notes 5.00 8/1/15 500,000 500,125 Oklahoma Turnpike Authority, Turnpike System Second Senior Revenue, Refunding (Citigroup ROCS, Series RR II R-11985) (Liquidity Facility; Citibank NA) 0.05 8/7/15 2,000,000 a,b,c 2,000,000 Pennsylvania3.3% Montgomery County Industrial Development Authority, Revenue (Big Little Associates Project) (LOC; Wells Fargo Bank) 0.20 8/7/15 360,000 a 360,000 Northampton County Industrial Development Authority, Revenue (Moravian Academy) (LOC; Wells Fargo Bank) 0.14 8/7/15 600,000 a 600,000 Pennsylvania Economic Development Financing Authority, EDR (Philadelphia Area Independent School Business Officers Association Financing Program - Plymouth Meeting Friends School Project) (LOC; PNC Bank NA) 0.14 8/7/15 500,000 a 500,000 Pennsylvania Economic Development Financing Authority, Recovery Zone Facility Revenue (Hawley Silk Mill, LLC Project) (LOC; PNC Bank NA) 0.14 8/7/15 900,000 a 900,000 Philadelphia Authority for Industrial Development, Revenue (The Philadelphia Protestant Home Project) (LOC; Bank of America) 0.11 8/7/15 1,600,000 a 1,600,000 Upper Dauphin Industrial Development Authority, Revenue (Pennsylvania Independent Colleges and University Research Center Project) (LOC; M&T Trust) 0.16 8/7/15 500,000 a 500,000 York Redevelopment Authority, Revenue (LOC; M&T Trust) 0.12 8/7/15 2,595,000 a 2,595,000 South Carolina3.6% Charleston County, GO Notes 5.00 11/1/15 400,000 404,710 South Carolina Jobs-Economic Development Authority, EDR (Anderson Area YMCA, Inc. Project) (LOC; Branch Banking and Trust Co.) 0.07 8/7/15 4,585,000 a 4,585,000 South Carolina Jobs-Economic Development Authority, EDR (Carolina Children's Home Project) (LOC; Branch Banking and Trust Co.) 0.05 8/7/15 2,805,000 a 2,805,000 Tennessee.7% Cleveland Health and Educational Facilities Board, Revenue (Lee University Project) (LOC; Branch Banking and Trust Co.) 0.04 8/7/15 1,600,000 a 1,600,000 Texas10.5% Atascosa County Industrial Development Corporation, PCR, Refunding (San Miguel Electric Cooperative, Inc. Project) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.07 8/7/15 11,700,000 a 11,700,000 Brazos County Health Facilities Development Corporation, Revenue, Refunding (Burleson Saint Joseph Manor) (LOC; Wells Fargo Bank) 0.12 8/7/15 6,165,000 a 6,165,000 Harris County, Permanent Improvement GO Notes, Refunding 4.00 10/1/15 300,000 301,842 Kerrville Independent School District, GO Notes, Refunding (LOC; Permanent School Fund Guarantee Program) 5.00 8/15/15 500,000 501,002 Lovejoy Independent School District, GO Notes (LOC; Permanent School Fund Guarantee Program) 1.50 2/15/16 585,000 588,264 Manor Independent School District, GO Notes (LOC; Permanent School Fund Guarantee Program) 2.00 8/1/15 100,000 100,009 Mission Economic Development Corporation, SWDR (IESI TX Corporation Project) (LOC; Bank of America) 0.06 8/7/15 1,500,000 a 1,500,000 Splendora Higher Education Facilities Corporation, Revenue (Fellowship Christian Academy Project) (LOC; Bank of America) 0.14 8/7/15 1,900,000 a 1,900,000 Utah.8% Ogden City Redevelopment Agency, Tax Increment Revenue (LOC; Wells Fargo Bank) 0.12 8/7/15 575,000 a 575,000 Salt Lake County, Sales Tax Revenue 5.00 8/1/15 610,000 610,155 Salt Lake County, Training Facilities Revenue (Community Foundation for the Disabled, Inc. Project) (LOC; Wells Fargo Bank) 0.17 8/7/15 500,000 a 500,000 Virginia1.2% Fairfax County, GO Notes, Refunding (Public Improvement Bonds) 3.00 10/1/15 575,000 577,573 Norfolk Redevelopment and Housing Authority, Revenue (E2F Student Housing I, LLC Project) (LOC; Bank of America) 0.07 8/7/15 590,000 a 590,000 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/16 550,000 562,968 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/15 505,000 505,128 Virginia Resources Authority, Infrastructure Revenue (Virginia Pooled Financing Program) 5.00 11/1/15 300,000 303,426 Washington1.0% Washington Housing Finance Commission, Nonprofit Housing Revenue (Nikkei Manor Project) (LOC; Bank of America) 0.15 8/7/15 1,400,000 a 1,400,000 Washington Housing Finance Commission, Nonprofit Revenue (The Evergreen School Project) (LOC; Wells Fargo Bank) 0.12 8/7/15 745,000 a 745,000 Wisconsin2.3% East Troy Community School District, BAN 2.00 10/1/15 1,750,000 1,754,634 Wisconsin Health and Educational Facilities Authority, Revenue (Madison Family Medicine Residency Corporation, Inc. Project) (LOC; JPMorgan Chase Bank) 0.12 8/7/15 2,315,000 a 2,315,000 Wisconsin Health and Educational Facilities Authority, Revenue (Sinsinawa Nursing, Inc. Project) (LOC; JPMorgan Chase Bank) 0.12 8/7/15 920,000 a 920,000 Total Investments (cost $215,030,374) % Cash and Receivables (Net) .5 % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at July 31, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2015, this security amounted to $2,000,000 or .9% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At July 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment In Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 215,030,374 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus BASIC S&P 500 Stock Index Fund July 31, 2015 (Unaudited) Common Stocks98.3% Shares Value ($) Automobiles & Components1.0% BorgWarner 27252 1354697 Delphi Automotive 34065 2659795 Ford Motor 464678 6891175 General Motors 159401 5022725 Goodyear Tire & Rubber 33432 1007306 Harley-Davidson 25069 1461523 Johnson Controls 78028 3554956 21,952,177 Banks6.2% Bank of America 1232177 22031325 BB&T 91329 3677819 Citigroup 355939 20808194 Comerica 20611 977580 Fifth Third Bancorp 97081 2045497 Hudson City Bancorp 53417 550729 Huntington Bancshares 95380 1113085 JPMorgan Chase & Co. 435636 29854135 KeyCorp 100427 1490337 M&T Bank 15526 2036235 People's United Financial 35089 570898 PNC Financial Services Group 60477 5937632 Regions Financial 160951 1672281 SunTrust Banks 59790 2651089 U.S. Bancorp 207525 9382205 Wells Fargo & Co. 550091 31833766 Zions Bancorporation 24573 766432 137,399,239 Capital Goods7.1% 3M 74311 11246227 Allegion 10953 692449 AMETEK 29091 1543277 Boeing 75316 10858308 Caterpillar 71461 5618978 Cummins 19413 2514566 Danaher 72381 6627204 Deere & Co. 39723 a 3756604 Dover 19334 1238729 Eaton 54330 3291311 Emerson Electric 79512 4114746 Fastenal 32494 a 1360199 Flowserve 15629 734407 Fluor 18186 850195 General Dynamics 36437 5433121 General Electric 1182883 30873246 Honeywell International 92402 9706830 Illinois Tool Works 39345 3520197 Ingersoll-Rand 31294 1921452 Jacobs Engineering Group 15373 b 647511 Joy Global 12224 a 322836 L-3 Communications Holdings 9346 1079089 Lockheed Martin 31242 6470218 Masco 43031 1135588 Northrop Grumman 22535 3898780 PACCAR 41970 2721335 Pall 12246 1548507 Parker Hannifin 15968 1800392 Pentair 21387 1300543 Precision Castparts 16055 3129441 Quanta Services 25343 b 699974 Raytheon 36121 3940440 Rockwell Automation 15979 1866028 Rockwell Collins 15458 1308056 Roper Technologies 11730 1962077 Snap-on 6722 1107786 Stanley Black & Decker 18387 1939645 Textron 32729 1430257 United Rentals 11276 b 755379 United Technologies 97601 9790356 W.W. Grainger 6837 1563690 Xylem 21418 739564 157,059,538 Commercial & Professional Services.6% ADT 21371 a 737941 Cintas 11770 1006335 Dun & Bradstreet 4590 572694 Equifax 14088 1438807 Nielsen 42524 2060713 Pitney Bowes 24555 513691 Republic Services 28336 1205130 Robert Half International 15941 877233 Stericycle 9996 b 1409136 Tyco International 49065 1863979 Waste Management 50493 2581707 14,267,366 Consumer Durables & Apparel1.5% Coach 33821 1055215 D.R. Horton 40164 1192469 Fossil Group 5532 b 380325 Garmin 14769 618969 Hanesbrands 46639 1447208 Harman International Industries 8479 912849 Hasbro 12885 1014565 Leggett & Platt 17128 818890 Lennar, Cl. A 21236 a 1126357 Mattel 41422 961405 Michael Kors Holdings 22454 b 942843 Mohawk Industries 7271 b 1465761 Newell Rubbermaid 30643 1326229 NIKE, Cl. B 81500 9390430 PulteGroup 41185 853353 PVH 9729 1128953 Ralph Lauren 7131 897722 Under Armour, Cl. A 20345 a,b 2020869 VF 40538 3125074 Whirlpool 9243 1642758 32,322,244 Consumer Services1.8% Carnival 52771 2812167 Chipotle Mexican Grill 3585 b 2660894 Darden Restaurants 14656 1081027 H&R Block 32057 1067177 Marriott International, Cl. A 24874 a 1806101 McDonald's 112259 11210184 Royal Caribbean Cruises 19158 1721346 Starbucks 177030 10255348 Starwood Hotels & Resorts Worldwide 20005 c 1589597 Wyndham Worldwide 14099 1163449 Wynn Resorts 9579 988840 Yum! Brands 50401 4423192 40,779,322 Diversified Financials5.0% Affiliated Managers Group 6344 b 1318918 American Express 102187 7772343 Ameriprise Financial 21012 2640578 Bank of New York Mellon 131263 5696814 Berkshire Hathaway, Cl. B 214086 b 30558636 BlackRock 14945 5026302 Capital One Financial 63789 5186046 Charles Schwab 135791 4736390 CME Group 37621 3613121 Discover Financial Services 51347 2865676 E*TRADE Financial 34768 b 988107 Franklin Resources 46306 2109238 Goldman Sachs Group 47040 9646493 Intercontinental Exchange 12964 2956311 Invesco 51193 1976050 Legg Mason 11356 560305 Leucadia National 37672 886045 McGraw-Hill Financial 32126 3268821 Moody's 21004 2319472 Morgan Stanley 181859 7063404 NASDAQ OMX Group 13811 704775 Navient 47107 739580 Northern Trust 26397 2019107 State Street 48479 3711552 T. Rowe Price Group 30834 2378226 110,742,310 Energy7.0% Anadarko Petroleum 60238 4478695 Apache 43631 2000918 Baker Hughes 51525 2996179 Cabot Oil & Gas 48621 1271925 Cameron International 23057 b 1163456 Chesapeake Energy 62807 a 543909 Chevron 220630 19521342 Cimarex Energy 10456 1088679 Columbia Pipeline Group 36869 1075837 ConocoPhillips 145373 7318077 CONSOL Energy 27874 a 460478 Devon Energy 44749 2211496 Diamond Offshore Drilling 8557 a 187826 Ensco, Cl. A 27671 458785 EOG Resources 64069 4945486 EQT 18053 1387373 Exxon Mobil 490982 38890684 FMC Technologies 27867 b 912923 Halliburton 100976 4219787 Helmerich & Payne 12784 a 738148 Hess 28651 1690695 Kinder Morgan 202855 7026897 Marathon Oil 78912 1657941 Marathon Petroleum 64762 3540539 Murphy Oil 20875 684491 National Oilwell Varco 45375 a 1911649 Newfield Exploration 19493 b 639175 Noble Energy 45208 1592678 Occidental Petroleum 89775 6302205 ONEOK 25019 945468 Phillips 66 64007 5088557 Pioneer Natural Resources 17629 2234828 Range Resources 20454 804660 Schlumberger 148785 12322374 Southwestern Energy 46768 b 869885 Spectra Energy 80307 2430090 Tesoro 14920 1452313 Transocean 40278 a 534086 Valero Energy 59182 3882339 Williams 79946 4195566 155,678,439 Food & Staples Retailing2.4% Costco Wholesale 51373 7464497 CVS Health 132259 14875170 Kroger 114178 4480345 Sysco 71191 2584945 Wal-Mart Stores 184949 13312629 Walgreens Boots Alliance 102919 9945063 Whole Foods Market 42492 1546709 54,209,358 Food, Beverage & Tobacco5.2% Altria Group 230361 12527031 Archer-Daniels-Midland 72121 3419978 Brown-Forman, Cl. B 18526 2008404 Campbell Soup 20524 a 1012038 Coca-Cola 460113 18901442 Coca-Cola Enterprises 25613 1308312 ConAgra Foods 51078 2250497 Constellation Brands, Cl. A 19890 2387198 Dr. Pepper Snapple Group 22717 1822358 General Mills 70993 4132502 Hershey 17775 1651120 Hormel Foods 16232 961097 J.M. Smucker 11670 1303422 Kellogg 29546 1955059 Keurig Green Mountain 13789 1034727 McCormick & Co. 14532 1191769 Mead Johnson Nutrition 24353 2152562 Molson Coors Brewing, Cl. B 18726 1332168 Mondelez International, Cl. A 190262 8586524 Monster Beverage 17427 b 2675916 PepsiCo 173086 16676836 Philip Morris International 181611 15533189 Reynolds American 48890 4194273 The Kraft Heinz 69177 5497496 Tyson Foods, Cl. A 35501 a 1574469 116,090,387 Health Care Equipment & Services5.0% Abbott Laboratories 174207 8830553 Aetna 40744 4602850 AmerisourceBergen 24170 2555977 Anthem 30859 4760618 Baxter International 63848 2559028 Becton Dickinson & Co. 24764 3767843 Boston Scientific 157522 b 2731431 C.R. Bard 8810 1732486 Cardinal Health 38786 3296034 Cerner 35435 b 2541398 Cigna 30425 4383026 DaVita HealthCare Partners 20522 b 1621854 DENTSPLY International 17260 982267 Edwards Lifesciences 12372 b 1882523 Express Scripts Holding 85289 b 7681980 HCA Holdings 33663 b 3130996 Henry Schein 9312 b 1377990 Humana 17585 3202053 Intuitive Surgical 4369 b 2329420 Laboratory Corporation of America Holdings 12146 b 1546064 McKesson 27155 5989578 Medtronic 166980 13089562 Patterson 10464 524874 Quest Diagnostics 17509 1292339 St. Jude Medical 32398 2391620 Stryker 35480 3628540 Tenet Healthcare 12475 b 702343 UnitedHealth Group 111573 13544962 Universal Health Services, Cl. B 10959 1591576 Varian Medical Systems 12262 a,b 1055390 Zimmer Biomet Holdings 19879 2068808 111,395,983 Household & Personal Products1.8% Clorox 15783 1766749 Colgate-Palmolive 100541 6838799 Estee Lauder, Cl. A 26360 2348940 Kimberly-Clark 43018 4945779 Procter & Gamble 318403 24421510 40,321,777 Insurance2.8% ACE 38900 4231153 Aflac 50377 3226647 Allstate 48666 3355521 American International Group 156106 10009517 Aon 33227 3348285 Assurant 7933 591802 Chubb 26682 3317373 Cincinnati Financial 17634 973573 Genworth Financial, Cl. A 59202 b 415006 Hartford Financial Services Group 50508 2401655 Lincoln National 29090 1638349 Loews 35407 1349361 Marsh & McLennan 63338 3669804 MetLife 131817 7347480 Principal Financial Group 32756 1818286 Progressive 64134 1956087 Prudential Financial 53451 4722930 Torchmark 14717 906714 Travelers 37780 4009214 Unum Group 29278 1049324 XL Group 36248 1378149 61,716,230 Materials2.9% Air Products & Chemicals 22648 3227566 Airgas 7982 814324 Alcoa 142510 1406574 Avery Dennison 10371 631075 Ball 15892 1078113 CF Industries Holdings 28470 1685424 Dow Chemical 128326 6039022 E.I. du Pont de Nemours & Co. 105771 5897791 Eastman Chemical 17422 1365885 Ecolab 31654 3665850 FMC 15472 751011 Freeport-McMoRan 124271 1460184 International Flavors & Fragrances 9527 1101226 International Paper 50037 2395271 LyondellBasell Industries, Cl. A 46631 4375387 Martin Marietta Materials 7367 1155293 Monsanto 55601 5665186 Mosaic 37187 1596810 Newmont Mining 59655 1024276 Nucor 38012 1677850 Owens-Illinois 19833 b 423435 PPG Industries 31621 3427084 Praxair 33973 3877678 Sealed Air 25691 1365990 Sherwin-Williams 9172 2547615 Sigma-Aldrich 14155 1976180 Vulcan Materials 15491 1409991 WestRock 30943 1951290 63,993,381 Media3.4% Cablevision Systems (NY Group), Cl. A 25592 722206 CBS, Cl. B 52525 2808512 Comcast, Cl. A 294822 18399841 Discovery Communications, Cl. A 18294 a,b 604068 Discovery Communications, Cl. C 29441 b 892062 Interpublic Group of Companies 49883 1062508 News Corp., Cl. A 59846 b 881532 Omnicom Group 29143 2129770 Scripps Networks Interactive, Cl. A 10592 a 662847 TEGNA 26939 784733 Time Warner 96485 8494539 Time Warner Cable 33108 6290851 Twenty-First Century Fox, Cl. A 206789 7132153 Viacom, Cl. B 41393 2359401 Walt Disney 183148 21977760 75,202,783 Pharmaceuticals, Biotech & Life Sciences10.3% AbbVie 201553 14110725 Agilent Technologies 39790 1629400 Alexion Pharmaceuticals 26459 b 5224065 Allergan 46002 b 15233562 Amgen 89119 15737524 Baxalta 63848 2096130 Biogen 27553 b 8783345 Bristol-Myers Squibb 195365 12823759 Celgene 92898 b 12192863 Eli Lilly & Co. 114330 9662028 Endo International 23954 b 2096933 Gilead Sciences 172405 20319653 Hospira 20615 b 1844012 Johnson & Johnson 325554 32623766 Mallinckrodt 13575 b 1682757 Merck & Co. 331407 19539757 Mylan 48244 b 2701182 PerkinElmer 13646 722146 Perrigo Company 17336 3331979 Pfizer 722629 26058002 Regeneron Pharmaceuticals 8943 b 4951381 Thermo Fisher Scientific 46771 6525958 Vertex Pharmaceuticals 28448 b 3840480 Waters 9877 b 1318481 Zoetis 57964 2839077 227,888,965 Real Estate2.5% American Tower 50222 c 4776614 Apartment Investment & Management, Cl. A 17567 c 686518 AvalonBay Communities 15300 c 2636802 Boston Properties 17925 c 2209794 CBRE Group, Cl. A 33376 b 1267287 Crown Castle International 39578 c 3241834 Equinix 6583 1836064 Equity Residential 42701 c 3194462 Essex Property Trust 7791 c 1752274 General Growth Properties 75989 c 2062341 HCP 53849 c 2080725 Health Care 41390 c 2871224 Host Hotels & Resorts 88349 c 1712204 Iron Mountain 21833 656082 Kimco Realty 50132 c 1238762 Macerich 17166 c 1358861 Plum Creek Timber 21257 c 871537 Prologis 60544 c 2458692 Public Storage 17044 c 3497088 Realty Income 27501 a,c 1328023 Simon Property Group 36651 c 6861800 SL Green Realty 12052 c 1387667 Ventas 39145 c 2626238 Vornado Realty Trust 21042 c 2052647 Weyerhaeuser 61333 c 1882310 56,547,850 Retailing5.0% Advance Auto Parts 8607 1499425 Amazon.com 44795 b 24016839 AutoNation 9467 b 590173 AutoZone 3671 b 2573151 Bed Bath & Beyond 20123 a,b 1312623 Best Buy 35168 1135575 CarMax 25198 b 1625523 Dollar General 34429 2767059 Dollar Tree 26914 b 2100099 Expedia 12067 1465416 GameStop, Cl. A 12230 a 560745 Gap 31726 1157364 Genuine Parts 18469 1642817 Home Depot 152337 17827999 Kohl's 22641 1388346 L Brands 29437 2376155 Lowe's 109051 7563777 Macy's 38968 2691130 Netflix 50295 b 5749221 Nordstrom 16295 1243471 O'Reilly Automotive 12028 b 2890449 Priceline Group 6059 b 7534791 Ross Stores 48938 2601544 Signet Jewelers 7637 925757 Staples 78326 1152175 Target 75082 6145462 The TJX Companies 79397 5543499 Tiffany & Co. 13256 1268599 Tractor Supply 15833 1464869 TripAdvisor 13172 b 1045593 Urban Outfitters 12367 b 403412 112,263,058 Semiconductors & Semiconductor Equipment2.2% Altera 36036 1789548 Analog Devices 37409 2182067 Applied Materials 145501 2525897 Avago Technologies 30456 3811264 Broadcom, Cl. A 64047 3241419 First Solar 9104 b 403307 Intel 556330 16105754 KLA-Tencor 19366 1027366 Lam Research 18538 1425016 Linear Technology 27997 1147877 Microchip Technology 23667 a 1013894 Micron Technology 126457 b 2340719 NVIDIA 62638 1249628 Qorvo 17608 b 1020384 Skyworks Solutions 22343 2137555 Texas Instruments 121538 6074469 Xilinx 30384 1268532 48,764,696 Software & Services10.8% Accenture, Cl. A 73215 7549199 Adobe Systems 55382 b 4540770 Akamai Technologies 21031 b 1613288 Alliance Data Systems 7160 b 1969286 Autodesk 27055 b 1368442 Automatic Data Processing 54709 4364137 CA 38715 1127961 Citrix Systems 18699 b 1413831 Cognizant Technology Solutions, Cl. A 72442 b 4571090 Computer Sciences 16458 1076847 eBay 129298 b 3635860 Electronic Arts 36737 b 2628532 Facebook, Cl. A 247116 b 23231375 Fidelity National Information Services 33331 2180847 Fiserv 27370 b 2377358 Google, Cl. A 33570 b 22072275 Google, Cl. C 33663 b 21059909 International Business Machines 107409 17399184 Intuit 32505 3438054 MasterCard, Cl. A 113510 11055874 Microsoft 949987 44364393 Oracle 373753 14927695 Paychex 39128 1815539 PayPal Holdings 129298 5003833 Red Hat 21997 b 1739523 salesforce.com 71949 b 5273862 Symantec 80521 1831048 Teradata 16933 b 628384 Total System Services 19941 921673 VeriSign 12363 a,b 877031 Visa, Cl. A 226642 17075208 Western Union 60494 1224399 Xerox 125120 1378822 Yahoo! 103458 b 3793805 239,529,334 Technology Hardware & Equipment6.5% Amphenol, Cl. A 36612 2065283 Apple 676854 82102390 Cisco Systems 596383 16949205 Corning 149222 2787467 EMC 226802 6098706 F5 Networks 8872 b 1190090 FLIR Systems 17621 542551 Harris 14519 1204206 Hewlett-Packard 211056 6441429 Juniper Networks 41916 1191253 Motorola Solutions 22121 1330799 NetApp 38171 1189027 QUALCOMM 190924 12293596 SanDisk 24809 1495735 Seagate Technology 37832 1914299 TE Connectivity 48134 2932323 Western Digital 25683 2210279 143,938,638 Telecommunication Services2.3% AT&T 720337 25024501 CenturyLink 67668 1935305 Frontier Communications 135910 a 641495 Level 3 Communications 33469 b 1690185 Verizon Communications 478566 22392103 51,683,589 Transportation2.1% American Airlines Group 82477 3307328 C.H. Robinson Worldwide 17893 1255194 CSX 116512 3644495 Delta Air Lines 95573 4237707 Expeditors International of Washington 22583 1058465 FedEx 31048 5322248 J.B. Hunt Transport Services 10931 919516 Kansas City Southern 13183 1307622 Norfolk Southern 36106 3044819 Ryder System 6231 564030 Southwest Airlines 80158 2901720 Union Pacific 102514 10004341 United Parcel Service, Cl. B 82011 8394646 45,962,131 Utilities2.9% AES 76426 978253 AGL Resources 13521 650090 Ameren 29580 1215146 American Electric Power 58032 3282870 CenterPoint Energy 51907 1003881 CMS Energy 31921 1093613 Consolidated Edison 34215 2175732 Dominion Resources 69921 5013336 DTE Energy 21569 1735442 Duke Energy 80738 5992374 Edison International 39043 2342970 Entergy 21755 1545040 Eversource Energy 38317 1905121 Exelon 101016 3241603 FirstEnergy 50355 1710056 NextEra Energy 52234 5495017 NiSource 36869 643733 NRG Energy 40890 917981 Pepco Holdings 30430 811872 PG&E 56417 2962457 Pinnacle West Capital 12703 783902 PPL 77216 2456241 Public Service Enterprise Group 60601 2525244 SCANA 16748 917790 Sempra Energy 27155 2763836 Southern 105837 4734089 TECO Energy 25977 574611 WEC Energy Group 37938 1858962 Xcel Energy 60883 2110814 63,442,076 Total Common Stocks (cost $1,178,979,734) 2,183,150,871 Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills: 0.02%, 9/17/15 575000 d 574970 0.07%, 12/10/15 1245000 d 1244654 Total Short-Term Investments (cost $1,819,686) 1,819,624 Other Investment1.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $35,822,191) 35822191 e 35822191 Investment of Cash Collateral for Securities Loaned.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $6,708,940) 6708940 e 6708940 Total Investments (cost $1,223,330,551) 100.3 % 2,227,501,626 Liabilities, Less Cash and Receivables (.3 %) (6,154,595 ) Net Assets 100.0 % 2,221,347,031 a Security, or portion thereof, on loan. At July 31, 2015, the value of the fund's securities on loan was value of the collateral held by the fund was $24,917,499, consisting of cash collateral of $6,708,940 & Agency securities valued at $18,208,559. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. At July 31, 2015, net unrealized appreciation on investments was $1,004,171,075 of which $1,032,906,4 appreciated investment securities and $28,735,376 related to depreciated investment securities. At July investments for federal income tax purposes was substantially the same as the cost for financial reportin Portfolio Summary (Unaudited) † Value (%) Software & Services 10.8 Pharmaceuticals, Biotech & Life Sciences 10.3 Capital Goods 7.1 Energy 7.0 Technology Hardware & Equipment 6.5 Banks 6.2 Food, Beverage & Tobacco 5.2 Diversified Financials 5.0 Health Care Equipment & Services 5.0 Retailing 5.0 Media 3.4 Materials 2.9 Utilities 2.9 Insurance 2.8 Real Estate 2.5 Food & Staples Retailing 2.4 Telecommunication Services 2.3 Semiconductors & Semiconductor Equipment 2.2 Transportation 2.1 Short-Term/Money Market Investments 2.0 Consumer Services 1.8 Household & Personal Products 1.8 Consumer Durables & Apparel 1.5 Automobiles & Components 1.0 Commercial & Professional Services .6 100.3 † Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2015 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 7/31/2015($) Financial Futures Long Standard & Poor's 500 E-mini 381 39974520 September 2015 314965 The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Assets ($) Level 1 - Unadjusted Quot Level 2 - Other Significant OLevel 3 -Significant U Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 2177012222 0 0 2177012222 Equity Securities - Foreign Common Stocks+ 6138649 0 0 6138649 Mutual Funds 42531131 0 0 42531131 U.S. Treasury 0 1819624 0 1819624 Other Financial Instruments: Financial Futures++ 314965 0 0 314965 + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end July 31, 2015 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Bond Market Index Fund July 31, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes100.3% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables.2% AmeriCredit Automobile Receivables Trust, Ser. 2013-5, Cl. A3 0.90 9/10/18 996,408 996,318 AmeriCredit Automobile Receivables Trust, Ser. 2014-2, Cl. A3 0.94 2/8/19 1,170,000 1,166,630 AmeriCredit Automobile Receivables Trust, Ser. 2014-4, Cl. A3 1.27 7/8/19 1,000,000 1,000,227 Carmax Auto Owner Trust, Ser. 2013-2, Cl. A4 0.84 11/15/18 650,000 648,518 Fifth Third Auto Trust, Ser. 2014-3, Cl. A4 1.47 5/17/21 800,000 802,376 Ford Credit Auto Owner Trust, Ser. 2012-B, Cl. A4 1.00 9/15/17 371,609 372,052 World Omni Auto Receivables Trust, Ser. 2013-B, Cl. A3 0.83 8/15/18 924,537 924,805 Asset-Backed Ctfs./Credit Cards.4% American Express Credit Account Master Trust, Ser. 2014-3, Cl. A 1.49 4/15/20 1,050,000 1,057,151 Capital One Multi-Asset Execution Trust, Ser. 2015-A1, Cl. A 1.39 1/15/21 2,000,000 2,002,045 Capital One Multi-Asset Execution Trust, Ser. 2007-A7, Cl. A7 5.75 7/15/20 565,000 618,390 Chase Issuance Trust, Ser. 2013-A8, Cl. A8 1.01 10/15/18 1,000,000 1,001,725 Chase Issuance Trust, Ser. 2014-A7, Cl. A 1.38 11/15/19 1,300,000 1,302,688 Citibank Credit Card Issuance Trust, Ser. 2013-A3, Cl. A3 1.11 7/23/18 1,000,000 1,003,141 Citibank Credit Card Issuance Trust, Ser. 2004-A8, Cl. A8 1.73 4/9/20 1,500,000 1,512,713 Citibank Credit Card Issuance Trust, Ser. 2007-A8, Cl. A8 5.65 9/20/19 500,000 546,178 Commercial Mortgage Pass-Through Ctfs.1.6% Banc of America Commercial Mortgage Trust, Ser. 2007-1, Cl. A4 5.45 1/15/49 905,919 950,857 Banc of America Commercial Mortgage Trust, Ser. 2007-4, Cl. A4 5.93 2/10/51 209,280 a 224,819 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PW14, Cl. A4 5.20 12/11/38 971,774 1,010,408 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2005-PW10, Cl. A4 5.41 12/11/40 102,670 a 102,945 Citigroup Commercial Mortgage Trust, Ser. 2014-GC19, Cl. A2 2.79 3/10/47 1,250,000 1,284,477 Citigroup Commercial Mortgage Trust, Ser. 2014-GC23, Cl. A4 3.62 7/10/47 1,000,000 1,045,198 Citigroup Commercial Mortgage Trust, Ser. 2006-C4, Cl. A3 5.97 3/15/49 191,114 a 194,308 Citigroup Commercial Mortgage Trust, Ser. 2008-C7, Cl. A4 6.35 12/10/49 1,007,423 a 1,081,100 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2006-CD2, Cl. A4 5.49 1/15/46 79,018 a 79,436 COBALT CMBS Commercial Mortgage Trust, Ser. 2007-C3, Cl. A4 5.96 5/15/46 869,295 a 925,731 Commercial Mortgage Trust, Ser. 2014-LC15, Cl. A2 2.84 4/10/47 2,000,000 2,059,661 Commercial Mortgage Trust, Ser. 2012-CR4, Cl. A3 2.85 10/15/45 1,000,000 1,008,581 Commercial Mortgage Trust, Ser. 2015-LC19, Cl. A4 3.18 2/10/48 2,025,000 2,037,540 Commercial Mortgage Trust, Ser. 2014-CR16, Cl. A4 4.05 4/10/47 1,200,000 1,293,417 Commercial Mortgage Trust, Ser. 2013-CR11, Cl. B 5.33 10/10/46 750,000 a 840,656 GS Mortgage Securities Trust, Ser. 2014-GC18, Cl. A3 3.80 1/10/47 500,000 529,662 GS Mortgage Securities Trust, Ser. 2007-GG10, Cl. A4 5.99 8/10/45 897,535 a 953,260 J.P. Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LDPX, Cl. A3 5.42 1/15/49 59,466 62,287 J.P. Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-CB18, Cl. A4 5.44 6/12/47 329,883 344,490 J.P. Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB14, Cl. A4 5.48 12/12/44 246,243 a 248,082 J.P. Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-CB20, Cl. A4 5.79 2/12/51 897,185 a 959,802 J.P.Morgan Chase Commercial Mortgage Securities Corp., Ser. 2012-LC9, Cl. A5 2.84 12/15/47 1,000,000 1,004,663 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C24, Cl. A5 3.64 11/15/47 1,725,000 1,792,956 JPMBB Commercial Mortgage Securities Trust, Ser. 2013-C15, Cl. A5 4.13 11/15/45 500,000 541,302 LB-UBS Commercial Mortgage Trust, Ser. 2007-C2, Cl. A3 5.43 2/15/40 977,655 1,025,673 Merrill Lynch Mortgage Trust, Ser. 2006-C2, Cl. A4 5.74 8/12/43 851,716 a 876,540 Merrill Lynch Mortgage Trust, Ser. 2007-C1, Cl. A4 6.03 6/12/50 1,000,000 a 1,052,594 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2007-7, Cl. A4 5.81 6/12/50 1,123,983 a 1,195,732 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 6.02 6/12/46 35,621 a 36,374 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C9, Cl. A1 0.83 5/15/46 625,465 623,089 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C10, Cl. A1 1.39 7/15/46 50,958 51,144 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C8, Cl. A4 3.13 12/15/48 1,000,000 1,016,927 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2015-C20, Cl. A4 3.25 2/15/48 1,175,000 1,182,919 Morgan Stanley Capital I Trust, Ser. 2007-T25, Cl. A3 5.51 11/12/49 969,462 a 1,013,749 Morgan Stanley Capital I Trust, Ser. 2007-IQ14, Cl. A4 5.69 4/15/49 1,300,000 a 1,372,984 UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 500,000 521,366 UBS-Barclays Commercial Mortgage Trust, Ser. 2012-C4, Cl. A5 2.85 12/10/45 500,000 500,729 UBS-Barclays Commercial Mortgage Trust, Ser. 2012-C3, Cl. A4 3.09 8/10/49 500,000 509,938 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C6, Cl. A4 3.24 4/10/46 1,412,000 1,444,499 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C27, Cl. A3 5.77 7/15/45 2,869,528 a 2,936,655 WF-RBS Commercial Mortgage Trust, Ser. 2012-C7, Cl. A1 2.30 6/15/45 869,017 875,280 WF-RBS Commercial Mortgage Trust, Ser. 2013-C14, Cl. ASB 2.98 6/15/46 1,500,000 1,537,068 WF-RBS Commercial Mortgage Trust, Ser. 2014-C20, Cl. A2 3.04 5/15/47 1,000,000 1,035,547 Consumer Discretionary2.6% 21st Century Fox America, Gtd. Notes 3.70 9/15/24 750,000 748,109 21st Century Fox America, Gtd. Notes 6.20 12/15/34 250,000 290,418 21st Century Fox America, Gtd. Notes 6.65 11/15/37 360,000 443,411 21st Century Fox America, Gtd. Debs. 7.75 12/1/45 100,000 138,641 21st Century Fox America, Gtd. Debs. 8.25 8/10/18 150,000 177,228 Alibaba Group Holding, Gtd. Notes 3.60 11/28/24 750,000 b 721,620 Amazon.com, Sr. Unscd. Notes 2.60 12/5/19 1,000,000 1,010,702 Autonation, Gtd. Notes 6.75 4/15/18 300,000 333,531 Autozone, Sr. Unscd. Notes 1.30 1/13/17 1,000,000 1,000,784 Bed Bath & Beyond, Sr. Unscd. Notes 3.75 8/1/24 1,000,000 997,400 BorgWarner, Sr. Unscd. Notes 3.38 3/15/25 1,000,000 983,560 California Institute of Technology, Unscd. Bonds 4.32 8/1/45 110,000 113,549 Carnival, Gtd. Notes 3.95 10/15/20 300,000 315,452 CBS, Gtd. Notes 3.50 1/15/25 500,000 480,322 CBS, Gtd. Notes 4.90 8/15/44 950,000 903,457 CBS, Gtd. Notes 5.50 5/15/33 250,000 259,649 CBS, Gtd. Debs. 7.88 7/30/30 300,000 395,165 CCO Safari II, Sr. Scd. Notes 6.83 10/23/55 200,000 b 206,391 CDK Global, Sr. Unscd. Notes 3.30 10/15/19 1,000,000 999,562 Colgate-Palmolive, Sr. Unscd. Notes 2.45 11/15/21 1,500,000 1,512,008 Comcast, Gtd. Notes 2.85 1/15/23 300,000 294,097 Comcast, Gtd. Notes 3.38 8/15/25 730,000 728,700 Comcast, Gtd. Notes 4.25 1/15/33 500,000 498,500 Comcast, Gtd. Notes 4.40 8/15/35 340,000 344,135 Comcast, Gtd. Notes 4.60 8/15/45 410,000 419,028 Comcast, Gtd. Bonds 4.75 3/1/44 500,000 523,820 Comcast, Gtd. Notes 5.70 7/1/19 1,000,000 1,137,030 Comcast, Gtd. Notes 6.45 3/15/37 1,150,000 1,447,116 Comcast, Gtd. Notes 6.50 1/15/17 1,000,000 1,076,726 Comcast Cable Communications Holdings, Gtd. Notes 9.46 11/15/22 304,000 421,519 Costco Wholesale, Sr. Unscd. Notes 2.25 2/15/22 500,000 c 486,021 Costco Wholesale, Sr. Unscd. Notes 5.50 3/15/17 500,000 536,661 CVS Health, Sr. Unscd. Bonds 2.25 8/12/19 1,000,000 c 1,001,994 CVS Health, Sr. Unscd. Notes 2.80 7/20/20 680,000 686,797 CVC Health, Sr. Unscd. Notes 5.13 7/20/45 480,000 510,550 CVS Health, Sr. Unscd. Notes 5.75 6/1/17 30,000 32,342 CVS Health, Sr. Unscd. Notes 6.13 9/15/39 1,000,000 1,191,259 DirecTV Holdings/Financing, Gtd. Notes 6.00 8/15/40 800,000 830,950 Discovery Communications, Gtd. Notes 6.35 6/1/40 700,000 757,268 Dollar General, Sr. Unscd. Notes 1.88 4/15/18 1,000,000 994,502 Ford Motor, Sr. Unscd. Notes 4.75 1/15/43 1,000,000 984,889 General Motors, Sr. Unscd. Notes 5.20 4/1/45 340,000 330,228 Grupo Televisa, Sr. Unscd. Notes 5.00 5/13/45 750,000 717,135 Hasbro, Sr. Unscd. Notes 3.15 5/15/21 750,000 760,147 Home Depot, Sr. Unscd. Notes 4.88 2/15/44 500,000 550,824 Home Depot, Sr. Unscd. Notes 5.40 9/15/40 437,000 512,235 Home Depot, Sr. Unscd. Notes 5.88 12/16/36 650,000 796,641 Interpublic Group, Sr. Unscd. Notes 4.20 4/15/24 500,000 505,486 Kohl's, Sr. Unscd. Notes 4.75 12/15/23 500,000 539,830 Kroger, Sr. Unscd. Notes 3.30 1/15/21 300,000 306,220 Lowe's Cos., Sr. Unscd. Notes 3.13 9/15/24 1,500,000 c 1,492,807 Lowe's Cos., Sr. Unscd. Notes 3.88 9/15/23 500,000 530,186 Macy's Retail Holdings, Gtd. Notes 5.90 12/1/16 500,000 530,992 Marriott International, Sr. Unscd. Notes, Ser.N 3.13 10/15/21 1,000,000 1,011,547 Mattel, Sr. Unscd. Notes 2.35 5/6/19 500,000 499,331 McDonald's, Sr. Unscd. Notes 5.35 3/1/18 1,050,000 1,148,360 NBCUniversal Media, Gtd. Notes 5.15 4/30/20 1,500,000 1,686,553 Newell Rubbermaid, Sr. Unscd. Notes 2.88 12/1/19 500,000 506,848 Nike, Sr. Unscd. Notes 2.25 5/1/23 300,000 290,248 Nike, Sr. Unscd. Notes 3.63 5/1/43 300,000 278,683 Nordstrom, Sr. Unscd. Bonds 4.75 5/1/20 500,000 555,588 Omnicom Group, Gtd. Notes 3.63 5/1/22 500,000 505,329 Philip Morris International, Sr. Unscd. Notes 2.50 8/22/22 1,100,000 1,066,765 Procter & Gamble, Sr. Unscd. Notes 5.55 3/5/37 300,000 371,024 QVC, Sr. Scd. Notes 5.45 8/15/34 500,000 461,851 Signet UK Finance, Gtd. Bonds 4.70 6/15/24 500,000 511,745 Stanley Black & Decker, Gtd. Notes 3.40 12/1/21 400,000 412,174 Staples, Sr. Unscd. Notes 4.38 1/12/23 250,000 c 253,031 Starbucks, Sr. Unscd. Notes 4.30 6/15/45 500,000 505,840 Target, Sr. Unscd. Notes 2.30 6/26/19 1,000,000 1,017,777 Target, Sr. Unscd. Notes 5.38 5/1/17 400,000 430,052 Target, Sr. Unscd. Notes 7.00 1/15/38 228,000 313,122 Thomson Reuters, Sr. Unscd. Notes 3.95 9/30/21 300,000 314,185 Thomson Reuters, Gtd. Notes 6.50 7/15/18 800,000 902,734 Time Warner, Gtd. Notes 4.75 3/29/21 1,500,000 1,625,250 Time Warner, Gtd. Notes 7.63 4/15/31 1,100,000 1,442,028 Time Warner Cable, Gtd. Debs. 4.50 9/15/42 500,000 404,841 Time Warner Cable, Gtd. Notes 6.55 5/1/37 350,000 358,474 Time Warner Cable, Gtd. Debs. 7.30 7/1/38 495,000 541,751 Time Warner Cable, Gtd. Notes 8.25 4/1/19 1,000,000 1,176,932 Time Warner Cos., Gtd. Debs. 6.95 1/15/28 325,000 400,195 Viacom, Sr. Unscd. Notes 2.75 12/15/19 655,000 656,521 Viacom, Sr. Unscd. Notes 4.38 3/15/43 1,250,000 1,029,202 Viacom, Sr. Unscd. Notes 6.88 4/30/36 235,000 267,849 Walgreens Boots Alliance, Gtd. Notes 1.75 11/17/17 300,000 c 301,009 Walgreens Boots Alliance, Gtd. Notes 3.30 11/18/21 400,000 398,469 Walgreens Boots Alliance, Gtd. Notes 4.50 11/18/34 400,000 378,811 Wal-Mart Stores, Sr. Unscd. Notes 3.63 7/8/20 1,600,000 1,716,722 Wal-Mart Stores, Sr. Unscd. Notes 4.30 4/22/44 1,000,000 1,035,626 Wal-Mart Stores, Sr. Unscd. Notes 5.25 9/1/35 600,000 701,716 Wal-Mart Stores, Sr. Unscd. Notes 6.50 8/15/37 635,000 837,898 Walt Disney, Sr. Unscd. Notes 3.75 6/1/21 500,000 537,250 Walt Disney, Sr. Unscd. Notes, Ser. B 7.00 3/1/32 150,000 208,964 WPP Finance 2010, Gtd. Notes 3.75 9/19/24 750,000 743,776 Wyndham Worldwide, Sr. Unscd. Notes 2.50 3/1/18 500,000 500,642 Wyndham Worldwide, Sr. Unscd. Notes 3.90 3/1/23 500,000 494,870 Xerox, Sr. Unscd. Notes 3.80 5/15/24 500,000 483,374 Xerox, Sr. Unscd. Notes 6.75 2/1/17 750,000 805,409 Yale University, Sr. Unscd. Notes 2.09 4/15/19 300,000 304,214 Yum! Brands, Sr. Unscd. Notes 3.88 11/1/20 250,000 260,345 Yum! Brands, Sr. Unscd. Notes 6.88 11/15/37 168,000 201,349 Consumer Staples1.2% Altria Group, Gtd. Notes 2.85 8/9/22 500,000 484,862 Altria Group, Gtd. Notes 4.00 1/31/24 230,000 237,278 Altria Group, Gtd. Notes 4.25 8/9/42 1,000,000 915,464 Anheuser-Busch Cos., Gtd. Notes 5.50 1/15/18 145,000 158,904 Anheuser-Busch Inbev Finance, Gtd. Notes 1.13 1/27/17 1,000,000 1,002,781 Anheuser-Busch Inbev Finance, Gtd. Notes 2.63 1/17/23 500,000 478,488 Anheuser-Busch Inbev Finance, Gtd. Notes 3.70 2/1/24 1,000,000 1,028,012 Anheuser-Busch Inbev Finance, Gtd. Notes 4.00 1/17/43 700,000 655,106 Anheuser-Busch Inbev Worldwide Gtd. Notes 5.38 1/15/20 1,000,000 1,132,264 Archer-Daniels-Midland, Sr. Unscd. Notes 5.45 3/15/18 130,000 143,087 Campbell Soup, Sr. Unscd. Notes 3.30 3/19/25 750,000 739,121 Clorox, Sr. Unscd. Notes 3.80 11/15/21 200,000 211,884 Coca-Cola, Sr. Unscd. Notes 3.30 9/1/21 2,000,000 2,094,228 Coca-Cola Femsa, Gtd. Bonds 2.38 11/26/18 400,000 405,080 ConAgra Foods, Sr. Unscd. Notes 1.90 1/25/18 500,000 497,942 ConAgra Foods, Sr. Unscd. Notes 3.20 1/25/23 210,000 199,598 ConAgra Foods, Sr. Unscd. Notes 4.65 1/25/43 198,000 175,186 ConAgra Foods, Sr. Unscd. Notes 7.00 10/1/28 350,000 419,175 Diageo Capital, Gtd. Notes 5.75 10/23/17 720,000 784,556 Diageo Investment, Gtd. Notes 4.25 5/11/42 500,000 488,027 Dr. Pepper Snapple Group, Gtd. Notes 6.82 5/1/18 200,000 226,635 General Mills, Sr. Unscd. Notes 5.70 2/15/17 1,300,000 1,384,986 JM Smucker, Gtd. Notes 1.75 3/15/18 400,000 b 400,444 JM Smucker, Gtd. Notes 2.50 3/15/20 500,000 b 499,629 Kellogg, Sr. Unscd. Notes 4.15 11/15/19 400,000 428,000 Kellogg, Sr. Unscd. Notes, Ser. B 7.45 4/1/31 340,000 436,384 Kimberly-Clark, Sr. Unscd. Notes 3.70 6/1/43 500,000 465,017 Kraft Foods Group, Gtd. Notes 2.25 6/5/17 490,000 496,502 Kraft Foods Group, Gtd. Notes 3.50 6/6/22 490,000 497,619 Kraft Foods Group, Gtd. Notes 5.00 6/4/42 400,000 409,269 Kroger, Gtd. Notes 7.50 4/1/31 800,000 1,039,502 Mondelez International, Sr. Unscd. Notes 4.00 2/1/24 1,000,000 c 1,038,041 Mondelez International, Sr. Unscd. Notes 6.50 2/9/40 253,000 322,230 Pepsi Bottling Group, Gtd. Notes, Ser. B 7.00 3/1/29 800,000 1,091,195 PepsiCo, Sr. Unscd. Notes 3.50 7/17/25 500,000 508,447 PepsiCo, Sr. Unscd. Notes 4.88 11/1/40 500,000 539,469 PepsiCo, Sr. Unscd. Notes 7.90 11/1/18 1,000,000 1,192,076 Philip Morris International, Sr. Unscd. Notes 4.50 3/20/42 650,000 652,499 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 760,000 842,217 Procter & Gamble, Sr. Unscd. Bonds 6.45 1/15/26 1,546,000 1,968,662 Reynolds American, Gtd. Notes 2.30 6/12/18 510,000 514,881 Reynolds American, Gtd. Notes 4.85 9/15/23 650,000 691,706 Reynolds American, Gtd. Notes 5.70 8/15/35 240,000 c 254,434 Reynolds American, Gtd. Bonds 5.85 8/15/45 510,000 550,379 Sysco, Gtd. Notes 5.38 9/21/35 350,000 404,192 Tyson Foods, Gtd. Bonds 5.15 8/15/44 500,000 521,190 Energy2.8% Anadarko Petroleum, Sr. Unscd. Notes 3.45 7/15/24 1,000,000 c 978,957 Anadarko Petroleum, Sr. Unscd. Notes 5.95 9/15/16 350,000 367,355 Anadarko Petroleum, Sr. Unscd. Notes 6.45 9/15/36 150,000 169,021 Apache, Sr. Unscd. Notes 4.75 4/15/43 1,000,000 918,410 Apache, Sr. Unscd. Notes 6.00 1/15/37 380,000 396,405 BP Capital Markets, Gtd. Notes 1.85 5/5/17 1,250,000 1,262,795 BP Capital Markets, Gtd. Notes 2.50 11/6/22 800,000 760,573 BP Capital Markets, Gtd. Notes 3.25 5/6/22 1,200,000 1,209,133 Buckeye Partners, Sr. Unscd. Notes 2.65 11/15/18 250,000 249,564 Cameron International, Sr. Unscd. Notes 1.40 6/15/17 500,000 496,591 Cameron International, Sr. Unscd. Notes 5.13 12/15/43 175,000 163,836 Canadian Natural Resources, Sr. Unscd. Notes 3.90 2/1/25 500,000 487,332 Canadian Natural Resources, Sr. Unscd. Notes 6.25 3/15/38 430,000 468,776 Cenovus Energy, Sr. Unscd. Notes 3.80 9/15/23 1,000,000 980,908 Chevron, Sr. Unscd. Notes 1.72 6/24/18 1,000,000 1,006,368 Chevron, Sr. Unscd. Notes 3.19 6/24/23 400,000 c 403,816 CNOOC Finance 2013, Gtd. Notes 3.00 5/9/23 500,000 474,003 ConocoPhillips, Gtd. Notes 2.40 12/15/22 1,000,000 945,608 ConocoPhillips, Gtd. Notes 4.15 11/15/34 750,000 736,780 ConocoPhillips, Gtd. Notes 6.50 2/1/39 1,000,000 1,246,846 ConocoPhillips Holding, Sr. Unscd. Notes 6.95 4/15/29 125,000 160,993 Continental Resources, Gtd. Notes 3.80 6/1/24 500,000 440,977 Continental Resources, Gtd. Notes 4.50 4/15/23 500,000 465,034 Devon Energy, Sr. Unscd. Notes 5.60 7/15/41 650,000 675,299 Devon Financing, Gtd. Notes 7.88 9/30/31 275,000 354,760 Enable Midstream Partners, Gtd. Notes 5.00 5/15/44 500,000 b 414,239 Enbridge Energy Partners, Sr. Unscd. Notes 5.50 9/15/40 720,000 684,384 Encana, Sr. Unscd. Bonds 7.20 11/1/31 625,000 697,409 Energy Transfer Partners, Sr. Unscd. Notes 3.60 2/1/23 1,000,000 932,627 Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 500,000 500,397 Energy Transfer Partners, Sr. Unscd. Notes 5.15 2/1/43 500,000 435,571 Energy Transfer Partners, Sr. Unscd. Notes 6.13 12/15/45 1,000,000 1,010,143 Enterprise Products Operating, Gtd. Notes 3.35 3/15/23 600,000 586,310 Enterprise Products Operating, Gtd. Notes 4.45 2/15/43 750,000 666,271 Enterprise Products Operating, Gtd. Notes 4.90 5/15/46 1,000,000 943,084 Enterprise Products Operating, Gtd. Bonds, Ser. L 6.30 9/15/17 1,000,000 1,096,837 Enterprise Products Partners, Gtd. Notes 3.70 2/15/26 200,000 194,076 EOG Resources, Sr. Unscd. Notes 3.90 4/1/35 750,000 712,832 Halliburton, Sr. Unscd. Bonds 6.15 9/15/19 1,200,000 1,379,767 Hess, Sr. Unscd. Bonds 7.88 10/1/29 175,000 219,539 Hess, Sr. Unscd. Bonds 8.13 2/15/19 1,200,000 1,417,495 Kerr-McGee, Gtd. Notes 6.95 7/1/24 600,000 720,263 Kinder Morgan, Gtd. Notes 5.30 12/1/34 1,000,000 930,456 Kinder Morgan Energy Partners, Gtd. Notes 3.50 9/1/23 500,000 459,860 Kinder Morgan Energy Partners, Gtd. Notes 4.15 3/1/22 1,000,000 983,131 Kinder Morgan Energy Partners, Gtd. Notes 5.00 3/1/43 300,000 256,355 Kinder Morgan Energy Partners, Gtd. Notes 7.40 3/15/31 350,000 383,293 Marathon Oil, Sr. Unscd. Notes 5.90 3/15/18 500,000 548,814 Marathon Oil, Sr. Unscd. Notes 6.60 10/1/37 550,000 621,933 Marathon Petroleum, Sr. Unscd. Notes 4.75 9/15/44 500,000 466,687 Nabors Industries, Gtd. Notes 2.35 9/15/16 450,000 449,443 Nexen Energy, Gtd. Notes 5.88 3/10/35 125,000 143,237 Noble Energy, Sr. Unscd. Notes 3.90 11/15/24 1,000,000 c 974,966 Noble Energy, Sr. Unscd. Notes 4.15 12/15/21 539,000 557,826 Noble Holding International, Gtd. Notes 3.95 3/15/22 1,000,000 865,554 Occidental Petroleum, Sr. Unscd. Notes, Ser. 1 4.10 2/1/21 1,700,000 1,820,343 ONEOK Partners, Gtd. Notes 5.00 9/15/23 500,000 505,371 ONEOK Partners, Gtd. Notes 6.15 10/1/16 545,000 570,020 ONEOK Partners, Gtd. Notes 6.85 10/15/37 60,000 62,224 Petrobras Global Finance, Gtd. Notes 2.00 5/20/16 550,000 543,796 Petrobras Global Finance, Gtd. Notes 3.00 1/15/19 500,000 455,000 Petrobras Global Finance, Gtd. Notes 5.38 1/27/21 2,500,000 2,333,650 Petrobras Global Finance, Gtd. Notes 5.63 5/20/43 500,000 373,150 Petrobras Global Finance, Gtd. Notes 5.88 3/1/18 625,000 629,062 Petrobras Global Finance, Gtd. Notes 7.25 3/17/44 500,000 c 441,285 Phillips 66, Gtd. Notes 2.95 5/1/17 590,000 604,735 Phillips 66, Gtd. Notes 4.88 11/15/44 202,000 195,863 Pioneer Natural Resources, Sr. Unscd. Notes 3.95 7/15/22 1,000,000 998,685 Plains All American Pipeline, Sr. Unscd. Notes 3.85 10/15/23 750,000 741,767 Plains All American Pipeline, Sr. Unscd. Notes 6.13 1/15/17 525,000 559,462 Pride International, Gtd. Notes 6.88 8/15/20 1,000,000 1,121,644 Regency Energy Partners, Gtd. Notes 4.50 11/1/23 750,000 714,105 Shell International Finance, Gtd. Notes 3.25 5/11/25 560,000 554,309 Shell International Finance, Gtd. Notes 4.13 5/11/35 260,000 258,672 Shell International Finance, Gtd. Notes 4.30 9/22/19 1,600,000 1,747,546 Shell International Finance, Gtd. Notes 4.38 5/11/45 620,000 621,855 Shell International Finance, Gtd. Notes 6.38 12/15/38 500,000 642,786 Southwestern Energy, Sr. Unscd. Notes 4.95 1/23/25 500,000 490,744 Spectra Energy Capital, Gtd. Notes 8.00 10/1/19 225,000 266,369 Spectra Energy Partners, Sr. Unscd. Notes 5.95 9/25/43 400,000 431,206 Statoil, Gtd. Notes 2.65 1/15/24 1,000,000 960,409 Statoil, Gtd. Notes 5.25 4/15/19 1,600,000 1,788,371 Suncor Energy, Sr. Unscd. Notes 6.50 6/15/38 950,000 1,165,835 Sunoco Logistics Partners Operations, Gtd. Notes 3.45 1/15/23 200,000 187,702 Sunoco Logistics Partners Operations, Gtd. Notes 4.95 1/15/43 200,000 172,506 Talisman Energy, Sr. Unscd. Notes 6.25 2/1/38 200,000 191,294 Tennessee Gas Pipeline, Gtd. Debs. 7.00 10/15/28 390,000 461,390 Tennessee Gas Pipeline, Gtd. Debs. 7.63 4/1/37 70,000 82,966 Total Capital, Gtd. Notes 2.13 8/10/18 1,500,000 1,521,072 Total Capital, Gtd. Notes 4.45 6/24/20 1,400,000 1,544,325 Total Capital International, Gtd. Notes 2.75 6/19/21 500,000 504,714 Total Capital International, Gtd. Notes 3.75 4/10/24 340,000 352,374 TransCanada Pipelines, Sr. Unscd. Notes 3.75 10/16/23 500,000 506,579 TransCanada Pipelines, Sr. Unscd. Notes 5.85 3/15/36 200,000 221,569 TransCanada Pipelines, Sr. Unscd. Notes 6.20 10/15/37 75,000 85,539 TransCanada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 660,000 882,264 Valero Energy, Sr. Unscd. Notes 6.63 6/15/37 615,000 704,475 Valero Energy, Gtd. Notes 7.50 4/15/32 170,000 208,826 Weatherford International, Gtd. Notes 6.75 9/15/40 1,000,000 882,624 Williams Companies, Sr. Unscd. Notes 4.55 6/24/24 500,000 474,087 Williams Partners, Sr. Unscd. Notes 4.00 9/15/25 100,000 93,063 Williams Partners, Sr. Unscd. Notes 4.13 11/15/20 1,000,000 1,036,396 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 800,000 806,993 XTO Energy, Gtd. Notes 6.75 8/1/37 625,000 892,842 Financial8.3% Abbey National Treasury Service, Gtd. Notes 2.38 3/16/20 750,000 753,626 Abbey National Treasury Service, Gtd. Notes 3.05 8/23/18 800,000 830,367 Ace Ina Holdings, Gtd. Notes 3.35 5/15/24 250,000 248,857 AEP Texas Central Transition Funding II, Sr. Scd. Bonds, Ser. A-4 5.17 1/1/20 217,533 229,858 Affiliated Managers Group, Sr. Unscd. Notes 3.50 8/1/25 500,000 483,649 Aflac, Sr. Unscd. Notes 3.63 6/15/23 600,000 610,448 Air Lease, Sr. Unscd. Notes 2.13 1/15/18 500,000 496,165 Air Lease, Sr. Unscd. Notes 3.38 1/15/19 350,000 357,875 Air Lease, Sr. Unscd. Notes 3.75 2/1/22 100,000 100,303 Alexandria Real Estate Equities, Gtd. Notes 2.75 1/15/20 1,000,000 991,378 Allstate, Sub. Notes 5.75 8/15/53 300,000 a 314,062 American Express, Sr. Unscd. Notes 1.55 5/22/18 1,750,000 1,741,094 American Express, Sub. Notes 3.63 12/5/24 1,000,000 985,697 American Express, Sr. Unscd. Notes 6.15 8/28/17 700,000 765,077 American Express, Sr. Unscd. Notes 7.00 3/19/18 500,000 566,558 American Express Credit, Sr. Unscd. Notes 1.55 9/22/17 500,000 501,380 American Express Credit, Sr. Unscd. Notes 2.25 8/15/19 750,000 752,615 American Honda Finance, Sr. Unscd. Bonds, Ser. A 2.15 3/13/20 750,000 750,910 American International Group, Sr. Unscd. Notes 4.80 7/10/45 100,000 100,490 American International Group, Sr. Unscd. Notes 4.88 6/1/22 1,400,000 1,549,507 American International Group, Sr. Unscd. Notes 6.25 5/1/36 750,000 900,684 American Tower, Sr. Unscd. Notes 3.40 2/15/19 580,000 593,708 AON, Gtd. Notes 4.60 6/14/44 1,000,000 966,887 Australia & New Zealand Banking Group of New York, Sr. Unscd. Bonds 1.25 6/13/17 1,000,000 1,001,466 AvalonBay Communities, Sr. Unscd. Notes 4.20 12/15/23 750,000 792,620 AXA, Sub. Bonds 8.60 12/15/30 165,000 222,337 Bank of America, Sr. Unscd. Notes 1.13 11/14/16 250,000 250,152 Bank of America, Sr. Unscd. Notes 1.25 2/14/17 1,500,000 1,499,400 Bank of America, Sr. Unscd. Notes, Ser. L 1.35 11/21/16 250,000 249,796 Bank of America, Sr. Unscd. Notes, Ser. L 1.95 5/12/18 1,000,000 999,776 Bank of America, Sr. Unscd. Notes, Ser. L 2.25 4/21/20 240,000 236,712 Bank of America, Sr. Unscd. Notes, Ser. L 2.60 1/15/19 400,000 405,163 Bank of America, Sr. Unscd. Notes 3.30 1/11/23 1,000,000 987,359 Bank of America, Sub. Notes, Ser. L 3.95 4/21/25 900,000 874,562 Bank of America, Sr. Unscd. Notes 4.13 1/22/24 1,000,000 1,036,503 Bank of America, Sub. Notes 4.20 8/26/24 800,000 804,783 Bank of America, Sub. Notes, Ser. L 4.75 4/21/45 500,000 477,635 Bank of America, Sr. Unscd. Notes 5.00 1/21/44 500,000 528,706 Bank of America, Sr. Unscd. Notes 5.63 10/14/16 575,000 604,062 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 800,000 901,706 Bank of America, Sr. Unscd. Notes 5.65 5/1/18 965,000 1,056,345 Bank of America, Sr. Unscd. Notes 6.40 8/28/17 1,665,000 1,818,077 Bank of America, Sub. Notes 7.80 9/15/16 235,000 251,520 Bank of Montreal, Sr. Unscd. Notes 2.50 1/11/17 1,000,000 1,020,530 Bank of Nova Scotia, Sr. Unscd. Notes 1.10 12/13/16 750,000 751,349 Bank of Nova Scotia, Sr. Unscd. Notes 1.30 7/21/17 1,000,000 1,003,370 Barclays Bank, Sr. Unscd. Notes 6.75 5/22/19 1,300,000 1,509,472 Barclays, Sr. Unscd. Notes 3.65 3/16/25 750,000 720,730 BB&T, Sr. Unscd. Notes 2.45 1/15/20 1,000,000 1,006,186 BB&T, Sub. Notes 4.90 6/30/17 150,000 158,296 Bear Stearns, Sub. Notes 5.55 1/22/17 500,000 527,944 Bear Stearns, Sr. Unscd. Notes 7.25 2/1/18 1,770,000 1,998,760 Berkshire Hathaway, Sr. Unscd. Notes 2.10 8/14/19 1,000,000 1,009,149 Berkshire Hathaway Finance, Gtd. Notes 5.75 1/15/40 675,000 810,627 Blackrock, Sr. Unscd. Notes 3.50 3/18/24 500,000 509,698 Blackrock, Sr. Unscd. Notes, Ser. 2 5.00 12/10/19 500,000 559,587 BNP Paribas, Gtd. Notes 5.00 1/15/21 1,400,000 1,566,362 Boston Properties, Sr. Unscd. Bonds 5.63 11/15/20 1,000,000 1,136,976 BPCE, Gtd. Notes 2.50 7/15/19 1,000,000 1,012,046 BPCE, Gtd. Debs. 4.00 4/15/24 200,000 205,610 Branch Banking & Trust, Sr. Unscd. Notes 1.35 10/1/17 500,000 499,428 Branch Banking & Trust, Sr. Unscd. Notes 1.45 10/3/16 750,000 754,729 Brookfield Asset Management, Sr. Unscd. Notes 4.00 1/15/25 500,000 493,473 Capital One Bank USA, Sr. Unscd. Notes 1.15 11/21/16 500,000 498,500 Capital One Bank USA, Sr. Unscd. Notes 1.20 2/13/17 750,000 745,380 Capital One Financial, Sr. Unscd. Notes 2.45 4/24/19 1,000,000 1,000,663 Capital One Financial, Sr. Unscd. Notes 4.75 7/15/21 730,000 787,840 CBL & Associates, Gtd. Notes 5.25 12/1/23 200,000 207,610 Chubb, Sr. Unscd. Notes 6.00 5/11/37 540,000 667,076 Citigroup, Sr. Unscd. Bonds 1.30 11/15/16 400,000 400,166 Citigroup, Sr. Unscd. Notes 3.75 6/16/24 1,000,000 1,004,843 Citigroup, Sr. Unscd. Notes 3.88 10/25/23 400,000 410,643 Citigroup, Sub. Notes 4.05 7/30/22 1,750,000 1,800,615 Citigroup, Sr. Unscd. Notes 4.95 11/7/43 1,000,000 1,059,731 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 300,000 336,591 Citigroup, Sub. Notes 5.50 9/13/25 500,000 548,441 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 2,135,000 2,340,398 Citigroup, Sr. Unscd. Notes 6.63 1/15/28 100,000 124,943 Citigroup, Sr. Unscd. Notes 8.50 5/22/19 760,000 927,527 Citizens Bank, Sr. Unscd. Notes 2.45 12/4/19 1,000,000 999,494 CME Group, Sr. Unscd. Notes 3.00 3/15/25 500,000 489,403 CNA Financial, Sr. Unscd. Notes 6.50 8/15/16 100,000 105,337 Comerica, Sub. Notes 3.80 7/22/26 1,000,000 985,056 Commonwealth Bank of Australia, Sr. Unscd. Bonds 1.40 9/8/17 500,000 501,308 Commonwealth Bank of Australia, Unscd. Notes 2.50 9/20/18 650,000 664,946 Credit Suisse, Sr. Unscd. Notes 3.63 9/9/24 500,000 501,347 Credit Suisse, Sr. Unscd. Notes 4.38 8/5/20 1,000,000 1,093,916 Credit Suisse, Sub. Notes 6.00 2/15/18 1,000,000 1,095,634 Credit Suisse Group Funding, Gtd. Notes 4.88 5/15/45 280,000 b 278,104 Daimler Finance North America, Gtd. Notes 8.50 1/18/31 200,000 298,350 DDR, Sr. Unscd. Notes 3.38 5/15/23 1,000,000 964,485 Deutsche Bank London, Sr. Unscd. Notes 2.50 2/13/19 750,000 756,050 Deutsche Bank London, Sr. Unscd. Notes 6.00 9/1/17 845,000 916,698 Deutsche Bank, Sub. Notes 4.50 4/1/25 1,000,000 971,761 Discover Bank, Sr. Unscd. Bonds 2.00 2/21/18 500,000 496,177 Discover Bank, Sr. Unscd. Notes 4.25 3/13/26 800,000 796,250 Duke Realty, Sr. Unscd. Notes 3.75 12/1/24 750,000 737,885 ERP Operating, Sr. Unscd. Notes 2.38 7/1/19 1,000,000 1,005,747 ERP Operating, Sr. Unscd. Notes 5.38 8/1/16 95,000 99,059 Federal Realty Investment Trust, Sr. Unscd. Notes 4.50 12/1/44 750,000 757,865 Fidelity National Information Services, Gtd. Notes 2.00 4/15/18 500,000 498,554 Fifth Third Bancorp, Sr. Unscd. Notes 3.50 3/15/22 1,000,000 1,015,754 First American Financial, Sr. Unscd. Notes 4.60 11/15/24 500,000 508,345 First Republic Bank, Sr. Unscd. Bonds 2.38 6/17/19 500,000 500,276 First Tennessee Bank, Sr. Unscd. Notes 2.95 12/1/19 500,000 502,137 Fiserv, Gtd. Notes 4.63 10/1/20 400,000 434,180 Ford Motor Credit, Sr. Unscd. Notes 2.38 1/16/18 500,000 504,064 Ford Motor Credit, Sr. Unscd. Notes 4.38 8/6/23 1,250,000 1,292,299 Ford Motor Credit, Sr. Unscd. Notes 8.13 1/15/20 971,000 1,178,185 General Electric Capital, Gtd. Notes 1.25 5/15/17 1,225,000 1,228,616 General Electric Capital, Gtd. Bonds 2.20 1/9/20 500,000 501,026 General Electric Capital, Gtd. Notes 2.30 4/27/17 1,000,000 1,019,292 General Electric Capital, Gtd. Notes 3.10 1/9/23 1,000,000 1,005,331 General Electric Capital, Gtd. Notes 4.65 10/17/21 1,400,000 1,547,157 General Electric Capital, Gtd. Notes 5.55 5/4/20 500,000 571,237 General Electric Capital, Gtd. Bonds 5.63 9/15/17 1,000,000 1,089,370 General Electric Capital, Gtd. Notes 5.63 5/1/18 1,335,000 1,474,665 General Electric Capital, Gtd. Notes 5.88 1/14/38 1,000,000 1,229,036 General Electric Capital, Gtd. Notes 6.75 3/15/32 2,000,000 2,658,238 General Motors Financial, Gtd. Notes 3.20 7/13/20 500,000 494,809 General Motors Financial, Gtd. Notes 4.30 7/13/25 500,000 494,422 General Motors Financial, Gtd. Notes 4.38 9/25/21 500,000 513,163 Goldman Sachs Group, Sr. Unscd. Notes 2.55 10/23/19 1,000,000 1,006,561 Goldman Sachs Group, Sr. Unscd. Notes 2.60 4/23/20 500,000 500,173 Goldman Sachs Group, Sr. Unscd. Notes 3.63 1/22/23 1,000,000 1,010,337 Goldman Sachs Group, Sr. Unscd. Notes 3.75 5/22/25 1,000,000 998,536 Goldman Sachs Group, Sub. Notes 5.15 5/22/45 750,000 745,765 Goldman Sachs Group, Sr. Unscd. Notes 5.38 3/15/20 1,000,000 1,116,891 Goldman Sachs Group, Sr. Unscd. Notes 5.95 1/18/18 1,000,000 1,098,610 Goldman Sachs Group, Sr. Unscd. Notes 6.13 2/15/33 475,000 572,254 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 680,000 754,223 Goldman Sachs Group, Sr. Unscd. Notes 6.25 9/1/17 190,000 207,711 Goldman Sachs Group, Sr. Unscd. Notes 6.25 2/1/41 1,000,000 1,203,008 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 1,500,000 1,800,603 Goldman Sachs Group, Sr. Unscd. Notes 7.50 2/15/19 1,000,000 1,178,128 HCP, Sr. Unscd. Notes 4.20 3/1/24 750,000 760,302 HCP, Sr. Unscd. Notes 4.25 11/15/23 400,000 404,598 Health Care REIT, Sr. Unscd. Notes 2.25 3/15/18 750,000 754,641 Health Care REIT, Sr. Unscd. Notes 4.95 1/15/21 600,000 655,624 Host Hotels & Resorts, Sr. Unscd. Notes 6.00 10/1/21 500,000 569,999 HSBC Holdings, Sub. Notes 4.25 3/14/24 500,000 509,763 HSBC Holdings, Sr. Unscd. Notes 5.10 4/5/21 1,500,000 1,671,320 HSBC Holdings, Sub. Notes 6.50 5/2/36 1,350,000 1,623,595 HSBC Holdings, Sub. Notes 6.50 9/15/37 555,000 668,544 Industrial & Commercial Bank of China, Sr. Unscd. Notes 2.35 11/13/17 500,000 503,738 Intercontinental Exchange, Gtd. Notes 4.00 10/15/23 350,000 365,920 Intesa Sanpaolo, Gtd. Bonds 5.25 1/12/24 400,000 434,346 Invesco Finance, Gtd. Notes 4.00 1/30/24 250,000 259,325 Jefferies Group, Sr. Unscd. Notes 5.13 1/20/23 500,000 510,861 Jefferies Group, Sr. Unscd. Notes 6.45 6/8/27 35,000 38,558 John Deere Capital, Sr. Unscd. Notes 1.13 6/12/17 115,000 114,971 John Deere Capital, Sr. Unscd. Notes 1.35 1/16/18 400,000 400,238 John Deere Capital, Sr. Unscd. Notes 1.55 12/15/17 750,000 753,417 John Deere Capital, Sr. Unscd. Notes 3.15 10/15/21 1,900,000 1,949,385 JPMorgan Chase & Co., Sr. Unscd. Notes 3.13 1/23/25 1,500,000 1,443,732 JPMorgan Chase & Co., Sr. Unscd. Notes 3.15 7/5/16 1,500,000 1,528,735 JPMorgan Chase & Co., Sr. Unscd. Notes 3.20 1/25/23 1,000,000 993,296 JPMorgan Chase & Co., Sub. Notes 3.88 9/10/24 1,000,000 989,557 JPMorgan Chase & Co., Sr. Unscd. Notes 4.85 2/1/44 1,150,000 1,216,350 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 500,000 549,320 JPMorgan Chase & Co., Sr. Unscd. Notes 6.30 4/23/19 1,500,000 1,715,451 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 650,000 821,471 JPMorgan Chase Bank, Sub. Notes 6.00 10/1/17 150,000 163,191 KeyBank, Sub. Notes 6.95 2/1/28 100,000 129,254 Kimco Realty, Sr. Unscd. Notes 3.13 6/1/23 250,000 241,302 Kimco Realty, Sr. Unscd. Notes 3.20 5/1/21 250,000 252,360 Lazard Group, Sr. Unscd. Notes 4.25 11/14/20 250,000 262,929 Legg Mason, Sr. Unscd. Notes 5.63 1/15/44 400,000 424,655 Leucadia National, Sr. Unscd. Notes 6.63 10/23/43 400,000 385,401 Lexington Realty Trust, Gtd. Notes 4.40 6/15/24 500,000 507,645 Lincoln National, Sr. Unscd. Notes 6.15 4/7/36 575,000 677,650 Lloyds Bank, Gtd. Notes 1.75 3/16/18 500,000 500,536 Lloyds Bank, Gtd. Notes 2.35 9/5/19 500,000 502,439 Lloyds Bank, Gtd. Notes 2.40 3/17/20 500,000 501,030 Loews, Sr. Unscd. Notes 2.63 5/15/23 250,000 239,525 Manufacturers & Traders Trust Co., Sr. Unscd. Notes 2.10 2/6/20 500,000 495,703 Marsh & McLennan Cos., Sr. Unscd. Notes 2.35 3/6/20 500,000 500,385 Marsh & McLennan Cos., Sr. Unscd. Notes 5.88 8/1/33 275,000 321,296 Mastercard, Sr. Unscd. Notes 2.00 4/1/19 500,000 504,190 Merrill Lynch & Co., Sr. Unscd. Notes 6.88 4/25/18 2,640,000 2,979,515 Merrill Lynch & Co., Sr. Unscd. Notes 6.88 11/15/18 150,000 171,546 MetLife, Sr. Unscd. Notes 1.90 12/15/17 1,000,000 a 1,008,061 MetLife, Sr. Unscd. Notes 3.60 4/10/24 250,000 252,243 MetLife, Sr. Unscd. Notes 4.05 3/1/45 750,000 706,274 MetLife, Sr. Unscd. Notes 6.38 6/15/34 700,000 874,842 Mid-America Apartments, Sr. Unscd. Notes 4.30 10/15/23 400,000 416,432 Morgan Stanley, Sr. Unscd. Notes 3.75 2/25/23 500,000 510,446 Morgan Stanley, Sub. Notes 3.95 4/23/27 1,000,000 957,688 Morgan Stanley, Sr. Unscd. Bonds 4.00 7/23/25 500,000 510,424 Morgan Stanley, Sub. Notes 4.10 5/22/23 1,000,000 1,016,916 Morgan Stanley, Sr. Unscd. Notes 5.45 1/9/17 1,100,000 1,161,527 Morgan Stanley, Sr. Unscd. Notes 5.50 1/26/20 1,000,000 1,119,169 Morgan Stanley, Sr. Unscd. Notes 5.75 10/18/16 875,000 921,587 Morgan Stanley, Sr. Unscd. Notes 6.38 7/24/42 700,000 879,320 Morgan Stanley, Sr. Unscd. Notes 6.63 4/1/18 1,200,000 1,344,672 Morgan Stanley, Sr. Unscd. Notes 7.25 4/1/32 300,000 394,561 Morgan Stanley, Sr. Unscd. Notes 7.30 5/13/19 1,300,000 1,529,986 MUFG Americas Holdings Corp., Sr. Unscd. Notes 1.63 2/9/18 500,000 498,801 MUFG Union Bank, Sr. Unscd. Notes 2.63 9/26/18 500,000 508,789 Nasdaq OMX Group, Sr. Unscd. Notes 4.25 6/1/24 500,000 507,541 National City, Sub. Notes 6.88 5/15/19 600,000 693,755 National Retail Properties, Sr. Unscd. Notes 3.90 6/15/24 500,000 500,423 National Rural Utilities Cooperative Finance, Coll. Trust Bonds 5.45 2/1/18 1,100,000 1,201,037 Nomura Holdings, Sr. Unscd. Notes 6.70 3/4/20 700,000 822,692 Northern Trust, Sub. Notes 3.95 10/30/25 846,000 879,342 Omega Healthcare Investors, Gtd. Notes 4.50 1/15/25 300,000 297,300 PartnerRe Finance, Gtd. Notes 5.50 6/1/20 159,000 177,998 PNC Bank, Sr. Unscd. Notes 1.30 10/3/16 1,250,000 1,253,569 PNC Bank, Sub. Notes 3.80 7/25/23 1,000,000 1,031,095 Principal Financial Group, Gtd. Notes 6.05 10/15/36 225,000 268,007 ProAssurance, Sr. Unscd. Notes 5.30 11/15/23 350,000 375,985 Progressive, Sr. Unscd. Notes 4.35 4/25/44 500,000 512,431 Progressive, Sr. Unscd. Notes 6.63 3/1/29 100,000 128,837 ProLogis, Gtd. Notes 6.88 3/15/20 505,000 582,883 Prudential Financial, Sr. Unscd. Notes 4.60 5/15/44 1,250,000 1,235,046 Rabobank Nederland, Gtd. Notes 3.38 1/19/17 2,250,000 2,321,230 Rabobank Nederland, Gtd. Notes 3.95 11/9/22 1,000,000 1,002,088 Realty Income, Sr. Unscd. Notes 2.00 1/31/18 200,000 201,659 Realty Income, Sr. Unscd. Notes 3.88 7/15/24 500,000 504,669 Realty Income, Sr. Unscd. Notes 5.95 9/15/16 100,000 104,969 Regency Centers, Gtd. Notes 5.88 6/15/17 200,000 215,577 Reinsurance Group of America, Sr. Unscd. Notes 4.70 9/15/23 350,000 373,982 Royal Bank of Canada, Sr. Unscd. Notes 1.20 1/23/17 110,000 110,375 Royal Bank of Canada, Sr. Unscd. Bonds 1.25 6/16/17 500,000 500,054 Royal Bank of Canada, Sr. Unscd. Notes 1.40 10/13/17 1,000,000 999,286 Royal Bank of Canada, Sr. Unscd. Notes 1.80 7/30/18 250,000 250,612 Royal Bank of Canada, Sr. Unscd. Bonds 2.15 3/6/20 750,000 750,525 Santander Bank, Sr. Unscd. Notes 2.00 1/12/18 500,000 499,952 Simon Property Group, Sr. Unscd. Notes 2.20 2/1/19 500,000 505,433 Simon Property Group, Sr. Unscd. Notes 6.75 2/1/40 1,000,000 1,314,472 State Street, Sr. Unscd. Notes 3.70 11/20/23 250,000 259,987 State Street Bank & Trust, Sub. Notes 5.25 10/15/18 200,000 222,030 Sumitomo Mitsui Banking, Gtd. Notes 1.35 7/11/17 500,000 498,909 Sumitomo Mitsui Banking, Gtd. Notes 1.50 1/18/18 390,000 388,523 Sumitomo Mitsui Banking, Gtd. Notes 3.00 1/18/23 290,000 287,921 Sumitomo Mitsui Banking, Gtd. Notes 3.40 7/11/24 500,000 506,316 SunTrust Bank, Sr. Unscd. Notes 2.75 5/1/23 500,000 479,077 SunTrust Banks, Sr. Unscd. Notes 2.35 11/1/18 500,000 503,017 Svenska Handelsbanken, Gtd. Bonds 2.25 6/17/19 1,000,000 1,009,183 Synchrony Financial, Sr. Unscd. Notes 4.25 8/15/24 1,000,000 997,823 Tanger Properties, Sr. Unscd. Notes 3.75 12/1/24 500,000 500,044 TD Ameritrade Holding, Sr. Unscd. Notes 2.95 4/1/22 500,000 499,871 Toronto-Dominion Bank, Sr. Unscd. Notes 1.63 3/13/18 1,000,000 1,003,369 Toronto-Dominion Bank, Sr. Unscd. Bonds 2.63 9/10/18 750,000 770,107 Toyota Motor Credit, Sr. Unscd. Notes 1.13 5/16/17 500,000 501,143 Toyota Motor Credit, Sr. Unscd. Notes 1.45 1/12/18 500,000 500,589 Toyota Motor Credit, Sr. Unscd. Notes 2.15 3/12/20 500,000 499,367 Toyota Motor Credit, Sr. Unscd. Notes 2.63 1/10/23 1,000,000 987,535 Travelers Cos., Sr. Unscd. Notes 3.90 11/1/20 1,000,000 1,078,672 Travelers Cos., Sr. Unscd. Notes 5.90 6/2/19 1,000,000 1,142,416 UBS AG/Stamford, Sr. Unscd. Notes 1.38 8/14/17 500,000 498,487 UBS AG/Stamford, Sr. Unscd. Notes 4.88 8/4/20 293,000 326,811 UBS AG/Stamford, Sr. Unscd. Notes 5.75 4/25/18 320,000 353,285 UBS AG/Stamford, Sub. Notes 5.88 7/15/16 75,000 78,083 UBS AG/Stamford, Sr. Unscd. Notes 5.88 12/20/17 442,000 484,932 Unilever Capital, Gtd. Notes 2.20 3/6/19 500,000 507,002 Unilever Capital, Gtd. Notes 5.90 11/15/32 250,000 325,952 US Bancorp, Sr. Unscd. Notes 3.00 3/15/22 1,400,000 1,417,144 US Bank, Sr. Unscd. Notes 1.10 1/30/17 1,000,000 1,002,405 Ventas Realty, Gtd. Notes 2.70 4/1/20 1,000,000 999,892 Voya Financial, Gtd. Notes 5.50 7/15/22 750,000 850,728 Wachovia, Sr. Unscd. Notes 5.75 6/15/17 1,850,000 2,006,079 Wachovia, Sr. Unscd. Notes 5.75 2/1/18 1,100,000 1,210,613 Weingarten Realty Investors, Sr. Unscd. Notes 3.38 10/15/22 250,000 245,476 Wells Fargo & Co., Sr. Unscd. Notes 1.15 6/2/17 950,000 948,548 Wells Fargo & Co., Sr. Unscd. Notes 1.50 1/16/18 500,000 500,468 Wells Fargo & Co., Sr. Unscd. Notes 2.15 1/15/19 1,250,000 1,261,145 Wells Fargo & Co., Sr. Unscd. Notes 3.00 2/19/25 980,000 944,001 Wells Fargo & Co., Sub. Notes, Ser. M 3.45 2/13/23 500,000 499,196 Wells Fargo & Co., Sub. Notes 4.10 6/3/26 500,000 503,434 Wells Fargo & Co., Sub. Notes 4.65 11/4/44 1,000,000 976,190 Wells Fargo & Co., Sub. Notes 5.38 11/2/43 500,000 541,832 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 840,000 920,563 Westpac Banking, Sub. Bonds 4.63 6/1/18 500,000 533,389 Westpac Banking, Sr. Unscd. Notes 4.88 11/19/19 700,000 776,922 Weyerhaeuser, Sr. Unscd. Notes 7.38 3/15/32 500,000 636,527 XLIT, Gtd. Notes 6.38 11/15/24 1,400,000 1,658,682 Foreign/Governmental4.8% African Development Bank, Sr. Unscd. Notes 0.75 10/18/16 330,000 330,783 African Development Bank, Sr. Unscd. Notes 1.38 2/12/20 500,000 495,650 African Development Bank, Sr. Unscd. Notes 2.38 9/23/21 1,000,000 1,024,091 AID-Israel, Gtd. Bonds 5.50 9/18/23 450,000 549,066 Asian Development Bank, Sr. Unscd. Notes 1.88 10/23/18 1,750,000 1,787,782 Asian Development Bank, Sr. Unscd. Notes 2.00 1/22/25 1,000,000 971,152 Asian Development Bank, Sr. Unscd. Bonds 2.13 3/19/25 500,000 490,349 Brazilian Government, Sr. Unscd. Notes 4.25 1/7/25 1,000,000 c 944,750 Brazilian Government, Sr. Unscd. Bonds 4.88 1/22/21 500,000 517,250 Brazilian Government, Sr. Unscd. Bonds 5.63 1/7/41 650,000 604,500 Brazilian Government, Sr. Unscd. Notes 5.88 1/15/19 1,000,000 1,100,000 Brazilian Government, Sr. Unscd. Bonds 6.00 1/17/17 770,000 819,087 Brazilian Government, Sr. Unscd. Bonds 8.88 4/15/24 250,000 323,125 Brazilian Government, Unscd. Bonds 10.13 5/15/27 500,000 717,500 Canadian Government, Sr. Unscd. Bonds 1.63 2/27/19 1,000,000 1,011,339 Chilean Government, Sr. Unscd. Notes 3.13 3/27/25 1,000,000 1,010,000 Colombian Government, Sr. Unscd. Bonds 4.00 2/26/24 1,000,000 998,500 Colombian Government, Sr. Unscd. Bonds 6.13 1/18/41 500,000 542,500 Colombian Government, Sr. Unscd. Notes 7.38 3/18/19 1,500,000 1,744,500 Colombian Government, Sr. Unscd. Bonds 8.13 5/21/24 500,000 638,750 Corporacion Andina de Fomento, Sr. Unscd. Notes 8.13 6/4/19 1,000,000 1,223,858 Council of Europe Development Bank, Sr. Unscd. Notes 1.50 6/19/17 1,000,000 1,012,559 Council of Europe Development Bank, Sr. Unscd. Notes 1.75 11/14/19 500,000 504,380 Ecopetrol, Sr. Unscd. Notes 7.38 9/18/43 1,000,000 1,046,780 European Bank for Reconstruction and Development, Sr. Unscd. Notes 1.00 2/16/17 2,000,000 2,013,134 European Bank for Reconstruction and Development, Sr. Unscd. Notes 1.75 6/14/19 500,000 505,364 European Investment Bank, Sr. Unscd. Bonds 1.00 8/17/17 2,000,000 2,006,546 European Investment Bank, Sr. Unscd. Notes 1.00 12/15/17 1,000,000 1,000,544 European Investment Bank, Sr. Unscd. Notes 1.25 5/15/18 750,000 753,438 European Investment Bank, Sr. Unscd. Notes 1.75 3/15/17 1,250,000 1,271,122 European Investment Bank, Sr. Unscd. Notes 1.75 6/17/19 1,500,000 1,516,668 European Investment Bank, Sr. Unscd. Notes 1.88 3/15/19 1,000,000 1,017,624 European Investment Bank, Sr. Unscd. Debs. 2.88 9/15/20 2,000,000 2,111,214 European Investment Bank, Sr. Unscd. Bonds 5.13 5/30/17 3,700,000 3,990,080 Export Development Canada, Sr. Unscd. Notes 0.63 12/15/16 500,000 500,423 Export Development Canada, Sr. Unscd. Bonds 1.75 8/19/19 400,000 404,569 Export-Import Bank of Korea, Sr. Unscd. Bonds 2.88 9/17/18 1,000,000 1,030,072 Export-Import Bank of Korea, Sr. Unscd. Bonds 4.00 1/14/24 1,500,000 1,602,853 Finnish Government, Sr. Unscd. Bonds 6.95 2/15/26 25,000 33,923 FMS Wertmanagement, Gov't Gtd. Notes 1.13 10/14/16 1,000,000 1,006,906 FMS Wertmanagement, Gov't Gtd. Notes 1.75 3/17/20 750,000 753,813 Inter-American Development Bank, Notes 0.88 11/15/16 1,000,000 1,003,991 Inter-American Development Bank, Sr. Unscd. Notes 1.75 10/15/19 1,000,000 1,011,677 Inter-American Development Bank, Sr. Unscd. Notes 3.88 9/17/19 2,000,000 2,183,848 Inter-American Development Bank, Unscd. Notes 4.25 9/10/18 540,000 590,159 Inter-American Development Bank, Sr. Unscd. Notes 4.38 1/24/44 500,000 598,426 Inter-American Development Bank, Sr. Unscd. Notes 5.13 9/13/16 150,000 157,655 International Bank for Reconstruction & Development, Sr. Unscd. Notes 1.00 11/15/17 2,540,000 c 2,543,536 International Bank for Reconstruction and Development, Sr. Unscd. Notes 0.63 5/2/17 1,500,000 1,495,863 International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.13 7/18/17 500,000 504,381 International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.38 4/10/18 500,000 505,572 International Bank for Reconstruction and Development, Sr. Unscd. Bonds 1.88 3/15/19 500,000 510,287 International Bank for Reconstruction and Development, Sr. Unscd. Bonds 7.63 1/19/23 700,000 962,786 International Finance, Sr. Unscd. Notes 0.63 11/15/16 500,000 499,844 International Finance, Sr. Unscd. Notes 2.13 11/17/17 2,100,000 2,156,866 Italian Government, Sr. Unscd. Notes 5.25 9/20/16 155,000 161,892 Italian Government, Sr. Unscd. Notes 5.38 6/12/17 1,450,000 1,553,463 Italian Government, Sr. Unscd. Notes 6.88 9/27/23 610,000 766,776 KFW, Gov't Gtd. Notes 0.75 3/17/17 1,500,000 1,501,140 KFW, Gov't Gtd. Notes 1.00 1/26/18 500,000 500,240 KFW, Gov't Gtd. Notes 1.75 10/15/19 1,000,000 1,008,988 KFW, Gov't Gtd. Notes 2.00 5/2/25 1,100,000 1,063,978 KFW, Gov't Gtd. Bonds 2.50 11/20/24 500,000 506,279 KFW, Gov't Gtd. Bonds 4.00 1/27/20 2,500,000 2,762,857 KFW, Gov't Gtd. Bonds 4.50 7/16/18 3,600,000 3,947,519 KFW, Gov't Gtd. Notes 4.88 1/17/17 1,240,000 1,315,552 KFW, Gov't Gtd. Notes 4.88 6/17/19 1,000,000 1,128,812 Korea Development Bank, Sr. Unscd. Notes 3.88 5/4/17 1,250,000 1,300,762 Korea Finance, Sr. Unscd. Notes 2.88 8/22/18 500,000 512,668 Landwirtschaftliche Rentenbank, Gov't Gtd. Notes 1.88 9/17/18 1,000,000 1,020,625 Landwirtschaftliche Rentenbank, Gtd. Notes 2.38 6/10/25 500,000 499,013 Landwirtschaftliche Rentenbank, Gov't Gtd. Bonds 5.13 2/1/17 950,000 1,012,251 Mexican Government, Sr. Unscd. Notes 3.60 1/30/25 250,000 248,750 Mexican Government, Sr. Unscd. Notes 3.63 3/15/22 500,000 508,000 Mexican Government, Sr. Unscd. Notes 4.00 10/2/23 750,000 774,375 Mexican Government, Sr. Unscd. Notes 4.60 1/23/46 1,000,000 946,250 Mexican Government, Sr. Unscd. Notes 5.55 1/21/45 850,000 921,187 Mexican Government, Sr. Unscd. Notes 5.95 3/19/19 1,950,000 2,188,875 Mexican Government, Sr. Unscd. Notes 6.75 9/27/34 1,340,000 1,698,450 Nordic Investment Bank, Sr. Unscd. Notes 1.13 3/19/18 750,000 752,120 OeKB, Gov't Gtd. Notes 1.63 3/12/19 500,000 504,143 Panamanian Government, Sr. Unscd. Bonds 3.75 3/16/25 500,000 500,000 Panamanian Government, Sr. Unscd. Bonds 5.20 1/30/20 200,000 220,700 Panamanian Government, Sr. Unscd. Bonds 6.70 1/26/36 700,000 878,500 Peruvian Government, Sr. Unscd. Bonds 6.55 3/14/37 870,000 1,089,675 Peruvian Government, Sr. Unscd. Bonds 7.35 7/21/25 1,000,000 1,305,000 Petroleos Mexicanos, Gtd. Notes 4.88 1/18/24 1,000,000 1,029,900 Petroleos Mexicanos, Gtd. Bonds 5.50 6/27/44 500,000 465,000 Petroleos Mexicanos, Gtd. Notes 5.50 6/27/44 1,000,000 b 930,000 Petroleos Mexicanos, Gtd. Notes 5.63 1/23/46 750,000 b 709,538 Petroleos Mexicanos, Gtd. Notes 6.00 3/5/20 500,000 560,625 Petroleos Mexicanos, Gtd. Bonds 6.63 6/15/35 1,000,000 1,075,000 Philippine Government, Sr. Unscd. Bonds 5.00 1/13/37 500,000 588,750 Philippine Government, Sr. Unscd. Bonds 6.50 1/20/20 400,000 472,500 Philippine Government, Sr. Unscd. Bonds 9.38 1/18/17 400,000 447,500 Philippine Government, Sr. Unscd. Bonds 9.50 2/2/30 800,000 1,307,000 Philippine Government, Sr. Unscd. Bonds 10.63 3/16/25 800,000 1,287,000 Polish Government, Sr. Unscd. Notes 5.00 3/23/22 1,400,000 1,567,370 Polish Government, Sr. Unscd. Notes 6.38 7/15/19 1,450,000 1,683,813 Province of British Columbia Canada, Sr. Unscd. Bonds, Ser. USD2 6.50 1/15/26 925,000 1,224,467 Province of Manitoba Canada, Unscd. Debs., Ser. CB 8.80 1/15/20 10,000 12,735 Province of Manitoba Canada, Unscd. Debs. 8.88 9/15/21 450,000 606,474 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 2,300,000 2,507,485 Province of Ontario Canada, Sr. Unscd. Notes 4.95 11/28/16 1,000,000 1,055,521 Province of Quebec Canada, Unscd. Notes 5.13 11/14/16 725,000 765,812 Province of Quebec Canada, Debentures, Ser. NJ 7.50 7/15/23 200,000 267,713 Province of Quebec Canada, Sr. Unscd. Notes, Ser. PD 7.50 9/15/29 550,000 802,756 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 1,000,000 1,185,800 South African Government, Sr. Unscd. Notes 4.67 1/17/24 1,000,000 1,027,500 South African Government, Sr. Unscd. Notes 6.88 5/27/19 1,100,000 1,259,500 Swedish Export Credit, Sr. Unscd. Notes 1.88 6/17/19 400,000 405,496 Turkish Government, Sr. Unscd. Notes 3.25 3/23/23 800,000 738,840 Turkish Government, Sr. Unscd. Bonds 4.25 4/14/26 1,450,000 1,375,688 Turkish Government, Sr. Unscd. Notes 4.88 4/16/43 1,000,000 903,750 Turkish Government, Unscd. Notes 6.63 2/17/45 900,000 c 1,031,175 Turkish Government, Sr. Unscd. Notes 7.00 9/26/16 200,000 213,094 Turkish Government, Sr. Unscd. Notes 7.00 3/11/19 500,000 562,025 Turkish Government, Sr. Unscd. Notes 8.00 2/14/34 600,000 770,250 Uruguayan Government, Sr. Unscd. Notes 4.50 8/14/24 750,000 793,125 Uruguayan Government, Sr. Unscd. Bonds 7.63 3/21/36 300,000 401,625 Health Care2.4% Abbott Laboratories, Sr. Unscd. Notes 4.13 5/27/20 500,000 547,363 Abbvie, Sr. Unscd. Notes 1.80 5/14/18 1,140,000 1,137,656 AbbVie, Sr. Unscd. Notes 2.90 11/6/22 1,500,000 1,457,706 AbbVie, Sr. Unscd. Notes 3.60 5/14/25 170,000 167,819 AbbVie, Sr. Unscd. Notes 4.40 11/6/42 1,000,000 943,790 Actavis Funding SCS, Gtd. Notes 1.85 3/1/17 750,000 752,164 Actavis Funding SCS, Gtd. Notes 3.00 3/12/20 795,000 792,982 Actavis Funding SCS, Gtd. Notes 3.45 3/15/22 750,000 738,847 Actavis Funding SCS, Gtd. Notes 4.75 3/15/45 750,000 709,889 Actavis Funding SCS, Gtd. Notes 4.85 6/15/44 500,000 482,647 Aetna, Sr. Unscd. Notes 3.95 9/1/20 1,000,000 1,055,853 Aetna, Sr. Unscd. Notes 4.75 3/15/44 500,000 502,047 Aetna, Sr. Unscd. Notes 6.63 6/15/36 300,000 368,330 AmerisourceBergen, Sr. Unscd. Notes 1.15 5/15/17 650,000 647,108 Amgen, Sr. Unscd. Notes 4.10 6/15/21 2,000,000 2,118,316 Amgen, Sr. Unscd. Notes 4.40 5/1/45 410,000 383,355 Amgen, Sr. Unscd. Notes 5.15 11/15/41 600,000 629,312 Amgen, Sr. Unscd. Notes 5.85 6/1/17 400,000 432,036 Anthem, Sr. Unscd. Notes 2.30 7/15/18 750,000 751,785 Anthem, Sr. Unscd. Notes 3.13 5/15/22 1,700,000 1,658,926 Anthem, Sr. Unscd. Notes 5.88 6/15/17 65,000 69,981 AstraZeneca, Sr. Unscd. Notes 6.45 9/15/37 520,000 676,110 Baxalta, Sr. Unscd. Notes 2.88 6/23/20 240,000 b 240,156 Becton Dickinson, Sr. Unscd. Notes 3.13 11/8/21 1,000,000 997,896 Becton Dickinson, Sr. Unscd. Notes 3.88 5/15/24 650,000 663,818 Boston Scientific, Sr. Unscd. Notes 6.00 1/15/20 950,000 1,072,648 Bristol-Myers Squibb, Sr. Unscd. Notes 2.00 8/1/22 750,000 713,534 Cardinal Health, Sr. Unscd. Notes 1.70 3/15/18 600,000 599,747 Cardinal Health, Sr. Unscd. Notes 3.20 3/15/23 500,000 492,726 Cardinal Health, Sr. Unscd. Notes 4.60 3/15/43 300,000 c 295,152 Celgene, Sr. Unscd. Notes 2.25 5/15/19 500,000 501,581 Celgene, Sr. Unscd. Notes 4.00 8/15/23 750,000 772,419 Cigna, Sr. Unscd. Notes 4.50 3/15/21 1,900,000 2,036,787 Covidien International Finance, Gtd. Notes 6.00 10/15/17 590,000 647,551 Dignity Health, Unscd. Bonds 2.64 11/1/19 1,000,000 1,014,048 Eli Lilly & Co., Sr. Unscd. Notes 5.55 3/15/37 750,000 915,275 Gilead Sciences, Sr. Unscd. Notes 3.05 12/1/16 1,500,000 1,537,784 Gilead Sciences, Sr. Unscd. Notes 4.50 4/1/21 1,000,000 1,095,331 Gilead Sciences, Sr. Unscd. Notes 4.80 4/1/44 500,000 516,642 GlaxoSmithKline Capital, Gtd. Notes 2.80 3/18/23 628,000 618,659 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 740,000 823,551 Johnson & Johnson, Sr. Unscd. Debs. 4.95 5/15/33 170,000 196,893 Johnson & Johnson, Sr. Unscd. Notes 5.95 8/15/37 470,000 609,804 Keysight Technologies, Gtd. Notes 3.30 10/30/19 1,000,000 b 999,635 McKesson, Sr. Unscd. Notes 4.75 3/1/21 500,000 551,273 McKesson, Sr. Unscd. Notes 4.88 3/15/44 500,000 503,397 Medco Health Solutions, Gtd. Notes 7.13 3/15/18 1,500,000 1,701,894 Medtronic, Gtd. Notes 3.50 3/15/25 1,050,000 b 1,049,334 Medtronic, Gtd. Notes 4.63 3/15/44 1,000,000 1,038,546 Medtronic, Gtd. Notes 4.63 3/15/45 1,000,000 b 1,014,160 Memorial Sloan-Kettering, Sr. Unscd. Notes, Ser. 2015 4.20 7/1/55 500,000 471,170 Merck & Co., Sr. Unscd. Notes 1.30 5/18/18 914,000 911,073 Merck & Co., Sr. Unscd. Notes 2.75 2/10/25 500,000 479,192 Merck & Co., Sr. Unscd. Notes 3.70 2/10/45 350,000 c 321,586 Merck & Co., Gtd. Notes 6.50 12/1/33 680,000 a 906,163 Merck Sharp & Dohme, Gtd. Debs. 6.40 3/1/28 150,000 195,033 Mylan, Gtd. Notes 1.35 11/29/16 300,000 298,097 Mylan, Gtd. Notes 5.40 11/29/43 300,000 317,208 Novartis Capital, Gtd. Notes 4.40 5/6/44 940,000 997,092 Perrigo, Gtd. Notes 1.30 11/8/16 1,000,000 994,420 Perrigo, Sr. Unscd. Notes 2.30 11/8/18 1,000,000 999,663 Pfizer, Sr. Unscd. Notes 2.10 5/15/19 1,000,000 1,010,086 Pfizer, Sr. Unscd. Notes 4.40 5/15/44 500,000 504,542 Pfizer, Sr. Unscd. Notes 6.20 3/15/19 1,650,000 1,890,278 Quest Diagnostics, Sr. Unscd. Notes 3.50 3/30/25 500,000 478,281 Quest Diagnostics, Sr. Unscd. Notes 4.25 4/1/24 300,000 306,633 Sanofi, Sr. Unscd. Notes 4.00 3/29/21 1,400,000 1,509,059 St. Jude Medical, Sr. Unscd. Notes 3.25 4/15/23 500,000 494,381 Stryker, Sr. Unscd. Bonds 4.38 5/15/44 500,000 495,134 Teva Pharmaceutical Finance, Gtd. Notes 6.15 2/1/36 5,000 5,729 Teva Pharmaceutical Finance IV, Gtd. Notes 2.25 3/18/20 500,000 487,922 Thermo Fisher Scientific, Sr. Unscd. Notes 1.30 2/1/17 500,000 499,087 Thermo Fisher Scientific, Sr. Unscd. Notes 5.30 2/1/44 500,000 537,479 UnitedHealth Group, Sr. Unscd. Notes 2.88 12/15/21 350,000 349,397 Unitedhealth Group, Sr. Unscd. Notes 3.75 7/15/25 330,000 336,723 Unitedhealth Group, Sr. Unscd. Notes 4.75 7/15/45 280,000 293,575 UnitedHealth Group, Sr. Unscd. Notes 6.88 2/15/38 810,000 1,082,135 Wyeth, Gtd. Notes 5.95 4/1/37 200,000 242,804 Wyeth, Gtd. Notes 6.50 2/1/34 200,000 257,681 Zimmer Biomet Holdings, Sr. Unscd. Notes 2.00 4/1/18 500,000 499,888 Zimmer Biomet Holdings, Sr. Unscd. Notes 3.55 4/1/25 500,000 483,876 Zimmer Biomet Holdings, Sr. Unscd. Notes 4.25 8/15/35 500,000 473,586 Zoetis, Sr. Unscd. Notes 1.88 2/1/18 500,000 497,907 Industrial1.5% 3M, Sr. Unscd. Notes 5.70 3/15/37 750,000 926,339 Boeing, Sr. Unscd. Notes 6.00 3/15/19 2,000,000 2,288,642 Burlington Northern Santa Fe, Sr. Unscd. Debs. 4.55 9/1/44 750,000 747,628 Burlington Northern Santa Fe, Sr. Unscd. Debs. 6.15 5/1/37 650,000 810,748 Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.00 12/15/25 100,000 130,921 Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.95 8/15/30 100,000 141,637 Canadian National Railway, Sr. Unscd. Notes 6.71 7/15/36 950,000 1,279,466 Canadian National Railway, Sr. Unscd. Notes 6.90 7/15/28 100,000 133,185 Canadian Pacific Railway, Sr. Unscd. Notes 4.50 1/15/22 1,000,000 1,080,691 Caterpillar, Sr. Unscd. Notes 2.60 6/26/22 2,300,000 2,279,095 Caterpillar, Sr. Unscd. Notes 4.30 5/15/44 500,000 504,614 Caterpillar, Sr. Unscd. Notes 6.05 8/15/36 237,000 289,842 CSX, Sr. Unscd. Notes 3.70 11/1/23 500,000 518,629 CSX, Sr. Unscd. Notes 4.50 8/1/54 500,000 480,056 CSX, Sr. Unscd. Notes 4.75 5/30/42 250,000 251,406 Eaton, Gtd. Notes 1.50 11/2/17 500,000 499,044 Eaton, Gtd. Notes 4.15 11/2/42 400,000 373,771 Emerson Electric, Sr. Unscd. Notes 2.63 2/15/23 260,000 256,436 FedEx, Gtd. Notes 2.30 2/1/20 500,000 497,052 FedEx, Gtd. Notes 4.00 1/15/24 750,000 781,193 FedEx, Gtd. Notes 4.50 2/1/65 500,000 449,257 General Electric, Sr. Unscd. Notes 4.50 3/11/44 500,000 521,760 General Electric, Sr. Unscd. Notes 5.25 12/6/17 1,000,000 1,087,585 Honeywell International, Sr. Unscd. Notes 5.30 3/15/17 1,000,000 1,069,714 Illinois Tool Works, Sr. Unscd. Notes 3.90 9/1/42 1,000,000 946,544 Ingersoll-Rand Global Holding, Gtd. Notes 2.88 1/15/19 225,000 228,664 Kansas City Southern Railway, Gtd. Notes 4.95 8/15/45 300,000 305,123 Koninklijke Philips, Sr. Unscd. Notes 5.75 3/11/18 500,000 545,129 L-3 Communications, Gtd. Notes 1.50 5/28/17 750,000 743,812 L-3 Communications, Gtd. Notes 3.95 11/15/16 1,000,000 1,028,625 Lockheed Martin, Sr. Unscd. Bonds 3.60 3/1/35 500,000 474,661 Lockheed Martin, Sr. Unscd. Notes 4.07 12/15/42 1,000,000 941,710 Lockheed Martin, Sr. Unscd. Notes, Ser. B 6.15 9/1/36 455,000 571,614 Norfolk Southern, Sr. Unscd. Notes 3.85 1/15/24 300,000 309,625 Norfolk Southern, Sr. Unscd. Bonds 4.84 10/1/41 1,200,000 1,241,316 Norfolk Southern, Sr. Unscd. Notes 5.59 5/17/25 2,000 2,319 Northrop Grumman Systems, Gtd. Notes 7.75 2/15/31 500,000 681,189 Raytheon, Sr. Unscd. Debs. 7.20 8/15/27 150,000 201,667 Republic Services, Gtd. Notes 3.80 5/15/18 1,000,000 1,052,485 Republic Services, Gtd. Notes 6.20 3/1/40 750,000 916,045 Rockwell Automation, Sr. Unscd. Notes 2.05 3/1/20 500,000 498,328 Ryder System, Sr. Unscd. Notes 2.35 2/26/19 500,000 500,217 Union Pacific, Sr. Unscd. Notes 2.75 4/15/23 400,000 391,371 Union Pacific, Sr. Unscd. Notes 4.75 12/15/43 140,000 150,685 Union Pacific, Sr. Unscd. Notes 4.82 2/1/44 325,000 356,838 United Airlines 2013-1 PTT, Pass Thru Certs., Ser.A 4.30 2/15/27 976,901 1,003,766 United Airlines 2014-2 PTT, Pass Thru Certs., Ser.A 3.75 3/3/28 300,000 297,750 United Parcel Service, Sr. Unscd. Notes 3.13 1/15/21 1,600,000 1,648,755 United Parcel Service, Sr. Unscd. Notes 6.20 1/15/38 425,000 541,620 United Parcel Service of America, Sr. Unscd. Debs. 8.38 4/1/30 10,000 a 14,401 United Technologies, Sr. Unscd. Notes 3.10 6/1/22 2,100,000 2,120,072 United Technologies, Sr. Unscd. Notes 4.50 6/1/42 380,000 382,056 United Technologies, Sr. Unscd. Notes 5.70 4/15/40 650,000 772,065 United Technologies, Sr. Unscd. Notes 6.70 8/1/28 50,000 64,592 United Technologies, Sr. Unscd. Notes 8.75 3/1/21 50,000 66,287 Waste Management, Gtd. Notes 3.50 5/15/24 500,000 506,323 Information Technology1.2% Apple, Sr. Unscd. Notes 1.00 5/3/18 500,000 495,133 Apple, Sr. Unscd. Notes 1.05 5/5/17 500,000 c 501,323 Apple, Sr. Unscd. Notes 2.00 5/6/20 510,000 509,342 Apple, Sr. Unscd. Notes 2.40 5/3/23 500,000 478,087 Apple, Sr. Unscd. Notes 2.85 5/6/21 800,000 812,234 Apple, Sr. Unscd. Notes 3.20 5/13/25 510,000 508,219 Apple, Sr. Unscd. Notes 3.45 5/6/24 500,000 511,950 Apple, Sr. Unscd. Notes 4.38 5/13/45 540,000 543,555 Apple, Sr. Unscd. Notes 4.45 5/6/44 500,000 506,373 Arrow Electronics, Sr. Unscd. Notes 3.00 3/1/18 500,000 509,362 Arrow Electronics, Sr. Unscd. Notes 4.50 3/1/23 500,000 515,153 Baidu, Sr. Unscd. Notes 2.75 6/9/19 750,000 750,884 eBay, Sr. Unscd. Notes 4.00 7/15/42 700,000 556,889 EMC, Sr. Unscd. Notes 1.88 6/1/18 1,000,000 1,001,342 Google, Sr. Unscd. Notes 3.63 5/19/21 300,000 320,704 Hewlett-Packard, Sr. Unscd. Notes 3.00 9/15/16 1,000,000 1,018,346 Hewlett-Packard, Sr. Unscd. Notes 5.50 3/1/18 560,000 611,986 Hewlett-Packard, Sr. Unscd. Notes 6.00 9/15/41 750,000 762,245 Intel, Sr. Unscd. Notes 3.10 7/29/22 300,000 300,828 Intel, Sr. Unscd. Notes 3.30 10/1/21 2,100,000 2,168,002 International Business Machines, Sr. Unscd. Notes 1.25 2/6/17 1,000,000 1,005,881 International Business Machines, Sr. Unscd. Notes 5.60 11/30/39 605,000 c 695,889 International Business Machines, Sr. Unscd. Notes 5.70 9/14/17 600,000 656,000 International Business Machines, Sr. Unscd. Debs. 7.00 10/30/25 425,000 552,089 International Business Machines, Sr. Unscd. Notes 8.38 11/1/19 300,000 377,314 Lender Processing Services, Gtd. Notes 5.75 4/15/23 328,000 349,320 Microsoft, Sr. Unscd. Notes 3.75 2/12/45 1,000,000 917,059 Microsoft, Sr. Unscd. Notes 4.20 6/1/19 1,000,000 1,090,943 Microsoft, Sr. Unscd. Debs 5.20 6/1/39 688,000 786,608 Moody's, Sr. Unscd. Notes 2.75 7/15/19 1,000,000 1,012,580 Oracle, Sr. Unscd. Notes 2.80 7/8/21 600,000 605,050 Oracle, Sr. Unscd. Notes 3.40 7/8/24 1,250,000 1,259,945 Oracle, Sr. Unscd. Notes 3.90 5/15/35 480,000 456,593 Oracle, Sr. Unscd. Notes 4.38 5/15/55 680,000 640,590 Oracle, Sr. Unscd. Notes 5.00 7/8/19 1,200,000 1,337,136 Oracle, Sr. Unscd. Notes 5.75 4/15/18 150,000 166,718 Oracle, Sr. Unscd. Notes 6.50 4/15/38 500,000 637,873 Qualcomm, Sr. Unscd. Notes 2.25 5/20/20 500,000 c 494,045 Qualcomm, Sr. Unscd. Notes 3.45 5/20/25 360,000 341,325 Qualcomm, Sr. Unscd. Notes 4.65 5/20/35 140,000 131,076 Qualcomm, Sr. Unscd. Notes 4.80 5/20/45 210,000 190,132 Seagate HDD, Gtd. Bonds 4.75 6/1/23 800,000 811,114 Texas Instruments, Sr. Unscd. Notes 2.75 3/12/21 400,000 404,785 Xilinx, Sr. Unscd. Notes 3.00 3/15/21 500,000 508,929 Materials1.2% Agrium, Sr. Unscd. Debs. 5.25 1/15/45 500,000 513,728 Airgas, Sr. Unscd. Notes 2.38 2/15/20 500,000 492,163 Avery Dennison, Sr. Unscd. Notes 3.35 4/15/23 1,000,000 972,244 Barrick PD Australia Finance, Gtd. Notes 5.95 10/15/39 1,300,000 1,085,861 BHP Billiton Finance USA, Gtd. Notes 4.13 2/24/42 500,000 455,586 BHP Billiton Finance USA, Gtd. Notes 6.50 4/1/19 1,700,000 1,957,912 CF Industries, Gtd. Notes 3.45 6/1/23 500,000 472,558 CF Industries, Gtd. Notes 4.95 6/1/43 500,000 464,041 Cytec Industries, Sr. Unscd. Notes 3.95 5/1/25 100,000 98,972 Dow Chemical, Sr. Unscd. Notes 4.25 11/15/20 1,250,000 1,332,668 Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 1,700,000 2,068,864 E.I. du Pont de Nemours & Co., Sr. Unscd. Notes 2.80 2/15/23 500,000 486,806 E.I. du Pont de Nemours & Co., Sr. Unscd. Notes 4.15 2/15/43 300,000 286,549 E.I. du Pont de Nemours & Co., Sr. Unscd. Notes 6.00 7/15/18 560,000 627,570 Eastman Chemical, Sr. Unscd. Notes 3.80 3/15/25 500,000 493,273 Freeport-McMoRan, Sr. Unscd. Notes 3.10 3/15/20 1,500,000 c 1,376,250 Freeport-McMoRan, Gtd. Notes 5.45 3/15/43 600,000 444,000 Glencore Canada, Gtd. Notes 5.50 6/15/17 165,000 173,249 Goldcorp, Sr. Unscd. Notes 3.63 6/9/21 500,000 484,915 International Paper, Sr. Unscd. Notes 4.80 6/15/44 600,000 562,309 LYB International Finance, Gtd. Bonds 4.00 7/15/23 1,200,000 1,222,216 Methanex, Sr. Unscd. Notes 3.25 12/15/19 465,000 469,480 Methanex, Sr. Unscd. Notes 4.25 12/1/24 500,000 497,375 Monsanto, Sr. Unscd. Notes 2.13 7/15/19 1,000,000 993,954 Mosaic, Sr. Unscd. Notes 4.25 11/15/23 300,000 308,238 Newmont Mining, Gtd. Notes 6.25 10/1/39 1,000,000 913,029 Owens Corning, Gtd. Notes 7.00 12/1/36 235,000 a 274,740 Potash Corp of Saskatchewan, Sr. Unscd. Notes 3.63 3/15/24 500,000 505,282 Praxair, Sr. Unscd. Notes 2.45 2/15/22 1,000,000 982,278 Rio Tinto Alcan, Sr. Unscd. Debs. 7.25 3/15/31 350,000 430,801 Rio Tinto Finance USA, Gtd. Notes 3.50 11/2/20 600,000 622,035 Rio Tinto Finance USA, Gtd. Notes 5.20 11/2/40 1,000,000 1,010,495 Rio Tinto Finance USA, Gtd. Notes 6.50 7/15/18 20,000 22,465 Rockwood Specialties Group, Gtd. Notes 4.63 10/15/20 500,000 521,548 Sigma-Aldrich, Sr. Unscd. Notes 3.38 11/1/20 500,000 521,596 Southern Copper, Sr. Unscd. Notes 5.25 11/8/42 1,000,000 852,360 Teck Resources, Gtd. Notes 3.15 1/15/17 1,095,000 1,063,053 Teck Resources, Gtd. Notes 4.75 1/15/22 500,000 420,560 Vale Canada, Sr. Unscd. Bonds 7.20 9/15/32 100,000 95,965 Vale Overseas, Gtd. Notes 4.38 1/11/22 1,200,000 c 1,158,240 Vale Overseas, Gtd. Notes 6.25 1/23/17 510,000 536,883 Vale Overseas, Gtd. Notes 6.88 11/21/36 900,000 843,930 Valspar, Sr. Unscd. Notes 3.95 1/15/26 500,000 503,341 Municipal Bonds.8% American Municipal Power, Inc., Combined Hydroelectic Projects Revenue (Build America Bonds) 8.08 2/15/50 100,000 149,635 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue (Build America Bonds) 6.26 4/1/49 1,000,000 1,330,710 Bay Area Toll Authority, San Francisco Bay Area Subordinate Toll Bridge Revenue (Build America Bonds) 6.79 4/1/30 695,000 878,800 California, GO (Various Purpose) 7.50 4/1/34 1,000,000 1,417,290 California, GO (Various Purpose) 7.55 4/1/39 1,600,000 2,359,088 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 2.11 7/1/18 500,000 505,445 Illinois, GO (Pension Funding Series) 5.10 6/1/33 2,130,000 2,021,434 Los Angeles Unified School District, GO (Build America Bonds) 5.75 7/1/34 1,600,000 1,928,192 Metropolitan Transportation Authority, Dedicated Tax Funds Bonds 7.34 11/15/39 650,000 946,985 Municipal Electric Authority of Georgia, GO (Plant Vogtle Units 3 and 4 Project J Bonds) (Build America Bonds) 6.64 4/1/57 1,000,000 1,213,700 New Jersey Turnpike Authority, Turnpike Revenue (Build America Bonds) 7.41 1/1/40 780,000 1,093,271 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 5.95 6/15/42 545,000 697,066 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Build America Bonds) 5.29 3/15/33 1,000,000 1,161,840 Port Authority of New York and New Jersey (Consolidated Bonds, 164th Series) 5.65 11/1/40 680,000 800,945 Public Utilities Commission of the City and County of San Francisco, San Francisco Water Revenue (Build America Bonds) 6.00 11/1/40 550,000 684,393 San Diego County Water Authority Financing Agency, Water Revenue (Build America Bonds) 6.14 5/1/49 620,000 779,867 University of California Regents, General Revenue 1.80 7/1/19 480,000 477,581 University of California Regents, General Revenue 4.77 5/15/44 500,000 520,045 Telecommunications1.6% America Movil SAB de CV, Gtd. Notes 2.38 9/8/16 1,000,000 1,014,150 America Movil SAB de CV, Gtd. Notes 6.13 3/30/40 1,200,000 1,399,920 America Movil SAB de CV, Gtd. Notes 6.38 3/1/35 100,000 118,000 American Tower, Sr. Unscd. Notes 4.50 1/15/18 500,000 526,470 AT&T, Sr. Unscd. Notes 1.70 6/1/17 1,500,000 1,504,674 AT&T, Sr. Unscd. Notes 2.30 3/11/19 1,000,000 1,004,745 AT&T, Sr. Unscd. Notes 2.45 6/30/20 500,000 492,382 AT&T, Sr. Unscd. Notes 3.00 2/15/22 495,000 483,892 AT&T, Sr. Unscd. Notes 3.00 6/30/22 500,000 484,573 AT&T, Sr. Unscd. Notes 3.40 5/15/25 1,000,000 957,221 AT&T, Sr. Unscd. Notes 4.35 6/15/45 600,000 518,546 AT&T, Sr. Unscd. Notes 4.50 5/15/35 1,000,000 928,204 AT&T, Sr. Unscd. Notes 4.75 5/15/46 1,000,000 925,903 AT&T, Sr. Unscd. Notes 5.35 9/1/40 1,500,000 1,515,417 AT&T, Sr. Unscd. Bonds 5.50 2/1/18 950,000 1,034,929 AT&T, Gtd. Notes 8.25 11/15/31 470,000 a 641,923 British Telecommunications, Sr. Unscd. Notes 1.25 2/14/17 250,000 249,862 British Telecommunications, Sr. Unscd. Notes 5.95 1/15/18 580,000 639,204 British Telecommunications, Sr. Unscd. Notes 9.63 12/15/30 175,000 a 261,377 Cisco Systems, Sr. Unscd. Notes 4.45 1/15/20 2,000,000 2,196,462 Cisco Systems, Sr. Unscd. Notes 5.50 1/15/40 400,000 465,916 Corning, Sr. Unscd. Notes 3.70 11/15/23 400,000 414,392 Deutsche Telekom International Finance, Gtd. Bonds 8.75 6/15/30 900,000 a 1,280,704 GTE, Gtd. Notes 6.94 4/15/28 100,000 122,212 Harris, Sr. Unscd. Notes 3.83 4/27/25 500,000 491,349 Harris, Sr. Unscd. Notes 5.05 4/27/45 1,000,000 955,370 Juniper Networks, Sr. Unscd. Notes 4.35 6/15/25 200,000 200,146 Koninklijke KPN, Sr. Unscd. Bonds 8.38 10/1/30 250,000 330,071 Motorola Solutions, Sr. Unscd. Notes 3.50 9/1/21 1,000,000 992,846 Orange, Sr. Unscd. Notes 9.00 3/1/31 945,000 a 1,338,830 Pacific-Bell Telephone, Gtd. Debs. 7.13 3/15/26 310,000 382,823 Qwest, Sr. Unscd. Debs. 6.88 9/15/33 330,000 325,050 Rogers Communications, Gtd. Notes 7.50 8/15/38 125,000 165,275 Telefonica Emisiones, Gtd. Notes 3.19 4/27/18 1,000,000 1,028,226 Verizon Communications, Sr. Unscd. Notes 1.35 6/9/17 500,000 499,799 Verizon Communications, Sr. Unscd. Notes 2.00 11/1/16 600,000 605,476 Verizon Communications, Sr. Unscd. Notes 2.63 2/21/20 2,395,000 2,394,945 Verizon Communications, Sr. Unscd. Notes 3.45 3/15/21 750,000 765,077 Verizon Communications, Sr. Unscd. Notes 3.50 11/1/21 900,000 919,714 Verizon Communications, Sr. Unscd. Notes 3.85 11/1/42 1,000,000 845,152 Verizon Communications, Sr. Unscd. Notes 4.86 8/21/46 1,000,000 c 949,090 Verizon Communications, Sr. Unscd. Notes 5.01 8/21/54 90,000 83,532 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 1,650,000 1,819,059 Verizon Communications, Sr. Unscd. Notes 5.85 9/15/35 560,000 610,255 Verizon Communications, Sr. Unscd. Notes 6.55 9/15/43 2,700,000 3,201,009 Verizon Communications, Sr. Unscd. Notes 7.75 12/1/30 690,000 919,912 Vodafone Group, Sr. Unscd. Notes 5.63 2/27/17 555,000 587,679 Vodafone Group, Sr. Unscd. Bonds 6.15 2/27/37 250,000 272,146 Vodafone Group, Sr. Unscd. Notes 7.88 2/15/30 125,000 152,745 Vodefone Group, Sr. Unscd. Notes 1.50 2/19/18 500,000 493,227 U.S. Government Agencies3.3% Federal Farm Credit Bank, Bonds 0.54 11/7/16 500,000 499,128 Federal Farm Credit Bank, Bonds 5.13 8/25/16 1,200,000 1,259,444 Federal Home Loan Bank, Bonds 0.63 11/23/16 1,700,000 1,701,962 Federal Home Loan Bank, Bonds 1.00 6/21/17 1,400,000 1,406,854 Federal Home Loan Bank, Bonds 1.50 2/28/17 1,500,000 1,501,095 Federal Home Loan Bank, Bonds 1.75 12/14/18 1,000,000 1,017,437 Federal Home Loan Bank, Bonds 4.13 3/13/20 1,000,000 1,112,312 Federal Home Loan Bank, Bonds 4.75 12/16/16 1,000,000 1,056,999 Federal Home Loan Bank, Bonds, Ser. 1 4.88 5/17/17 2,000,000 2,149,784 Federal Home Loan Bank, Bonds 5.00 11/17/17 2,600,000 2,842,476 Federal Home Loan Bank, Bonds 5.50 7/15/36 480,000 633,206 Federal Home Loan Bank, Bonds 5.63 6/11/21 1,200,000 1,444,537 Federal Home Loan Mortgage Corp. 4.50 10/1/40 4,087,642 d 4,442,012 Federal Home Loan Mortgage Corp., Notes 6.25 7/15/32 1,000,000 d 1,412,109 Federal Home Loan Mortgage Corp., Notes, Ser. 1 0.75 1/12/18 2,400,000 d 2,391,986 Federal Home Loan Mortgage Corp., Notes 0.88 2/22/17 4,500,000 d 4,515,822 Federal Home Loan Mortgage Corp., Notes 0.88 3/7/18 1,000,000 d 997,515 Federal Home Loan Mortgage Corp., Notes 1.00 9/29/17 1,000,000 d 1,003,684 Federal Home Loan Mortgage Corp., Notes 1.02 4/30/18 1,050,000 d 1,044,470 Federal Home Loan Mortgage Corp., Unscd. Notes 1.03 11/28/17 500,000 d 499,881 Federal Home Loan Mortgage Corp., Notes 1.20 6/12/18 785,000 d 783,494 Federal Home Loan Mortgage Corp., Notes 1.25 10/2/19 2,500,000 d 2,467,200 Federal Home Loan Mortgage Corp., Notes 2.00 8/25/16 2,000,000 d 2,032,506 Federal Home Loan Mortgage Corp., Notes 2.38 1/13/22 2,600,000 d 2,654,447 Federal Home Loan Mortgage Corp., Notes 3.06 6/14/28 135,000 d 131,350 Federal Home Loan Mortgage Corp., Notes 3.75 3/27/19 1,600,000 d 1,739,174 Federal Home Loan Mortgage Corp., Notes 4.88 6/13/18 1,250,000 c,d 1,385,130 Federal Home Loan Mortgage Corp., Notes 5.00 2/16/17 825,000 d 880,593 Federal Home Loan Mortgage Corp., Notes 5.13 10/18/16 750,000 d 792,188 Federal Home Loan Mortgage Corp., Notes 5.13 11/17/17 650,000 d 712,915 Federal Home Loan Mortgage Corp., Bonds 6.75 9/15/29 400,000 c,d 579,776 Federal National Mortgage Association 0.88 10/26/17 1,600,000 d 1,602,285 Federal National Mortgage Association, Bonds 6.25 5/15/29 1,340,000 d 1,846,980 Federal National Mortgage Association, Notes 0.00 6/1/17 2,400,000 d,e 2,368,118 Federal National Mortgage Association, Sub. Debs. 0.00 10/9/19 2,000,000 d,e 1,838,962 Federal National Mortgage Association, Notes 0.50 10/22/15 500,000 d 500,356 Federal National Mortgage Association, Notes 0.88 12/20/17 2,300,000 d 2,299,807 Federal National Mortgage Association, Sr. Unscd. Notes 0.88 12/27/17 700,000 d 700,479 Federal National Mortgage Association, Notes 0.88 2/8/18 1,500,000 d 1,490,433 Federal National Mortgage Association, Notes 1.00 12/28/17 750,000 d 749,465 Federal National Mortgage Association, Notes 1.00 2/15/18 700,000 d 698,485 Federal National Mortgage Association, Notes, Ser. 1 1.00 4/30/18 1,000,000 d 998,763 Federal National Mortgage Association, Notes 1.07 7/28/17 925,000 d 928,534 Federal National Mortgage Association, Notes 1.13 3/28/18 415,000 d 413,312 Federal National Mortgage Association, Notes 1.13 4/30/18 2,000,000 d 1,999,722 Federal National Mortgage Association, Notes 1.25 1/30/17 2,000,000 d 2,018,478 Federal National Mortgage Association, Notes 1.75 11/26/19 1,500,000 d 1,517,274 Federal National Mortgage Association, Notes 1.88 9/18/18 2,000,000 c ,d 2,045,896 Federal National Mortgage Association, Notes 1.88 2/19/19 2,000,000 d 2,039,964 Federal National Mortgage Association, Notes 2.63 9/6/24 1,100,000 d 1,113,944 Federal National Mortgage Association, Bonds 5.00 5/11/17 1,200,000 d 1,291,146 Federal National Mortgage Association, Notes 5.25 9/15/16 1,225,000 d 1,291,015 Federal National Mortgage Association, Notes 6.00 4/18/36 1,300,000 d 1,350,219 Federal National Mortgage Association, Notes 6.63 11/15/30 1,000,000 d 1,441,976 Financing (FICO), Scd. Bonds 8.60 9/26/19 40,000 51,127 Financing (FICO), Scd. Bonds, Ser. E 9.65 11/2/18 510,000 646,343 Tennessee Valley Authority, Notes 5.25 9/15/39 1,200,000 1,497,229 Tennessee Valley Authority, Bonds 5.88 4/1/36 650,000 863,124 Tennessee Valley Authority, Bonds 6.15 1/15/38 165,000 227,850 U.S. Government Agencies/Mortgage-Backed29.2% Federal Home Loan Mortgage Corp.: 2.50% 2,300,000 d,f 2,332,918 3.00% 8,000,000 d,f 8,124,219 3.50% 18,125,000 d,f 18,771,655 4.00% 10,600,000 d,f 11,255,047 2.00%, 8/1/28 - 8/1/29 1,675,125 d 1,671,969 2.14%, 8/1/43 1,190,309 a,d 1,211,135 2.23%, 7/1/43 440,065 a,d 449,250 2.43%, 10/1/43 473,503 a,d 485,474 2.50%, 10/1/27 - 11/1/42 11,465,680 d 11,712,311 3.00%, 12/1/25 - 6/1/45 35,290,492 d 35,865,675 3.50%, 1/1/21 - 6/1/45 26,703,552 d 27,851,043 4.00%, 5/1/18 - 12/1/44 24,003,793 d 25,540,751 4.50%, 2/1/18 - 9/1/44 14,187,434 d 15,360,319 5.00%, 11/1/18 - 1/1/40 13,379,966 d 14,692,913 5.50%, 8/1/16 - 1/1/40 6,933,668 d 7,746,462 6.00%, 5/1/16 - 7/1/39 3,578,036 d 4,044,922 6.50%, 4/1/16 - 3/1/39 2,009,877 d 2,305,130 7.00%, 9/1/15 - 7/1/37 157,551 d 181,555 7.50%, 2/1/23 - 11/1/33 31,782 d 35,480 8.00%, 2/1/17 - 10/1/31 33,468 d 38,627 8.50%, 10/1/18 - 6/1/30 1,077 d 1,246 Ser. K714, Cl. A1 2.08%, 12/25/19 692,627 d 703,655 Ser. K017, Cl. A2 2.87%, 12/25/21 850,000 d 881,618 Ser. K032, Cl. A1 3.02%, 2/25/23 539,950 d 565,850 Ser. K033, Cl. A2 3.06%, 7/25/23 1,000,000 a,d 1,034,307 Ser. K043, Cl. A2 3.06%, 12/25/24 648,000 d 662,080 Ser. L032, Cl. A2 3.31%, 5/25/23 1,250,000 a,d 1,316,021 Ser. K014, Cl. A2 3.87%, 4/25/21 1,800,000 d 1,964,436 Ser. K012, Cl. A2 4.19%, 12/25/20 1,284,000 a,d 1,415,134 Federal National Mortgage Association: 2.50% 11,175,000 d,f 11,348,302 3.00% 13,625,000 d,f 13,811,985 3.50% 29,225,000 d,f 30,324,273 4.00% 24,300,000 d,f 25,848,452 4.50% 4,000,000 d,f 4,340,156 2.00%, 7/1/28 - 5/1/30 2,560,576 d 2,546,969 2.17%, 5/1/43 489,411 a,d 499,354 2.50%, 7/1/27 - 8/1/43 9,836,078 d 9,981,484 2.71%, 11/1/43 209,581 a,d 216,505 2.91%, 5/1/42 322,804 a,d 334,788 3.00%, 10/1/26 - 1/1/45 d 58,012,288 3.03%, 12/1/41 452,297 a,d 476,862 3.50%, 12/1/19 - 4/1/45 48,093,252 d 50,246,037 4.00%, 2/1/24 - 2/1/45 40,959,388 d 43,740,903 4.50%, 4/1/18 - 11/1/44 28,714,293 d 31,160,730 5.00%, 11/1/17 - 11/1/44 17,023,248 d 18,797,312 5.50%, 1/1/17 - 2/1/42 12,356,596 d 13,864,138 6.00%, 5/1/16 - 11/1/38 5,632,538 d 6,399,526 6.50%, 8/1/16 - 9/1/38 1,439,684 d 1,659,763 7.00%, 2/1/16 - 3/1/38 344,221 d 395,998 7.50%, 8/1/15 - 6/1/31 64,126 d 72,417 8.00%, 3/1/22 - 8/1/30 13,725 d 16,142 8.50%, 9/1/15 - 7/1/30 2,176 d 2,347 9.00%, 10/1/30 2,019 d 2,123 Ser. 2013-M3, Cl. A2 2.51%, 11/25/22 1,500,000 a,d 1,506,761 Ser. 2013-M14, Cl. APT 2.59%, 4/25/23 1,148,854 a,d 1,155,407 Ser. 2014-M11, Cl. 1A 3.22%, 8/25/24 994,762 a,d 1,031,785 Ser. 2014-M3, Cl. AB2 3.46%, 1/25/24 800,000 a,d 843,370 Ser. 2010-M7, Cl. A2 3.66%, 11/25/20 953,522 d 1,026,633 Government National Mortgage Association I: 2.50% 500,000 f 487,366 3.00% 3,600,000 f 3,661,593 4.50% 600,000 f 650,297 2.50%, 2/15/28 1,326,271 1,361,568 3.00%, 9/15/42 - 8/15/43 1,531,831 1,565,876 3.50%, 2/15/26 - 11/15/42 4,950,913 5,196,299 4.00%, 2/15/41 - 6/15/45 6,561,337 7,053,847 4.50%, 1/15/19 - 2/15/41 8,315,438 9,034,424 5.00%, 1/15/17 - 4/15/40 9,262,928 10,279,115 5.50%, 9/15/20 - 11/15/38 2,999,907 3,384,236 6.00%, 2/15/17 - 4/15/39 3,549,957 4,078,797 6.50%, 2/15/24 - 2/15/39 747,054 854,496 7.00%, 10/15/27 - 8/15/32 83,483 95,974 7.50%, 12/15/23 - 11/15/30 71,741 79,944 8.00%, 8/15/24 - 3/15/32 16,404 20,077 8.25%, 6/15/27 1,428 1,621 8.50%, 10/15/26 9,144 10,414 9.00%, 2/15/22 - 2/15/23 7,986 8,109 Government National Mortgage Association II: 3.00% 20,700,000 f 21,050,295 3.50% 37,450,000 f 39,114,765 4.00% 20,900,000 f 22,195,227 5.00% 9,000,000 f 9,699,610 2.00%, 6/20/43 348,933 a 360,047 2.50%, 4/20/28 - 9/20/43 968,909 949,385 2.50%, 1/20/43 - 11/20/43 1,476,180 a 1,518,771 3.00%, 11/20/27 - 12/20/44 13,531,008 13,903,655 3.00%, 7/20/42 675,299 a 702,821 3.50%, 9/20/28 - 12/20/44 12,291,716 12,874,667 3.50%, 3/20/41 - 5/20/41 632,855 a 659,036 4.00%, 9/20/43 - 1/20/45 9,474,650 10,070,251 4.50%, 7/20/41 - 4/20/45 7,187,771 7,795,546 5.00%, 3/20/37 - 8/20/44 7,024,715 7,711,747 5.50%, 10/20/31 - 10/20/44 3,929,069 4,415,958 6.50%, 2/20/28 750 885 8.50%, 7/20/25 527 597 Federal Home Loan Mortgage Corp.: 1.92%, 8/1/37 65,365 a,d 69,437 2.24%, 3/1/37 48,921 a,d 52,050 2.25%, 6/1/35 4,646 a,d 4,935 2.36%, 12/1/34 13,938 a,d 14,914 2.36%, 3/1/36 7,122 a,d 7,630 2.38%, 4/1/33 4,639 a,d 4,836 2.38%, 6/1/34 3,608 a,d 3,792 2.40%, 8/1/34 2,368 a,d 2,515 2.44%, 12/1/34 31,622 a,d 32,989 2.52%, 6/1/36 7,633 a,d 7,727 2.53%, 11/1/33 3,693 a,d 3,951 Federal National Mortgage Association: 2.05%, 2/1/37 3,204 a,d 3,401 2.06%, 10/1/34 14,392 a,d 15,243 2.11%, 12/1/35 6,949 a,d 7,280 2.12%, 1/1/35 6,190 a,d 6,504 2.32%, 8/1/35 53,317 a,d 56,607 2.32%, 12/1/36 10,287 a,d 10,591 2.35%, 3/1/37 51,061 a,d 54,625 2.39%, 9/1/33 6,091 a,d 6,491 2.40%, 11/1/32 11,298 a,d 12,037 2.44%, 9/1/33 15,861 a,d 16,958 2.44%, 11/1/36 24,883 a,d 26,358 2.52%, 5/1/33 5,901 a,d 5,941 2.59%, 6/1/34 38,777 a,d 41,033 2.59%, 6/1/35 3,852 a,d 3,936 5.34%, 11/1/35 1,135 a,d 1,202 U.S. Government Securities35.3% U.S. Treasury Bonds: 2.50%, 2/15/45 10,625,000 c 9,688,672 2.75%, 8/15/42 2,440,000 2,356,125 2.75%, 11/15/42 2,182,000 2,104,436 2.88%, 5/15/43 9,457,000 c 9,343,960 3.00%, 5/15/42 2,870,000 2,913,498 3.00%, 11/15/44 4,810,000 c 4,869,375 3.00%, 5/15/45 1,950,000 1,977,421 3.13%, 11/15/41 3,750,000 3,912,304 3.13%, 2/15/42 4,320,000 4,501,237 3.13%, 2/15/43 2,990,000 3,100,256 3.13%, 8/15/44 6,215,000 6,445,632 3.38%, 5/15/44 5,330,000 c 5,793,459 3.50%, 2/15/39 4,200,000 4,684,642 3.63%, 8/15/43 2,885,000 3,284,844 3.63%, 2/15/44 5,030,000 5,723,984 3.75%, 8/15/41 2,310,000 2,681,404 3.75%, 11/15/43 4,995,000 c 5,817,222 3.88%, 8/15/40 3,830,000 4,520,595 4.25%, 11/15/40 4,530,000 5,661,087 4.38%, 11/15/39 452,000 573,828 4.38%, 5/15/40 1,360,000 1,728,476 4.38%, 5/15/41 970,000 1,238,114 4.50%, 2/15/36 3,175,000 c 4,111,377 4.50%, 8/15/39 1,513,000 1,954,371 4.63%, 2/15/40 2,066,000 2,717,598 4.75%, 2/15/41 1,010,000 1,357,424 5.00%, 5/15/37 3,345,000 c 4,618,973 5.25%, 11/15/28 2,000,000 2,656,718 6.00%, 2/15/26 2,840,000 3,855,965 6.25%, 5/15/30 1,520,000 c 2,239,150 6.50%, 11/15/26 1,200,000 1,710,094 6.63%, 2/15/27 430,000 621,148 6.88%, 8/15/25 1,830,000 2,610,038 7.13%, 2/15/23 1,560,000 2,126,232 7.25%, 8/15/22 2,500,000 3,383,985 7.50%, 11/15/16 2,630,000 2,867,626 8.00%, 11/15/21 970,000 1,327,233 8.13%, 5/15/21 1,120,000 1,513,662 8.75%, 5/15/17 2,395,000 2,739,842 8.75%, 8/15/20 1,000,000 1,347,656 8.88%, 8/15/17 1,725,000 2,010,029 8.88%, 2/15/19 720,000 913,275 9.00%, 11/15/18 1,840,000 2,311,069 U.S. Treasury Notes: 0.38%, 10/31/16 3,995,000 3,991,568 0.50%, 7/31/16 3,800,000 3,806,236 0.50%, 8/31/16 5,450,000 5,457,238 0.50%, 11/30/16 2,795,000 2,796,311 0.50%, 1/31/17 3,575,000 3,574,442 0.50%, 2/28/17 1,545,000 1,544,275 0.50%, 3/31/17 3,585,000 3,581,637 0.50%, 4/30/17 3,610,000 3,604,361 0.50%, 7/31/17 4,640,000 4,623,686 0.63%, 8/15/16 4,175,000 4,185,763 0.63%, 10/15/16 6,200,000 6,215,016 0.63%, 11/15/16 6,765,000 c 6,781,385 0.63%, 12/15/16 3,154,000 3,160,037 0.63%, 12/31/16 3,710,000 3,718,117 0.63%, 2/15/17 3,870,000 3,875,139 0.63%, 5/31/17 3,500,000 3,498,908 0.63%, 6/30/17 3,595,000 c 3,593,594 0.63%, 8/31/17 7,636,000 7,622,874 0.63%, 9/30/17 5,473,000 5,460,171 0.63%, 11/30/17 6,970,000 6,944,406 0.63%, 4/30/18 6,864,000 6,809,836 0.75%, 1/15/17 3,755,000 3,767,910 0.75%, 3/15/17 3,500,000 3,511,484 0.75%, 6/30/17 4,817,000 4,827,540 0.75%, 10/31/17 2,420,000 2,419,622 0.75%, 12/31/17 3,950,000 3,944,446 0.75%, 2/28/18 6,300,000 6,280,804 0.75%, 3/31/18 1,790,000 1,783,008 0.75%, 4/15/18 3,330,000 3,316,474 0.88%, 9/15/16 7,190,000 7,227,632 0.88%, 11/30/16 5,000,000 5,026,955 0.88%, 12/31/16 6,355,000 c 6,390,251 0.88%, 1/31/17 3,325,000 3,342,662 0.88%, 2/28/17 6,280,000 6,313,855 0.88%, 4/15/17 3,305,000 3,320,752 0.88%, 4/30/17 3,810,000 3,827,560 0.88%, 5/15/17 1,885,000 1,893,394 0.88%, 6/15/17 3,625,000 3,641,708 0.88%, 7/15/17 3,540,000 3,553,827 0.88%, 8/15/17 3,570,000 3,582,552 0.88%, 10/15/17 5,530,000 5,543,825 0.88%, 11/15/17 3,590,000 3,598,975 0.88%, 1/15/18 3,300,000 3,303,610 0.88%, 1/31/18 4,700,000 4,704,037 0.88%, 7/15/18 3,290,000 3,279,719 0.88%, 7/31/19 1,290,000 1,267,324 1.00%, 8/31/16 1,800,000 c 1,812,094 1.00%, 9/30/16 6,971,000 7,018,382 1.00%, 10/31/16 3,910,000 c 3,937,796 1.00%, 3/31/17 5,000,000 5,035,940 1.00%, 9/15/17 3,235,000 3,253,954 1.00%, 12/15/17 3,435,000 3,451,103 1.00%, 2/15/18 3,265,000 c 3,276,734 1.00%, 3/15/18 3,310,000 3,321,118 1.00%, 5/15/18 3,325,000 c 3,331,494 1.00%, 5/31/18 3,540,000 3,545,809 1.00%, 6/30/19 1,000,000 989,453 1.00%, 9/30/19 5,375,000 5,293,956 1.00%, 11/30/19 1,900,000 1,866,454 1.13%, 6/15/18 3,315,000 c 3,330,799 1.13%, 12/31/19 2,290,000 2,259,587 1.13%, 3/31/20 1,800,000 1,769,344 1.13%, 4/30/20 4,490,000 4,408,619 1.25%, 10/31/18 3,168,000 3,183,099 1.25%, 11/30/18 3,976,000 3,990,910 1.25%, 1/31/19 2,090,000 2,094,408 1.25%, 10/31/19 2,000,000 1,989,688 1.25%, 1/31/20 3,800,000 3,765,861 1.25%, 2/29/20 680,000 673,200 1.38%, 6/30/18 2,665,000 2,696,023 1.38%, 7/31/18 2,780,000 2,810,624 1.38%, 9/30/18 7,468,000 7,538,013 1.38%, 11/30/18 1,341,000 1,352,420 1.38%, 12/31/18 1,920,000 1,933,801 1.38%, 2/28/19 498,000 500,801 1.38%, 1/31/20 3,350,000 3,338,483 1.38%, 2/29/20 5,500,000 5,479,375 1.38%, 3/31/20 6,215,000 6,183,440 1.38%, 4/30/20 2,810,000 2,792,438 1.38%, 5/31/20 3,060,000 3,037,050 1.50%, 8/31/18 4,905,000 4,973,592 1.50%, 12/31/18 2,850,000 2,882,285 1.50%, 1/31/19 5,534,000 5,594,531 1.50%, 2/28/19 3,910,000 3,949,710 1.50%, 3/31/19 3,000,000 3,029,766 1.50%, 5/31/19 4,440,000 4,476,421 1.50%, 10/31/19 3,320,000 3,334,266 1.50%, 11/30/19 4,660,000 4,680,388 1.50%, 5/31/20 8,110,000 8,103,034 1.50%, 1/31/22 3,990,000 3,894,926 1.63%, 3/31/19 5,760,000 5,840,099 1.63%, 4/30/19 3,500,000 3,546,757 1.63%, 6/30/19 4,000,000 4,050,000 1.63%, 7/31/19 2,910,000 2,942,964 1.63%, 8/31/19 4,500,000 4,550,976 1.63%, 12/31/19 4,310,000 4,345,019 1.63%, 6/30/20 4,835,000 c 4,855,399 1.63%, 8/15/22 1,000,000 978,047 1.63%, 11/15/22 2,050,000 1,999,230 1.75%, 10/31/18 2,300,000 c 2,348,337 1.75%, 9/30/19 5,500,000 5,582,071 1.75%, 10/31/20 3,740,000 3,760,162 1.75%, 2/28/22 3,450,000 3,417,387 1.75%, 3/31/22 4,000,000 3,961,876 1.75%, 4/30/22 4,025,000 3,983,494 1.75%, 5/15/22 2,690,000 2,659,738 1.75%, 5/15/23 6,941,000 6,787,541 1.88%, 8/31/17 3,140,000 3,215,555 1.88%, 9/30/17 3,130,000 3,206,294 1.88%, 10/31/17 2,910,000 c 2,982,296 1.88%, 6/30/20 1,300,000 1,320,515 1.88%, 11/30/21 4,000,000 4,005,936 1.88%, 5/31/22 4,020,000 4,009,009 2.00%, 7/31/20 3,360,000 3,429,562 2.00%, 9/30/20 3,745,000 3,815,803 2.00%, 11/30/20 2,868,000 2,917,519 2.00%, 2/28/21 4,357,000 4,421,675 2.00%, 5/31/21 4,490,000 4,549,982 2.00%, 8/31/21 935,000 945,007 2.00%, 10/31/21 3,485,000 3,517,672 2.00%, 11/15/21 4,630,000 4,671,596 2.00%, 2/15/22 4,567,000 4,600,540 2.00%, 7/31/22 3,980,000 3,999,590 2.00%, 2/15/23 5,465,000 5,459,021 2.00%, 2/15/25 8,535,000 8,388,300 2.13%, 8/31/20 3,190,000 3,271,744 2.13%, 1/31/21 2,800,000 2,861,468 2.13%, 6/30/21 6,000,000 6,114,846 2.13%, 8/15/21 4,805,000 4,891,716 2.13%, 9/30/21 7,500,000 7,631,250 2.13%, 12/31/21 3,985,000 4,047,576 2.13%, 6/30/22 4,010,000 4,059,812 2.13%, 5/15/25 10,475,000 10,403,801 2.25%, 11/30/17 5,240,000 5,415,624 2.25%, 3/31/21 3,265,000 3,355,297 2.25%, 4/30/21 2,685,000 2,758,419 2.25%, 7/31/21 6,100,000 6,255,837 2.25%, 11/15/24 5,615,000 5,643,075 2.38%, 7/31/17 3,820,000 3,948,031 2.38%, 5/31/18 1,000,000 1,040,000 2.38%, 6/30/18 2,000,000 2,080,312 2.38%, 12/31/20 3,025,000 3,133,238 2.38%, 8/15/24 10,160,000 c 10,325,892 2.50%, 6/30/17 3,500,000 3,623,319 2.50%, 8/15/23 7,366,000 7,599,642 2.50%, 5/15/24 8,830,000 c 9,075,580 2.63%, 1/31/18 1,520,000 c 1,587,094 2.63%, 8/15/20 8,000,000 c 8,397,504 2.63%, 11/15/20 6,700,000 7,025,057 2.75%, 11/30/16 3,700,000 3,811,866 2.75%, 5/31/17 2,230,000 2,315,717 2.75%, 12/31/17 1,643,000 c 1,718,732 2.75%, 2/28/18 2,040,000 2,138,493 2.75%, 2/15/19 4,170,000 4,394,463 2.75%, 11/15/23 7,707,000 8,097,768 2.75%, 2/15/24 4,555,000 4,777,412 2.88%, 3/31/18 1,100,000 1,157,320 3.00%, 8/31/16 2,740,000 2,816,635 3.00%, 9/30/16 3,550,000 3,655,669 3.00%, 2/28/17 3,900,000 c 4,049,908 3.13%, 10/31/16 5,000,000 5,166,405 3.13%, 1/31/17 4,180,000 4,341,649 3.13%, 4/30/17 4,360,000 4,550,410 3.13%, 5/15/19 5,000,000 5,343,360 3.13%, 5/15/21 7,000,000 7,525,546 3.25%, 12/31/16 4,700,000 4,881,025 3.25%, 3/31/17 4,131,000 4,313,346 3.38%, 11/15/19 6,630,000 7,172,831 3.50%, 2/15/18 1,520,000 1,620,819 3.50%, 5/15/20 4,050,000 4,417,031 3.63%, 8/15/19 3,210,000 3,498,900 3.63%, 2/15/20 5,430,000 5,943,727 3.63%, 2/15/21 5,000,000 5,507,420 3.75%, 11/15/18 3,000,000 3,257,109 3.88%, 5/15/18 100,000 c 108,109 4.00%, 8/15/18 2,800,000 3,053,968 4.25%, 11/15/17 4,200,000 4,530,750 4.50%, 5/15/17 2,000,000 2,137,500 4.63%, 11/15/16 3,300,000 3,476,603 4.63%, 2/15/17 1,300,000 1,381,250 4.75%, 8/15/17 2,387,000 2,583,928 4.88%, 8/15/16 5,730,000 5,995,013 Utilities1.9% AGL Capital, Gtd. Notes 3.50 9/15/21 193,000 202,755 Alabama Power, Sr. Unscd. Notes 3.75 3/1/45 500,000 457,551 American Water Capital, Sr. Unscd. Notes 3.85 3/1/24 250,000 265,014 Atmos Energy, Sr. Unscd. Notes 4.13 10/15/44 1,000,000 965,379 Berkshire Hathaway Energy, Sr. Unscd. Notes 5.15 11/15/43 250,000 273,275 Berkshire Hathaway Energy, Sr. Unscd. Bonds 6.13 4/1/36 500,000 600,738 Columbia Pipeline Group, Gtd. Notes 3.30 6/1/20 1,000,000 b 1,005,788 Commonwealth Edison, First Mortgage Bonds 2.15 1/15/19 750,000 755,215 Commonwealth Edison, First Mortgage Bonds 5.90 3/15/36 471,000 575,887 Connecticut Light & Power, First Mortgage Bonds 4.30 4/15/44 500,000 510,288 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 05-A 5.30 3/1/35 475,000 546,670 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 08-A 5.85 4/1/18 600,000 667,927 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 06-B 6.20 6/15/36 200,000 249,136 Consumers Energy, First Mortgage Bonds 4.35 8/31/64 700,000 675,942 Dominion Resources, Sr. Unscd. Notes, Ser. B 2.75 9/15/22 1,500,000 1,450,118 Dominion Resources, Sr. Unscd. Notes, Ser. E 6.30 3/15/33 100,000 119,084 DTE Electric, Mortgage Bonds 3.38 3/1/25 500,000 510,410 DTE Electric, Sr. Scd. Notes 3.45 10/1/20 700,000 737,077 DTE Electric, Sr. Scd. Notes, Ser. A 6.63 6/1/36 160,000 211,757 Duke Energy, Sr. Unscd. Notes 3.75 4/15/24 500,000 511,470 Duke Energy Carolinas, First Mortgage Bonds 3.90 6/15/21 800,000 857,346 Duke Energy Carolinas, First Mortgage Bonds 4.00 9/30/42 500,000 486,748 Duke Energy Carolinas, First Mortgage Bonds 6.00 1/15/38 1,000,000 1,252,378 Duke Energy Florida First Mortgage Bonds 6.40 6/15/38 150,000 195,683 Duke Energy Progress, First Mortgage Bonds 4.15 12/1/44 500,000 497,207 Empresa Nacional de Electricidad, Sr. Unscd. Notes 4.25 4/15/24 500,000 509,165 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 1,000,000 1,103,461 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 750,000 834,040 Florida Power & Light, First Mortgage Bonds 5.63 4/1/34 1,100,000 1,322,771 Georgia Power, Sr. Unscd. Notes 4.30 3/15/42 1,300,000 1,233,774 Hydro-Quebec, Gov't Gtd. Debs., Ser. HH 8.50 12/1/29 1,200,000 1,815,269 Hydro-Quebec, Gov't Gtd. Debs., Ser. HK 9.38 4/15/30 20,000 32,773 Indiana Michigan Power, Sr. Unscd. Notes 6.05 3/15/37 800,000 951,762 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 750,000 991,703 Nevada Power, Mortgage Notes 7.13 3/15/19 2,300,000 2,693,643 Nextera Energy Capital Holdings, Gtd. Debs. 2.40 9/15/19 500,000 500,345 NiSource Finance, Gtd. Notes 6.40 3/15/18 677,000 757,496 Oklahoma Gas & Electric, Sr. Unscd. Notes 4.00 12/15/44 150,000 145,827 Oncor Electric Delivery, Sr. Scd. Notes 5.00 9/30/17 500,000 537,095 Oncor Electric Delivery, Sr. Scd. Debs. 7.00 9/1/22 170,000 209,039 Oncor Electric Delivery, Sr. Scd. Notes 7.00 5/1/32 250,000 332,273 Pacific Gas & Electric, Sr. Unscd. Notes 4.75 2/15/44 500,000 530,333 Pacific Gas & Electric, Sr. Unscd. Bonds 6.05 3/1/34 465,000 569,173 Pacific Gas & Electric, Sr. Unscd. Notes 6.25 3/1/39 750,000 938,853 PECO Energy, First Mortgage Bonds 4.80 10/15/43 500,000 549,256 Pennsylvania Electric, Sr. Unscd. Notes 5.20 4/1/20 500,000 549,247 Piedmont Natural Gas, Sr. Unscd. Notes 4.10 9/18/34 500,000 505,538 PPL Capital Funding, Gtd. Notes 3.40 6/1/23 400,000 c 397,044 PPL Capital Funding, Gtd. Notes 4.70 6/1/43 400,000 405,859 PPL Electric Utilities, First Mortgage Bonds 4.75 7/15/43 500,000 546,159 Progress Energy, Sr. Unscd. Notes 7.75 3/1/31 480,000 654,946 PSEG Power, Gtd. Notes 2.45 11/15/18 180,000 181,460 Public Service Company of Colorado, First Mortgage Bonds 3.20 11/15/20 1,500,000 1,561,206 Public Service Electric & Gas, First Mortgage Notes 3.15 8/15/24 1,200,000 1,207,510 Public Service Electric & Gas, Scd. Notes, Ser. D 5.25 7/1/35 230,000 264,555 San Diego Gas & Electric, First Mortgage Bonds, Ser. NNN 3.60 9/1/23 400,000 416,674 Sempra Energy, Sr. Unscd. Notes 2.88 10/1/22 1,000,000 976,308 South Carolina Electric & Gas, First Mortgage Bonds 4.50 6/1/64 500,000 471,999 South Carolina Electric & Gas, First Mortgage Bonds 6.63 2/1/32 200,000 256,434 Southern California Edison, First Mortgage Bonds 3.88 6/1/21 1,400,000 1,495,638 Southern California Edison, First Mortgage Bonds, Ser. 08-A 5.95 2/1/38 70,000 87,561 Southern California Edison, Sr. Unscd. Notes 6.65 4/1/29 450,000 576,247 Southern California Gas, First Mortgage Bonds 3.15 9/15/24 500,000 503,148 Southern California Gas, First Mortgage Bonds, Ser. HH 5.45 4/15/18 100,000 110,928 Southwestern Electric Power, Sr. Unscd. Notes, Ser. F 5.88 3/1/18 150,000 165,402 Tampa Electric, Sr. Unscd. Notes 4.35 5/15/44 500,000 509,412 Union Electric, Sr. Scd. Notes 6.40 6/15/17 1,000,000 1,091,812 Virginia Electric & Power, Sr. Unscd. Notes 1.20 1/15/18 1,000,000 994,361 Virginia Electric & Power, Sr. Unscd. Notes 4.00 1/15/43 500,000 483,802 Wisconsin Energy, Sr. Unscd. Bonds 3.55 6/15/25 140,000 140,471 Wisconsin Power & Light, Sr. Unscd. Debs. 4.10 10/15/44 800,000 800,660 Xcel Energy, Sr. Unscd. Notes 6.50 7/1/36 630,000 801,042 Total Bonds and Notes (cost $2,459,332,270) Other Investment8.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $220,717,235) 220,717,235 g Investment of Cash Collateral for Securities Loaned.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $15,723,162) 15,723,162 g Total Investments (cost $2,695,772,667) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO General Obligation REIT Real Estate Investment Trust a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2015, these securities were valued at $8,469,038 or 0.3% of net assets. c Security, or portion thereof, on loan. At July 31, 2015, the value of the fund's securities on loan was $116,513,149 and the value of the collateral held by the fund was $119,899,204, consisting of cash collateral of $15,723,162 and U.S. Government & Agency securities valued at $104,176,042. d The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f This security is traded on a To-Be-Announced ("TBA") basis. g Investment in affiliated money market mutual fund. At July 31, 2015, net unrealized appreciation on investments was $43,318,239 of which $59,951,736 related to appreciated investment securities and $16,633,497 related to depreciated investment securities. At July 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 67.8 Corporate Bonds 24.7 Money Market Investments 9.5 Foreign/Governmental 4.8 Commercial Mortgage-Backed 1.6 Municipal Bonds .8 Asset-Backed .6 † Based on net assets. TBA SALE COMMITMENTS July 31, 2015 (Unaudited) Principal Amount ($) Value ($) Federal Home Loan Mortgage Corp.: 4.50%, 8/1/18 600,000 a,b 625,488 5%, 8/1/18 1,200,000 a,b 1,254,352 Total Federal Home Loan Mortgage Corp. Federal National Mortgage Association: 4%, 8/18/29 3,650,000 a,b 3,830,231 4.50%, 8/18/29 1,600,000 a,b 1,667,968 5%, 8/1/18 300,000 a,b 313,400 5.50%, 8/1/29 500,000 a,b 523,740 Total Federal National Mortgage Association Government National Mortgage Association: 5%, 8/1/33 7,100,000 b 7,861,031 5.50%, 8/1/33 1,300,000 b 1,459,301 Total Government National Mortgage Association Total TBA Sale Commitments (proceeds $17,502,004) a The Federal Housing Finance Agency ("FHFA") placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. b Sold on a delayed delivery basis. The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 14,954,957 - Commercial Mortgage-Backed - 39,384,445 - Corporate Bonds+ - 615,504,206 - Foreign Government - 119,785,102 - Municipal Bonds+ - 18,966,287 - Mutual Funds 236,440,397 - - U.S. Government Agencies/Mortgage-Backed - 812,127,083 - U.S. Treasury - 881,961,936 - Liabilities ($) Other Financial Instruments: TBA Sales Commitments - (17,535,511 ) - ) + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value. The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Disciplined Stock Fund July 31, 2015 (Unaudited) Common Stocks99.7% Shares Value ($) Banks11.0% Bank of America 451,671 8,075,877 Citigroup 291,906 17,064,825 JPMorgan Chase & Co. 371,889 25,485,553 PNC Financial Services Group 70,811 6,952,224 Regions Financial 613,867 6,378,078 Capital Goods4.7% Honeywell International 56,144 5,897,927 Owens Corning 115,558 5,182,776 Raytheon 52,961 5,777,515 United Technologies 107,020 10,735,176 Consumer Services1.7% Carnival 183,203 Diversified Financials5.6% Berkshire Hathaway, Cl. B 41,011 a 5,853,910 Capital One Financial 64,327 5,229,785 Goldman Sachs Group 37,891 7,770,307 Voya Financial 289,976 13,614,373 Energy8.3% Anadarko Petroleum 72,308 5,376,100 EOG Resources 114,338 8,825,750 Marathon Oil 166,142 3,490,643 Occidental Petroleum 259,607 18,224,411 Phillips 66 68,449 5,441,696 Schlumberger 83,179 6,888,885 Exchange-Traded Funds.5% SPDR S&P rust 13,868 Food & Staples Retailing2.2% CVS Health 116,300 Food, Beverage & Tobacco9.3% Coca-Cola Enterprises 219,628 11,218,598 ConAgra Foods 207,059 9,123,020 Kellogg 88,454 5,853,001 Molson Coors Brewing, Cl. B 65,768 4,678,736 Mondelez International, Cl. A 169,817 7,663,841 PepsiCo 104,712 10,089,001 Philip Morris International 65,453 5,598,195 Health Care Equipment & Services6.3% Boston Scientific 325,814 a 5,649,615 Cardinal Health 97,091 8,250,793 Medtronic 148,648 11,652,517 UnitedHealth Group 93,601 11,363,161 Insurance3.5% American International Group 93,136 5,971,880 Hartford Financial Services Group 151,072 7,183,474 Prudential Financial 81,388 7,191,444 Materials4.3% Martin Marietta Materials 52,313 8,203,725 Mosaic 119,526 5,132,446 Potash Corp of Saskatchewan 114,245 3,105,179 Vulcan Materials 92,459 8,415,618 Media4.5% Interpublic Group of Companies 415,030 8,840,139 Omnicom Group 121,416 8,873,081 Twenty-First Century Fox, Cl. A 111,374 3,841,289 Viacom, Cl. B 88,073 5,020,161 Pharmaceuticals, Biotech & Life Sciences9.6% AbbVie 83,693 5,859,347 Biogen 20,660 a 6,585,995 Bristol-Myers Squibb 96,072 6,306,166 Eli Lilly & Co. 38,664 3,267,495 Mallinckrodt 33,985 a 4,212,781 Merck & Co. 176,721 10,419,470 Pfizer 541,427 19,523,858 Real Estate.4% Communications Sales & Leasing 119,233 Retailing3.5% Amazon.com 14,684 a 7,872,827 Home Depot 64,588 7,558,734 Ulta Salon Cosmetics & Fragrance 30,604 a 5,081,182 Semiconductors & Semiconductor Equipment3.9% Applied Materials 286,255 4,969,387 Microchip Technology 134,409 5,758,082 Texas Instruments 243,814 12,185,824 Software & Services10.8% Accenture, Cl. A 125,563 12,946,801 Facebook, Cl. A 81,095 a 7,623,741 Google, Cl. A 12,879 a 8,467,943 Google, Cl. C 26,419 a 16,527,991 salesforce.com 101,777 a 7,460,254 Visa, Cl. A 131,122 9,878,731 Technology Hardware & Equipment7.4% Apple 217,080 26,331,804 Cisco Systems 589,263 16,746,854 Telecommunication Services1.7% AT&T 293,854 Transportation.5% Delta Air Lines 67,074 Total Common Stocks (cost $487,433,344) Other Investment1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,724,667) 5,724,667 b Total Investments (cost $493,158,011) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETFExchange-Traded Fund a Non-income producing security. b Investment in affiliated money market mutual fund. At July 31, 2015, net unrealized appreciation on investments was $94,766,875 of which $107,492,034 related to appr securities and $12,725,159 related to depreciated investment securities. At July 31, 2015, the cost of investments for purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 11.0 Software & Services 10.8 Pharmaceuticals, Biotech & Life Sciences 9.6 Food, Beverage & Tobacco 9.3 Energy 8.3 Technology Hardware & Equipment 7.4 Health Care Equipment & Services 6.3 Diversified Financials 5.6 Capital Goods 4.7 Media 4.5 Materials 4.3 Semiconductors & Semiconductor Equipment 3.9 Insurance 3.5 Retailing 3.5 Food & Staples Retailing 2.2 Consumer Services 1.7 Telecommunication Services 1.7 Money Market Investment 1.0 Exchange-Traded Funds .5 Transportation .5 Real Estate .4 † Based on net assets. The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 576,176,519 - - Equity Securities - Foreign Common Stocks+ 3,105,179 - - Exchange-Traded Funds 2,918,521 - - Mutual Funds+ 5,724,667 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Money Market Reserves July 31, 2015 (Unaudited) Negotiable Bank Certificates of Deposit21.1% Amount ($) Value ($) Bank of Montreal (Yankee) 0.29%, 10/14/15 5,000,000 5,000,000 Credit Suisse New York (Yankee) 0.28%, 10/1/15 5,000,000 5,000,000 Mizuho Bank Ltd/NY (Yankee) 0.26%, 8/13/15 5,000,000 a 5,000,000 Norinchukin Bank/NY (Yankee) 0.26%, 9/18/15 5,000,000 5,000,000 Rabobank Nederland/NY (Yankee) 0.30%, 10/23/15 5,000,000 5,000,000 Sumitomo Mitsui Trust Bank (Yankee) 0.26%, 9/11/15 5,000,000 a 5,000,000 Wells Fargo Bank, NA 0.33%, 8/3/15 5,000,000 b 5,000,000 Total Negotiable Bank Certificates of Deposit (cost $35,000,000) Commercial Paper33.9% Bank of Nova Scotia 0.34%, 8/3/15 5,000,000 a,b 5,000,000 BNP Paribas 0.26%, 9/15/15 5,000,000 4,998,375 Caisse Centrale Desjardins 0.19%, 8/26/15 5,000,000 a 4,999,340 Coca Cola Company 0.21%, 10/23/15 5,000,000 a 4,997,579 Commonwealth Bank of Australia 0.30%, 8/20/15 5,000,000 a,b 5,000,000 General Electric Capital Corp. 0.25%, 12/1/15 5,000,000 4,995,764 HSBC Bank PLC 0.34%, 8/21/15 5,000,000 a,b 5,000,000 ING (US) Funding LLC 0.27%, 10/2/15 5,000,000 4,997,675 Lloyds Bank 0.24%, 9/30/15 5,000,000 4,998,000 Mitsubishi UFJ Trust and Banking Corp. 0.24%, 8/21/15 5,000,000 a 4,999,333 Westpac Banking Corp. 0.30%, 8/10/15 6,000,000 a,b 6,000,000 Total Commercial Paper (cost $55,986,066) Asset-Backed Commercial Paper7.2% Antalis S. A. 0.20%, 8/28/15 7,000,000 a 6,998,950 Collateralized Commercial Paper II Co., LLC 0.31%, 11/6/15 5,000,000 a 4,995,824 Total Asset-Backed Commercial Paper (cost $11,994,774) Time Deposits22.9% Australia and New Zealand Banking Group Ltd. (Grand Cayman) 0.08%, 8/3/15 7,000,000 7,000,000 Credit Agricole (Grand Cayman) 0.11%, 8/3/15 7,000,000 7,000,000 Credit Industriel et Commercial (Grand Cayman) 0.08%, 8/3/15 5,000,000 5,000,000 DNB Bank (Grand Cayman) 0.07%, 8/3/15 7,000,000 7,000,000 Natixis New York (Grand Cayman) 0.08%, 8/3/15 5,000,000 5,000,000 Swedbank (Grand Cayman) 0.06%, 8/3/15 7,000,000 7,000,000 Total Time Deposits (cost $38,000,000) Repurchase Agreement15.1% TD Securities (USA) LLC 0.13%, dated 7/31/15, due 8/3/15 in the amount of $25,000,271 (fully collateralized by $25,826,900 U.S. Treasury Notes, 1.25%, due 1/31/20, value $25,500,035) (cost $25,000,000) 25,000,000 Total Investments (cost $165,980,840) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2015, these securities amounted to $57,991,026 or 35.0% of net assets. b Variable rate securityinterest rate subject to periodic change. At July 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 165,980,840 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Fixed Income Fund July 31, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes90.9% Rate (%) Date Amount ($) a Value ($) Asset-Backed Certificates4.3% CIT Equipment Collateral, Ser. 2014-VT1, Cl. C 2.65 10/20/22 1,475,000 b 1,485,822 Dell Equipment Finance Trust, Ser. 2014-1, Cl. D 2.68 6/22/20 3,402,000 b 3,416,385 Dell Equipment Finance Trust, Ser. 2015-1, Cl. D 2.84 9/22/20 3,723,000 b 3,720,694 IndyMac Residential Asset-Backed Trust, Ser. 05-D, Cl. AII4 0.54 3/25/36 4,225,000 c 3,716,272 OneMain Financial Issuance Trust, Ser. 2014-1A, Cl. B 3.24 6/18/24 4,000,000 b 4,031,078 Popular ABS Mortgage Pass-Through Trust, Ser. 2007-A, Cl. A2 0.44 6/25/47 4,361,000 c 3,768,035 Springleaf Funding Trust, Ser. 2015-AA, Cl. A 3.16 11/15/24 4,425,000 b 4,473,994 Springleaf Funding Trust, Ser. 2015-AA, Cl. B 3.62 11/15/24 1,925,000 b 1,948,639 Springleaf Funding Trust, Ser. 2013-BA, Cl. A 3.92 1/16/23 2,710,000 b 2,711,897 Trafigura Securitisation Finance, Ser. 2014-1A, Cl. B 2.44 10/15/21 1,560,000 b,c 1,563,775 Wendys Funding, Ser. 2015-1A, Cl. A2II 4.08 6/15/45 3,100,000 b 3,100,605 Asset-Backed Ctfs./Auto Receivables11.5% AmeriCredit Automobile Receivables Trust, Ser. 2015-2, Cl. C 2.40 1/8/21 2,300,000 2,306,157 AmeriCredit Automobile Receivables Trust, Ser. 2014-2, Cl. D 2.57 7/8/20 3,500,000 3,495,763 AmeriCredit Automobile Receivables Trust, Ser. 2013-3, Cl. D 3.00 7/8/19 700,000 713,757 AmeriCredit Automobile Receivables Trust, Ser. 2014-4, Cl. D 3.07 11/9/20 4,000,000 4,044,734 AmeriCredit Automobile Receivables Trust, Ser. 2014-3, Cl. D 3.13 10/8/20 1,915,000 1,941,398 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. E 3.29 5/8/20 250,000 b 253,974 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 2,000,000 2,014,070 Capital Auto Receivables Asset Trust, Ser. 2014-2, Cl. D 2.81 8/20/19 185,000 186,685 Capital Auto Receivables Asset Trust, Ser. 2014-3, Cl. D 3.14 2/20/20 1,250,000 1,264,965 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. D 3.39 7/22/19 1,800,000 1,841,626 Carnow Auto Receivables Trust, Ser. 2013-1A, Cl. D 4.33 11/15/17 1,000,000 b 1,002,400 Chrysler Capital Auto Receivables Trust, Ser. 2014-BA, Cl. D 3.44 8/16/21 3,236,000 b 3,261,113 Drive Auto Receivables Trust, Ser. 2015-AA, Cl. C 3.06 5/17/21 3,680,000 b 3,691,721 Drive Auto Receivables Trust, Ser. 2015-BA, Cl. D 3.84 7/15/21 3,675,000 b 3,649,565 Drive Auto Receivables Trust, Ser. 2015-AA, Cl. D 4.12 6/15/22 6,130,000 b 6,156,696 DT Auto Owner Trust, Ser. 2014-2A, Cl. C 2.46 1/15/20 955,000 b 958,049 DT Auto Owner Trust, Ser. 2013-1A, Cl. D 3.74 5/15/20 2,885,000 b 2,905,217 DT Auto Owner Trust, Ser. 2014-1A, Cl. D 3.98 1/15/21 5,245,000 b 5,305,724 DT Auto Owner Trust, Ser. 2013-2A, Cl. D 4.18 6/15/20 2,575,000 b 2,608,414 DT Auto Owner Trust, Ser. 20015-2A, Cl. D 4.25 2/15/22 2,470,000 b 2,487,092 DT Auto Owner Trust, Ser. 2014-3A, Cl. D 4.47 11/15/21 3,400,000 b 3,456,649 Exeter Automobile Receivables Trust, Ser. 2014-1A, Cl. B 2.42 1/15/19 715,000 b 718,953 Exeter Automobile Receivables Trust, Ser. 2013-1A, Cl. C 3.52 2/15/19 3,680,000 b 3,739,110 Exeter Automobile Receivables Trust, Ser. 2013-2A, Cl. C 4.35 1/15/19 2,350,000 b 2,394,099 Ford Credit Floorplan Master Owner Trust, Ser. 2013-1, Cl. D 1.82 1/15/18 300,000 300,723 GM Financial Automobile Leasing Trust, Ser. 2015-1, Cl. D 3.01 3/20/20 1,650,000 1,648,886 GO Financial Auto Securitization Trust, Ser. 2015-1, Cl. B 3.59 10/15/20 2,850,000 b 2,851,023 Hyundai Auto Receivables Trust, Ser. 2014-B, Cl. D 2.51 12/15/20 1,400,000 1,413,131 Prestige Auto Receivables Trust, Ser. 2013-1A, Cl. D 3.04 7/15/20 2,350,000 b 2,382,952 Santander Drive Auto Receivables Trust, Ser. 2013-3, Cl. C 1.81 4/15/19 850,000 855,037 Santander Drive Auto Receivables Trust, Ser. 2013-5, Cl. C 2.25 6/17/19 575,000 580,612 Santander Drive Auto Receivables Trust, Ser. 2013-3, Cl. D 2.42 4/15/19 605,000 608,852 Santander Drive Auto Receivables Trust, Ser. 2014-3, Cl. D 2.65 8/17/20 3,150,000 3,166,766 Santander Drive Auto Receivables Trust, Ser. 2014-2, Cl. D 2.76 2/18/20 3,100,000 3,128,303 Santander Drive Auto Receivables Trust, Ser. 2014-1, Cl. D 2.91 4/15/20 1,225,000 1,237,426 Santander Drive Auto Receivables Trust, Ser. 2014-4, Cl. D 3.10 11/16/20 2,970,000 3,020,376 Santander Drive Auto Receivables Trust, Ser. 2014-5, Cl. D 3.21 1/15/21 5,650,000 5,677,518 Santander Drive Auto Receivables Trust, Ser. 2015-1, Cl. D 3.24 4/15/21 1,825,000 1,845,095 Santander Drive Auto Receivables Trust, Ser. 2013-4, Cl. D 3.92 1/15/20 235,000 243,440 Westlake Automobile Receivables Trust, Ser. 2014-2A, Cl. D 2.86 7/15/21 1,875,000 b 1,875,008 Asset-Backed Ctfs./Home Equity Loans7.8% ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-ASAP3, Cl. A1 0.33 6/25/36 4,005,763 c 3,328,933 ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-ASP3, Cl. A2C 0.34 6/25/36 629,196 c 586,773 ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-HE2, Cl. A2C 0.35 5/25/36 888,294 c 797,209 ACE Securities Corp. Home Equity Loan Trust, Ser. 2005-ASP1, Cl. M1 0.87 9/25/35 4,055,982 c 3,262,754 ACE Securities Corp. Home Equity Loan Trust, Ser. 2004-HE4, Cl. M2 1.17 12/25/34 262,372 c 257,732 Argent Securities Trust, Ser. 2006-M1, Cl. A2B 0.28 7/25/36 9,975,822 c 4,554,611 Asset Backed Funding Certificates Trust, Ser. 2006-OPT3, Cl. A3B 0.35 11/25/36 301,990 c 168,022 Asset Backed Funding Certificates Trust, Ser. 2007-NC1, Cl. A1 0.41 5/25/37 5,393,304 b,c 5,206,079 Asset Backed Securities Corporation Home Equity Loan Trust, Ser. 2007-HE1, Cl. A4 0.33 12/25/36 4,057,493 c 3,488,567 Bear Stearns Asset Backed Securities Trust, Ser. 2004-FR2, Cl. M3 1.99 6/25/34 638,868 c 619,405 Carrington Mortgage Loan Trust, Ser. 2007-HE1, Cl. A2 0.34 6/25/37 7,017,610 c 6,398,622 Citicorp Residential Mortgage Securities Trust, Ser. 2006-1, Cl. A4 5.76 7/25/36 174,869 c 181,065 Colony American Homes, Ser. 2015-1A, Cl. F 3.84 7/17/32 5,585,000 b,c 5,389,804 Countrywide Asset-Backed Certificates, Ser. 2004-1, Cl. M5 1.77 1/25/34 1,978,873 c 1,849,872 Ellington Loan Acquisition Trust, Ser. 2007-2, Cl. A2B 1.14 5/25/37 5,425,000 b,c 5,285,122 First Franklin Mortgage Loan Trust Asset Backed Certificates, Ser. 2006-FF7, Cl. 2A3 0.34 5/25/36 742,505 c 585,538 First Franklin Mortgage Loan Trust Asset Backed Certificates, Ser. 2006-FF5, Cl. 2A3 0.35 4/25/36 4,796,915 c 4,054,938 Home Equity Asset Trust, Ser. 2004-7, Cl. M2 1.18 1/25/35 130,736 c 125,213 HSI Asset Securitization Corp. Trust, Ser. 2007-WF1, Cl. 2A3 0.36 5/25/37 2,694,759 c 2,627,761 HSI Asset Securitization Corp. Trust, Ser. 2005-I1, Cl. 2A3 0.48 11/25/35 969,876 c 916,066 JP Morgan Mortgage Acquisition Corp., Ser. 2006-FRE1, Cl. A3 0.38 5/25/35 294,537 c 290,390 JP Morgan Mortgage Acquisition Trust, Ser. 2007-CH1, Cl. AF6 5.50 11/25/36 894,151 c 901,759 Long Beach Mortgage Loan Trust, Ser. 2004-1, Cl. M2 1.02 2/25/34 29,918 c 28,721 MASTR Asset Backed Securities Trust, Ser. 2006-HE2, Cl. A3 0.34 6/25/36 1,236,953 c 703,095 MASTR Asset Backed Securities Trust, Ser. 2006-AM2, Cl. A3 0.36 6/25/36 1,347,599 c 1,039,515 Morgan Stanley ABS Capital I Trust, Ser. 2006-NC4, Cl. A2C 0.34 6/25/36 462,790 c 424,029 Morgan Stanley Home Equity Loan Trust, Ser. 2006-3, Cl. A3 0.35 4/25/36 474,334 c 356,737 New Century Home Equity Loan Trust, Ser. 2006-1, Cl. A2B 0.37 5/25/36 1,342,064 c 1,003,431 NovaStar Mortgage Funding Trust, Ser. 2006-4, Cl. A2D 0.44 9/25/36 878,530 c 466,512 Residential Asset Mortgage Products Trust, Ser. 2007-RZ1, Cl. A2 0.35 2/25/37 1,172,893 c 1,077,280 Saxon Asset Securities Trust, Ser. 2007-3, Cl. 2A2 0.51 9/25/47 4,850,000 c 4,360,514 Securitized Asset Backed Receivables Trust, Ser. 2005-FR3, Cl. M1 0.90 4/25/35 160,963 c 160,080 Structured Asset Securities Corp., Ser. 2002-BC1, Cl. M2 3.64 8/25/32 1,025,419 c 994,657 Casinos1.1% International Game Technology, Sr. Scd. Notes 6.25 2/15/22 4,000,000 b,d 3,955,000 Scientific Games International, Gtd. Notes 10.00 12/1/22 5,235,000 5,110,669 Commercial Mortgage Pass-Through Ctfs.9.9% A10 Term Asset Financing, Ser. 2013-2, Cl. A 2.62 11/15/27 645,456 b 649,642 Banc of America Commercial Mortgage Trust, Ser. 2007-2, Cl. AJ 5.79 4/10/49 5,930,000 c 5,981,689 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PWR14, Cl. AJ 5.27 12/11/38 4,433,000 4,502,640 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2005-PWR10, Cl. AJ 5.60 12/11/40 525,000 c 522,212 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR16, Cl. AJ 5.90 6/11/40 4,550,000 c 4,653,870 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR17, Cl. AJ 6.08 6/11/50 1,725,000 c 1,770,886 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR18, Cl. AJ 6.38 6/11/50 1,025,000 c 1,037,317 Citigroup Commercial Mortgage Trust, Ser. 2013-375P, Cl. E 3.63 5/10/35 200,000 b,c 182,781 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. AJ 5.90 12/10/49 2,900,000 c 2,825,944 Commercial Mortgage Trust, Ser. 2015-CR23, Cl. CMD 3.81 5/10/48 4,100,000 b,c 3,927,482 Commercial Mortgage Trust, Ser. 2006-C8, Cl. AJ 5.38 12/10/46 8,640,000 8,733,947 Credit Suisse Mortgage Trust, Ser. 2014-USA, Cl. E 4.37 9/15/37 2,835,000 b 2,639,372 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2014-INN, Cl. E 3.80 6/15/29 3,375,000 b,c 3,365,322 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB17, Cl. AM 5.46 12/12/43 730,000 748,611 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LDPX, Cl. AM 5.46 1/15/49 4,175,000 c 4,323,954 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LD12, Cl. AJ 6.21 2/15/51 6,405,000 c 6,536,696 LB-UBS Commercial Mortgage Trust, Ser. 2007-C6, Cl. AJ 6.32 7/15/40 1,573,000 c 1,628,514 Merrill Lynch Mortgage Trust, Ser. 2006-C1, Cl. AJ 5.87 5/12/39 2,740,000 c 2,765,526 ML-CFC Commercial Mortgage Trust, Ser. 2006-4, Cl. AJ 5.24 12/12/49 4,600,000 4,646,271 ML-CFC Commercial Mortgage Trust, Ser. 2007-9, Cl. AJ 6.19 9/12/49 1,310,000 c 1,304,072 Morgan Stanley Capital I Trust, Ser. 2007-IQ14, Cl. AM 5.87 4/15/49 2,400,000 c 2,503,157 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C29, Cl. AJ 5.37 11/15/48 5,125,000 c 5,201,004 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C24, Cl. AJ 5.66 3/15/45 4,175,000 c 4,208,225 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C32, Cl. AJ 5.90 6/15/49 3,950,000 c 4,048,912 Consumer Discretionary1.8% Acosta, Sr. Unscd. Notes 7.75 10/1/22 3,640,000 b 3,603,600 DIRECTV Holdings/Financing, Gtd. Notes 3.95 1/15/25 2,350,000 2,317,763 General Motors, Sr. Unscd. Notes 5.20 4/1/45 2,970,000 2,884,639 Sky, Gtd. Notes 3.75 9/16/24 3,625,000 b 3,516,214 Time Warner, Gtd. Debs. 4.65 6/1/44 2,245,000 2,143,746 Consumer Staples1.7% Grupo Bimbo, Gtd. Notes 3.88 6/27/24 1,925,000 b 1,918,282 JBS, Sr. Unscd. Notes 5.75 6/15/25 6,965,000 b 6,919,344 Kraft Foods Group, Gtd. Notes 6.88 1/26/39 2,285,000 2,849,198 Kraft Heinz Foods, Scd. Notes 4.88 2/15/25 1,670,000 b 1,793,162 Energy8.6% Antero Resources, Gtd. Notes 5.38 11/1/21 625,000 610,937 Antero Resources, Gtd. Notes 5.63 6/1/23 1,550,000 b,d 1,499,625 Antero Resources, Gtd. Notes 6.00 12/1/20 2,750,000 2,798,125 Bonanza Creek Energy, Gtd. Notes 5.75 2/1/23 4,500,000 3,667,500 Carrizo Oil & Gas, Gtd. Notes 6.25 4/15/23 3,505,000 3,381,624 Chesapeake Energy, Gtd. Notes 6.63 8/15/20 4,875,000 d 4,387,500 Cimarex Energy, Gtd. Notes 5.88 5/1/22 1,055,000 1,123,575 Continental Resources, Gtd. Notes 3.80 6/1/24 1,025,000 904,003 Continental Resources, Gtd. Notes 5.00 9/15/22 735,000 701,006 Freeport-McMoran Oil & Gas, Gtd. Notes 6.88 2/15/23 6,501,000 6,387,232 Genesis Energy, Gtd. Notes 6.75 8/1/22 2,500,000 d 2,500,000 Halcon Resources, Scd. Notes 8.63 2/1/20 375,000 b,d 359,531 Halcon Resources, Gtd. Notes 8.88 5/15/21 1,335,000 d 700,875 Halcon Resources, Gtd. Notes 9.75 7/15/20 1,296,000 d 706,320 Kinder Morgan, Gtd. Notes 5.30 12/1/34 1,230,000 1,144,461 Kinder Morgan, Gtd. Notes 5.55 6/1/45 1,425,000 1,300,979 Kinder Morgan, Sr. Unscd. Notes 7.80 8/1/31 2,325,000 2,633,972 Laredo Petroleum, Gtd. Notes 5.63 1/15/22 2,500,000 2,418,750 Newfield Exploration, Sr. Unscd. Notes 5.38 1/1/26 1,400,000 1,351,000 Newfield Exploration, Sr. Unscd. Notes 5.75 1/30/22 2,600,000 2,587,000 Noble Energy, Sr. Unscd. Notes 5.05 11/15/44 1,000,000 938,341 Noble Energy, Sr. Unscd. Notes 5.25 11/15/43 650,000 620,784 Northern Oil and Gas, Sr. Unscd. Notes 8.00 6/1/20 1,090,000 d 964,650 Northern Oil and Gas, Sr. Unscd. Notes 8.00 6/1/20 2,225,000 b 1,969,125 NRG Energy, Gtd. Notes 6.25 7/15/22 3,950,000 3,979,625 NRG Energy, Gtd. Notes 6.25 5/1/24 2,400,000 d 2,370,000 Odebrecht Offshore Drilling Finance, Sr. Scd. Notes 6.75 10/1/22 2,826,232 c,d 1,829,986 Pacific Rubiales Energy, Gtd. Notes 5.38 1/26/19 3,150,000 d 2,244,375 Sanchez Energy, Gtd. Notes 6.13 1/15/23 1,500,000 d 1,222,500 Sanchez Energy, Gtd. Notes 7.75 6/15/21 3,360,000 d 3,040,800 Transocean, Gtd. Notes 3.00 10/15/17 2,505,000 c 2,355,952 Unit, Gtd. Notes 6.63 5/15/21 1,225,000 1,176,000 YPF Sociedad Anonima, Sr. Unscd. Notes 8.50 7/28/25 4,000,000 d 3,863,600 Financial16.8% Allianz Finance II, Gtd. Notes EUR 5.75 7/8/41 1,500,000 c 1,949,252 Allianz, Jr. Sub. Bonds EUR 3.38 9/29/49 2,900,000 c 3,192,854 Ally Financial, Sr. Unscd. Notes 3.60 5/21/18 6,020,000 6,071,772 Ally Financial, Gtd. Notes 8.00 11/1/31 2,950,000 3,536,312 American International Group, Jr. Sub. Debs., Ser. A3 EUR 4.88 3/15/67 7,900,000 c,d 9,001,093 ARC Properties Operating Partnership, Gtd. Notes 2.00 2/6/17 12,790,000 12,550,188 AXA, Jr. Sub. Notes EUR 5.78 7/29/49 3,895,000 c 4,446,436 Bank of America, Sub. Notes 4.25 10/22/26 2,900,000 2,862,390 Bank of America, Sub. Notes 6.11 1/29/37 1,475,000 1,694,530 China Cinda Finance 2015, Gtd. Notes 3.13 4/23/20 3,460,000 b 3,375,434 Citigroup, Sub. Notes 4.30 11/20/26 4,025,000 4,007,556 Citigroup, Sub. Notes 4.40 6/10/25 3,525,000 3,559,834 Citigroup, Sub. Notes 5.30 5/6/44 2,710,000 2,855,275 CNO Financial Group, Sr. Unscd. Notes 5.25 5/30/25 3,775,000 3,954,312 Credit Suisse Group, Sub. Notes 6.50 8/8/23 1,600,000 b 1,772,000 General Electric Capital, Gtd. Debs. 6.38 11/15/67 8,150,000 c 8,751,062 General Motors Financial, Gtd. Notes 1.85 1/15/20 3,575,000 c 3,598,330 Goldman Sachs Group, Sub. Notes 5.15 5/22/45 5,305,000 5,275,048 HSBC Holdings, Jr. Sub. Bonds 5.63 12/29/49 2,110,000 c,d 2,112,637 HSBC Holdings, Jr. Sub. Bonds 6.38 12/29/49 2,750,000 c 2,769,250 Hub Holdings, Sr. Unscd. Notes 8.13 7/15/19 1,425,000 b 1,432,125 HUB International, Sr. Unscd. Notes 7.88 10/1/21 3,890,000 b 3,982,387 ING Groep, Jr. Sub. Notes 6.50 12/29/49 2,515,000 c 2,475,238 Intesa Sanpaolo, Gtd. Bonds 5.25 1/12/24 2,000,000 2,171,730 JPMorgan Chase & Co., Sub. Notes 4.95 6/1/45 4,150,000 4,165,608 Liberty Mutual Group, Gtd. Bonds 4.85 8/1/44 2,200,000 b 2,157,813 Lloyds Banking Group, Sub. Notes 4.50 11/4/24 3,075,000 d 3,110,295 Lloyds Banking Group, Jr. Sub. Bonds 7.50 4/30/49 2,373,000 c 2,479,785 Morgan Stanley, Sub. Notes 3.95 4/23/27 4,200,000 4,022,290 Quicken Loans, Gdt. Notes 5.75 5/1/25 3,745,000 b 3,632,650 Wells Fargo Bank & Co., Sub. Notes 4.30 7/22/27 5,075,000 5,172,252 Wells Fargo & Co., Sub. Notes 4.65 11/4/44 6,500,000 6,345,235 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs. 6.50 5/9/37 4,867,000 b,c 5,013,010 Foreign/Governmental13.3% Argentine Government, Sr. Unscd. Notes ARS 5.83 12/31/33 5,772,000 c,e 1,940,907 Argentine Government, Sr. Unscd. Notes 11.75 10/5/15 3,675,000 3,665,813 Australian Government, Sr. Unscd. Bonds, Ser. 137 AUD 2.75 4/21/24 36,350,000 26,737,608 Australian Government, Sr. Unscd. Bonds, Ser. 139 AUD 3.25 4/21/25 200,000 152,254 Brazil Minas, Govt. Gtd. Notes 5.33 2/15/28 3,725,000 3,482,875 Brazilian Government, Sr. Notes, Ser. F BRL 10.00 1/1/17 30,050,000 8,510,593 Ghana Government, Sr. Unscd. Notes 8.50 10/4/17 1,450,000 1,500,750 Irish Government, Bonds EUR 5.40 3/13/25 12,500,000 18,951,117 Jamaican Government, Sr. Unscd. Notes 6.75 4/28/28 1,955,000 1,964,775 Mexican Government, Bonds, Ser. M 20 MXN 10.00 12/5/24 249,400,000 19,876,975 Turkish Government, Bonds TRY 9.00 7/24/24 53,400,000 18,798,203 Health Care1.3% Endo Finance, Gtd. Notes 6.00 7/15/23 5,880,000 b,d 6,129,900 Tenet Healthcare, Sr. Unscd. Notes 6.75 6/15/23 3,825,000 b 4,006,687 Industrial.5% Abengoa Finance, Gtd. Notes 7.75 2/1/20 2,455,000 b,d 1,945,588 Algeco Scotsman Global Finance, Sr. Scd. Notes 8.50 10/15/18 1,000,000 b,d 938,236 Algeco Scotsman Global Finance, Gtd. Notes 10.75 10/15/19 1,125,000 b,d 784,259 Information Technology.9% First Data, Gtd. Notes 11.75 8/15/21 2,987,000 3,397,713 Infor Software Parent, Gtd. Notes 7.13 5/1/21 4,060,000 b,d 4,004,175 Materials2.4% Arcelormittal, Sr. Unscd. Bonds 5.13 6/1/20 4,300,000 d 4,321,500 Ardagh Packaging Finance, Sr. Scd. Notes 3.29 12/15/19 1,315,000 b,c 1,302,159 Ardagh Packaging Finance, Gtd. Notes 6.75 1/31/21 3,435,000 b 3,538,050 BWAY Holding, Sr. Unscd. Notes 9.13 8/15/21 2,175,000 b 2,229,375 Glencore Finance Canada, Gtd. Notes 5.55 10/25/42 330,000 b,c 300,974 Glencore Funding, Gtd. Notes 4.00 4/16/25 1,325,000 b 1,212,462 Vedanta Resources, Sr. Unscd. Notes 6.75 6/7/16 5,875,000 d 5,911,719 Residential Mortgage Pass-Through Ctfs.1.9% Bear Stearns ALT-A Trust, Ser. 2005-4, Cl. 24A1 2.54 5/25/35 1,497,753 c 1,475,132 Countrywide Alternative Loan Trust, Ser. 2004-4CB, Cl. 1A5 5.50 4/25/34 72,147 73,465 Countrywide Alternative Loan Trust, Ser. 2004-18CB, Cl. 4A1 5.50 9/25/34 271,262 282,955 CS First Boston Commercial Mortgage Trust, Ser. 2005-8, Cl. 9A4 5.50 9/25/35 811,228 748,558 Federal Home Loan Mortgage Corp. Structured Agency Credit Risk Debt Notes, Ser. 15-DN1, Cl. M3 4.34 1/25/25 775,000 c,f 784,284 Federal National Mortgage Association Connecticut Avenue Securities, Ser. 2014-C02, Cl. 1M2 2.79 5/25/24 3,640,000 c,f 3,245,644 Federal National Mortgage Association Connecticut Avenue Securities, Ser. 2015-C03, Cl. 1M2 5.19 7/25/25 2,100,000 c,f 2,124,140 Residential Asset Securitization Trust, Ser. 05-A4, Cl. A1 0.64 4/25/35 1,656,514 c 1,258,992 Residential Funding Mortgage Securities Trust, Ser. 2005-S9, Cl. A9 5.50 12/25/35 783,020 771,494 Structured Adjustable Rate Mortgage Loan Trust, Ser. 2005-17, Cl. 4A3 3.09 8/25/35 880,399 c 862,503 Structured Asset Securities Corp. Mortgage Pass-through Certificates, Ser. 2004-11XS, Cl. 1A5A 6.25 6/25/34 180,000 c 184,888 WaMu Mortgage Pass-Through Certificates Trust, Ser. 2006-AR16, Cl. 2A1 2.02 12/25/36 2,751,852 c 2,431,498 Wells Fargo Mortgage Backed Securities Trust, Ser. 2005-AR12, Cl. 2A11 2.66 6/25/35 760,395 c 767,055 Telecommunication Services5.0% Alcatel-Lucent USA, Sr. Unscd. Debs. 6.45 3/15/29 580,000 614,075 Altice, Gtd. Notes 7.75 5/15/22 4,090,000 b 4,130,900 Altice Financing, Sr. Scd. Notes 6.63 2/15/23 450,000 b 464,625 AT&T, Sr. Unscd. Notes 4.50 5/15/35 1,750,000 1,624,357 Digicel, Gtd. Notes 6.75 3/1/23 2,050,000 b 1,972,100 Digicel Group, Sr. Unscd. Notes 7.13 4/1/22 1,300,000 b 1,199,250 Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 8,250,000 b 8,188,125 Frontier Communications, Sr. Unscd. Notes 6.25 9/15/21 4,310,000 3,997,525 iHeartCommunications, Sr. Scd. Notes 9.00 3/1/21 3,640,000 3,307,850 Intelsat Jackson Holding, Gtd. Notes 7.50 4/1/21 845,000 843,944 Intelsat Jackson Holdings, Gtd. Notes 7.25 4/1/19 705,000 701,475 Intelsat Luxembourg, Gtd. Bonds 7.75 6/1/21 3,460,000 2,763,675 Sprint, Gtd. Notes 7.88 9/15/23 4,075,000 3,917,094 T-Mobile USA, Gtd. Notes 6.63 4/1/23 3,750,000 4,003,125 Wind Acquisition Finance, Scd. Notes 7.38 4/23/21 2,165,000 b 2,300,313 U.S. Government Agencies/Mortgage-Backed.2% Government National Mortgage Association I: Ser. 2011-53 (Interest Only) 0.41%, 5/16/51 735,064 c,g 27,160 Ser. 2012-125 (Interest Only) 0.72%, 2/16/53 26,382,687 c,g 1,500,001 Ser. 2011-77 (Interest Only) 0.80%, 4/16/42 604,923 c,g 23,984 U.S. Government Securities1.3% U.S. Treasury Notes 2.13%, 5/15/25 10,445,000 Utilities.6% Dynegy, Gtd. Notes 6.75 11/1/19 450,000 b 466,875 Dynegy, Gtd. Notes 7.38 11/1/22 3,820,000 b 3,970,890 Dynegy, Gtd. Notes 7.63 11/1/24 175,000 b 181,563 Total Bonds and Notes (cost $737,859,204) Floating Rate Loan Interests3.9% Consumer Discretionary.4% Dollar Tree, Term B-1 Loan 3.50 3/9/22 1,920,000 c 1,927,008 Hilton Worldwide Finance, Initial Term Loan 3.50 9/23/20 1,582,861 c 1,587,665 Energy.5% Templar Energy, Second Lien Term Loan 8.50 11/25/20 6,154,833 c Financial.3% Capital Automotive, Tranche B-1 Term Loan 4.00 4/10/19 2,370,000 c Health Care.9% Catalent Pharma Solutions, Dollar Term Loan 4.25 5/7/21 3,860,000 c 3,883,778 Endo Luxembourg Finance, Term Loan 3.75 6/24/22 1,375,000 c 1,382,542 Valeant Pharmaceuticals International, Term D2 Loan 3.50 2/13/19 1,134,269 c 1,137,104 Valeant Pharmaceuticals International, Term F1 Loan 4.00 3/11/22 650,951 c 654,157 Information Technology1.2% Avago Technologies, Term Loan 3.75 4/16/21 1,769,861 c 1,774,657 Onex Carestream Finance, First Lien Term Loan 5.00 6/7/19 3,865,753 c 3,876,771 First Data, Second New Dollar Term Loan 4.16 3/24/17 3,885,000 c 3,884,184 Materials.6% Ineos US Finance, Dollar Term Loan 3.75 5/4/18 1,800,000 c 1,801,269 Univar, Dollar Term Loan 4.25 6/24/22 2,675,000 c 2,683,038 Total Floating Rate Loan Interests (cost $32,931,362) Face Amount Covered by Options Purchased.2% Contracts ($) Value ($) Call Options.1% 10-Year USD LIBOR-BBA, August 2015 @ $2.35 63,000,000 Put Options.1% 1 Year Eurodollar, September 2015 @ $98.50 1,750,000 13,125 1 Year Eurodollar, December 2015 @ $98.50 3,930,000 383,175 10-Year USD LIBOR-BBA, November 2015 @ $5.80 1,500,000 0 10-Year USD LIBOR-BBA, August 2015 @ $2.35 63,000,000 327,531 Total Options Purchased (cost $1,934,494) Principal Short-Term Investments2.4% Amount ($) Value ($) U.S. Treasury Bills: 0.04%, 8/13/15 11,839,000 h 11,838,905 0.04%, 10/29/15 7,143,000 h 7,141,750 Total Short-Term Investments (cost $18,981,078) Other Investment2.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $21,307,424) 21,307,424 i Investment of Cash Collateral for Securities Loaned4.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $34,074,591) 34,074,591 i Total Investments (cost $847,088,153) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. ARSArgentine Peso AUDAustralian Dollar BRLBrazilian Real EUREuro MXNMexican New Peso TRYTurkish Lira b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2015, these securities were valued at $198,962,060 or 25.1% of net assets. c Variable rate securityinterest rate subject to periodic change. d Security, or portion thereof, on loan. At July 31, 2015, the value of the fund's securities on loan was $37,558,923 and the value of the collateral held by the fund was $39,381,433, consisting of cash collateral of $34,074,591 and U.S. Government & Agency securities valued at $5,306,842. e Principal amount for accrual purposes is periodically adjusted based on changes in the Argentina Consumer Price Index. f The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. g Notional face amount shown. h Held by or on behalf of a counterparty for open financial futures contracts. i Investment in affiliated money market mutual fund. At July 31, 2015, net unrealized depreciation on investments was $20,092,618 of which $6,572,710 related to appreciated investment securities and $26,665,327 related to depreciated investment securities. At July 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 40.7 Asset-Backed 23.6 Foreign/Governmental 13.3 Commercial Mortgage-Backed 9.9 Short-Term/Money Market Investments 9.4 Floating Rate Loan Interests 3.9 Residental Mortgage-Backed 1.9 U.S. Government and Agency/Mortgage-Backed 1.5 Options Purchased .2 † Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2015 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2015 ($) Financial Futures Long Australian 3 Year Bond 2,884 235,829,312 September 2015 1,331,769 U.S. Treasury 5 Year Notes 437 52,371,719 September 2015 272,234 Financial Futures Short Euro-Bond 110 (18,652,668 ) September 2015 (417,193 ) U.S. Treasury Ultra Long Bond 106 (16,910,313 ) September 2015 (500,807 ) U.S. Treasury 10 Year Notes 201 (25,614,938 ) September 2015 (102,757 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF OPTIONS WRITTEN July 31, 2015 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: Brazilian Real, August 2015 @ BRL 3.35 7,900,000 (236,040 ) Brazilian Real, October 2015 @ BRL 3.80 7,900,000 (101,834 ) Colombian Peso, August 2015 @ COP 2650 7,400,000 (600,920 ) Chilean Peso, September 2015 @ CLP 650 7,600,000 (314,596 ) Hungarian Forint, September 2015 @ HUF 295 3,900,000 (18,439 ) Hungarian Forint, October 2015 @ HUF 302 7,900,000 (32,210 ) Malaysian Ringgit, October 2015 @ MYR 3.95 4,000,000 (57,063 ) New Zealand Dollar, September 2015 @ NZD 1.16 10,000,000 (19,393 ) New Zealand Dollar, October 2015 @ NZD 1.15 10,600,000 (34,394 ) Norwegian Krone, September 2015 @ NOK 9 13,600,000 (199,032 ) South African Rand, September 2015 @ ZAR 13 15,600,000 (255,292 ) South African Rand, October 2015 @ ZAR 13.50 7,900,000 (90,348 ) South Korean Won, August 2015 @ KRW 1120 7,300,000 (293,441 ) South Korean Won, September 2015 @ KRW 1150 7,700,000 (162,454 ) Swiss Franc, September 2015 @ CHF 1.08 6,800,000 (26,952 ) Swiss Franc, October 2015 @ CHF 1.07 7,200,000 (67,068 ) Turkish Lira, September 2015 @ TRY 3.05 7,600,000 (19,023 ) Turkish Lira, October 2015 @ TRY 3.03 7,900,000 (87,059 ) Put Options: Brazilian Real, August 2015 @ BRL 2.80 7,900,000 (0 ) Brazilian Real, August 2015 @ BRL 2.97 7,240,000 (0 ) Brazilian Real, October 2015 @ BRL 3.04 7,900,000 (4,348 ) Colombian Peso, September 2015 @ COP 2425 7,700,000 (80 ) Eurodollar, September 2015 @ $98.25 1,750,000 (4,375 ) Eurodollar, December 2015 @ $98.25 3,930,000 (167,025 ) New Zealand Dollar, August 2015 @ NZD 1.05 14,050,000 (586 ) New Zealand Dollar, September 2015 @ NZD 0.73 11,500,000 (370 ) New Zealand Dollar, September 2015 @ NZD 1.09 10,000,000 (44,287 ) New Zealand Dollar, October 2015 @ NZD 1.07 10,600,000 (33,042 ) Norwegian Krone, October 2015 @ NOK 7.95 7,900,000 (80,716 ) South Korean Won, September 2015 @ KRW 1090 7,700,000 (519 ) Swedish Krona, September 2015 @ SEK 1.03 61,100,000 (29,838 ) Total Options Written ) (premiums received $2,602,314) BRL-Brazilian Real CHF-Swiss Franc CLP-Chilean Peso COP-Colombian Peso HUF-Hungarian Forint KRW-South Korean Won MYR-Malaysian Ringgit NOK-Norwegian Krone NZD-New Zealand Dollar SEK-Swedish Krona TRY-Turkish Lira ZAR-South African Rand STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2015 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring: 8/4/2015 a 33,305,000 9,986,507 9,713,371 (273,136 ) 8/4/2015 b 15,045,000 4,774,675 4,387,860 (386,815 ) 8/4/2015 c 47,905,000 15,309,719 13,971,447 (1,338,272 ) Chilean Peso, Expiring: 9/30/2015 a 4,883,600,000 7,398,833 7,200,684 (198,149 ) 9/30/2015 d 2,696,170,000 4,163,326 3,975,401 (187,925 ) Euro, Expiring 8/28/2015 d 3,313,000 3,643,836 3,639,805 (4,031 ) Indian Rupee, Expiring 9/30/2015 a 1,741,360,000 26,988,769 26,834,313 (154,456 ) Indonesian Rupiah, Expiring 9/30/2015 a 102,242,440,000 7,443,664 7,465,222 21,558 Japanese Yen, Expiring 8/28/2015 e 2,888,200,000 23,288,930 23,310,371 21,441 Mexican New Peso, Expiring 9/30/2015 b 171,505,000 10,583,788 10,593,344 9,556 Nigerian Naira, Expiring 10/16/2015 f 564,380,000 2,649,671 2,764,503 114,832 Norwegian Krone, Expiring 8/28/2015 g 109,540,000 13,449,732 13,401,517 (48,215 ) Polish Zloty, Expiring 9/30/2015 b 29,500,000 7,809,398 7,806,188 (3,210 ) Sales: Proceeds ($) Australian Dollar, Expiring 8/28/2015 e 11,140,000 8,106,188 8,128,801 (22,613 ) Brazilian Real, Expiring: 8/4/2015 e 53,960,000 17,330,368 15,737,383 1,592,985 8/4/2015 f 42,295,000 12,699,199 12,335,296 363,903 10/2/2015 a 33,305,000 9,778,045 9,511,747 266,298 Canadian Dollar, Expiring 8/28/2015 g 9,985,000 7,663,467 7,633,193 30,274 Colombian Peso, Expiring 9/30/2015 b 31,949,590,000 11,582,356 11,052,041 530,315 Euro, Expiring: 8/28/2015 a 21,719,000 23,949,368 23,861,435 87,933 8/28/2015 e 20,299,000 22,387,666 22,301,362 86,304 8/28/2015 g 14,813,000 16,337,554 16,274,204 63,350 8/28/2015 h 9,327,000 10,286,748 10,247,047 39,701 Hungarian Forint, Expiring: 9/30/2015 b 2,407,955,000 8,521,982 8,600,316 (78,334 ) 9/30/2015 e 2,006,665,000 7,054,999 7,167,058 (112,059 ) Indonesian Rupiah, Expiring 9/30/2015 b 49,949,910,000 3,672,788 3,647,088 25,700 Malaysian Ringgit, Expiring 9/30/2015 a 29,855,000 7,778,882 7,766,565 12,317 New Zealand Dollar, Expiring 8/28/2015 f 23,500,000 15,556,154 15,475,338 80,816 Peruvian New Sol, Expiring: 8/28/2015 c 40,000,000 12,533,292 12,488,733 44,559 9/30/2015 a 22,795,000 7,097,929 7,067,414 30,515 9/30/2015 f 36,905,000 11,480,790 11,442,110 38,680 Singapore Dollar, Expiring 8/28/2015 e 10,675,000 7,800,164 7,774,414 25,750 South African Rand, Expiring 9/30/2015 b 145,815,000 11,413,375 11,399,939 13,436 South Korean Won, Expiring 9/30/2015 a 8,511,565,000 7,277,541 7,260,424 17,117 Swedish Krona, Expiring 8/28/2015 e 61,290,000 7,218,252 7,108,078 110,174 Swiss Franc, Expiring 8/28/2015 d 13,475,000 14,010,626 13,958,303 52,323 Turkish Lira, Expiring 9/30/2015 b 54,280,000 19,216,200 19,237,030 (20,830 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Citigroup b JP Morgan Chase Bank c Morgan Stanley Capital Services d Bank of America e Goldman Sachs International f HSBC g UBS h Credit Suisse International Implied Upfront Unrealized Notional Reference Credit (Pay) /Receive Market Premiums (Receivable) Appreciation Amount Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value Payable ($) (Depreciation) ($) Buy / Sell 46,926,000 Dow Jones CDX.NA.HY.22 Index Goldman, Sachs & Co. 5.00 6/20/2020 3,189,262 2,929,529 259,733 Sell 78,500,000 Markit CMBX.NA.BBB Series 7 Deutsche 3.00 1/17/2047 (1,597,802 ) (1,185,070 ) (412,732 ) Sell Implied Upfront Unrealized Notional Reference (Pay) /Receive Credit Market Premiums (Receivable) Appreciation Amount ($) Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value Payable ($) (Depreciation) ($) Buy / Sell 150,000,000 USD - 1 Year US CPI Urban Consumers NSA Deutsche (1.13 ) N/A 10/22/2015 (1,368,865 ) (1,368,865 ) N/A 100,000,000 USD - 6 Month Libor J.P. Morgan Chase (0.91 ) N/A 7/29/2017 (21,664 ) (21,664 ) N/A 6,500,000 USD - 3 Month Libor Goldman, Sachs & Co. (2.20 ) N/A 5/6/2025 13,861 13,861 N/A 60,000,000 USD - 3 Month Libor Goldman, Sachs & Co. (1.86 ) N/A 5/6/2020 (485,664 ) (485,664 ) N/A 286,000,000 USD - 6 Month Libor J.P. Morgan Chase (1.19 ) N/A 3/29/2017 (503,446 ) (503,446 ) N/A 34,700,000 USD - 6 Month Libor J.P. Morgan Chase (2.55 ) N/A 6/12/2025 (949,454 ) (949,454 ) N/A 147,000,000 USD - 6 Month Libor J.P. Morgan Chase (0.98 ) N/A 6/12/2017 (481,016 ) (481,016 ) N/A 60,000,000 USD - 6 Month Libor Bank of America Merrill 0.28 N/A 4/14/2018 (195,350 ) (195,350 ) N/A 116,000,000 USD - 6 Month Libor Goldman, Sachs & Co. (1.83 ) N/A 7/22/2020 (925,385 ) (925,385 ) N/A Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 186,661,081 - Commercial Mortgage-Backed - 78,708,046 - Corporate Bonds+ - 322,917,911 - Floating Rate Loan Interests - 30,848,312 - Foreign Government - 105,581,870 - Mutual Funds 55,382,015 - - Residential Mortgage-Backed - 15,010,608 - U.S. Government Agencies/Mortgage-Backed - 1,551,145 - U.S. Treasury - 29,354,660 - Other Financial Instruments: Financial Futures++ 1,604,003 - - Forward Foreign Currency Exchange Contracts++ - 3,679,837 - Options Purchased - 1,358,317 - Swaps++ - 273,594 - Liabilities ($) Other Financial Instruments: Financial Futures++ (1,020,757 ) - - ) Forward Foreign Currency Exchange Contracts++ - (2,828,045 ) - ) Swaps++ - (5,343,576 ) - ) Options Written - (2,980,744 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end July 31, 2015 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the over-the-counter (“OTC”) market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Centrally Cleared Swaps: Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change, The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Tax Managed Growth Fund July 31, 2015 (Unaudited) Common Stocks99.1% Shares Value ($) Banks1.3% Wells Fargo & Co. 42,700 Capital Goods2.2% Caterpillar 20,600 1,619,778 United Technologies 23,400 2,347,254 Consumer Services1.5% McDonald's 27,150 Diversified Financials10.0% American Express 33,700 2,563,222 BlackRock 10,600 3,564,992 Franklin Resources 52,800 2,405,040 Intercontinental Exchange 5,000 1,140,200 JPMorgan Chase & Co. 75,300 5,160,309 State Street 25,400 1,944,624 Visa, Cl. A 19,000 1,431,460 Energy12.2% Chevron 59,600 5,273,408 ConocoPhillips 37,800 1,902,852 EOG Resources 13,400 1,034,346 Exxon Mobil 101,912 8,072,450 Imperial Oil 47,400 a 1,754,748 Occidental Petroleum 59,700 4,190,940 Food & Staples Retailing3.2% Walgreens Boots Alliance 46,400 4,483,632 Whole Foods Market 36,000 1,310,400 Food, Beverage & Tobacco20.0% Altria Group 101,900 5,541,322 Coca-Cola 158,200 6,498,856 Diageo, ADR 17,100 1,920,501 Nestle, ADR 74,150 5,605,740 PepsiCo 40,300 3,882,905 Philip Morris International 122,300 10,460,319 SABMiller 51,850 2,724,281 Health Care Equipment & Services2.0% Abbott Laboratories 71,100 Household & Personal Products4.9% Estee Lauder, Cl. A 44,600 3,974,306 Procter & Gamble 64,100 4,916,470 Insurance2.1% ACE 34,700 Materials1.2% Praxair 19,500 Media5.8% Comcast, Cl. A 51,400 3,207,874 Twenty-First Century Fox, Cl. A 36,000 1,241,640 Twenty-First Century Fox, Cl. B 50,000 1,676,000 Walt Disney 37,900 4,548,000 Pharmaceuticals, Biotech & Life Sciences13.5% AbbVie 71,100 4,977,711 Celgene 12,000 b 1,575,000 Gilead Sciences 20,000 2,357,200 Johnson & Johnson 25,600 2,565,376 Novartis, ADR 28,600 2,967,250 Novo Nordisk, ADR 99,500 5,866,520 Roche Holding, ADR 123,400 4,455,974 Semiconductors & Semiconductor Equipment3.3% ASML Holding 18,500 a 1,834,645 Texas Instruments 71,000 3,548,580 Xilinx 17,100 713,925 Software & Services6.4% Automatic Data Processing 33,200 2,648,364 Facebook, Cl. A 25,000 b 2,350,250 International Business Machines 24,900 4,033,551 Oracle 57,500 2,296,550 VeriSign 6,300 a,b 446,922 Technology Hardware & Equipment7.0% Apple 87,200 10,577,360 QUALCOMM 33,500 2,157,065 Transportation2.5% Canadian Pacific Railway 18,900 3,040,065 Union Pacific 15,000 1,463,850 Total Common Stocks (cost $115,475,994) Other Investment1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,859,136) 1,859,136 c Investment of Cash Collateral for Securities Loaned2.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,060,577) 4,060,577 c Total Investments (cost $121,395,707) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At July 31, 2015, the value of the fund's securities on loan was $3,995,952 and the value of the collateral held by the fund was $4,087,384, consisting of cash collateral of $4,060,577 and U.S. Government & Agency securities valued at $26,807. b Non-income producing security. c Investment in affiliated money market mutual fund. At July 31, 2015, net unrealized appreciation on investments was $65,584,389 of which $68,654,125 related to appreciated investment securities and $3,069,736 related to depreciated investment securities. At July 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 20.0 Pharmaceuticals, Biotech & Life Sciences 13.5 Energy 12.2 Diversified Financials 10.0 Technology Hardware & Equipment 7.0 Software & Services 6.4 Media 5.8 Household & Personal Products 4.9 Semiconductors & Semiconductor Equipment 3.3 Food & Staples Retailing 3.2 Money Market Investments 3.2 Transportation 2.5 Capital Goods 2.2 Insurance 2.1 Health Care Equipment & Services 2.0 Consumer Services 1.5 Banks 1.3 Materials 1.2 † Based on net assets. The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 150,890,659 - - Equity Securities - Foreign Common Stocks+ 30,169,724 - - Mutual Funds 5,919,713 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus U.S. Treasury Reserves July 31, 2015 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills27.8% of Purchase Amount ($) Value ($) 9/10/15 0.01 25,000,000 24,999,722 1/21/16 0.13 50,000,000 49,968,764 2/4/16 0.17 25,000,000 24,977,924 Total U.S. Treasury Bills (cost $99,946,410) Repurchase Agreements70.8% BNP Paribas dated 7/31/15, due 8/3/15 in the amount of $40,000,467 (fully collateralized by $100 U.S. Treasury Inflation Protected Securities, 0.25%, due 1/15/25, value $98, $166,000 U.S. Treasury Notes, 1.50%-1.88%, due 8/31/17-11/30/19, value $168,563 and $59,170,740 U.S. Treasury Strips, due 8/15/29-11/15/44, value $40,631,363) 0.14 40,000,000 40,000,000 Citigroup Global Markets Holdings Inc. dated 7/31/15, due 8/3/15 in the amount of $85,000,992 (fully collateralized by $2,707,000 U.S. Treasury Bonds, 3.13%, due 2/15/42, value $2,845,612, $100 U.S. Treasury Inflation Protected Securities, 0.75%, due 2/15/45, value $93 and $80,788,900 U.S. Treasury Notes, 2.50%, due 8/15/23, value $83,854,361) 0.14 85,000,000 85,000,000 HSBC USA Inc. dated 7/31/15, due 8/3/15 in the amount of $80,000,867 (fully collateralized by $14,650,000 U.S. Treasury Inflation Protected Securities, 0.13%, due 4/15/17, value $15,413,858, $64,745,000 U.S. Treasury Notes, 1.63%-2.13%, due 8/31/19-8/31/20, value $66,142,230 and $65,000 U.S. Treasury Strips, due 11/15/26, value $48,942) 0.13 80,000,000 80,000,000 JPMorgan Chase & Co. dated 7/31/15, due 8/3/15 in the amount of $50,000,542 (fully collateralized by $43,710,000 U.S. Treasury Bonds, 3.75%, due 11/15/43, value 0.13 50,000,000 50,000,000 Total Repurchase Agreements (cost $255,000,000) Total Investments (cost $354,946,410) % Cash and Receivables (Net) % Net Assets % At July 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 354,946,410 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 23, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 23, 2015 By: /s/ James Windels James Windels Treasurer Date: September 23, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
